OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue 18 th Floor, Seattle Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth R. Albaneze, Secretary and Chief Legal Officer Russell Investments 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 800-787-7354 Date of fiscal year end: December 31 Date of reporting period: January 1, 2016 – June 30, 2016 Item 1. Reports to Stockholders Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. These financial statements report on five of these Funds. Russell Investment Funds Semi-annual Report June 30, 2016 (Unaudited) Table of Contents Page Multi-Style Equity Fund 3 Aggressive Equity Fund 18 Non-U.S. Fund 34 Core Bond Fund 54 Global Real Estate Securities Fund 92 Notes to Schedule of Investments 110 Notes to Financial Highlights 112 Notes to Financial Statements 113 Affiliated Brokerage Transactions 133 Basis for Approval of Investment Advisory Contracts 134 Shareholder Requests for Additional Information 135 Disclosure of Information about Fund Trustees and Officers 136 Adviser, Money Managers and Service Providers 141 Russell Investment Funds Copyright © Russell Investments 2016. All rights reserved. Russell Investments’ ownership is composed of a majority stake held by funds managed by TA Associates with minority stakes held by funds managed by Reverence Capital Partners and Russell Investments’ management. Frank Russell Company is the owner of the Russell trademarks contained in this material and all trademark rights related to the Russell trademarks, which the members of the Russell Investments group of companies are permitted to use under license from Frank Russell Company. The members of the Russell Investments group of companies are not affiliated in any manner with Frank Russell Company or any entity operating under the “FTSE RUSSELL” brand. Fund objectives, risks, charges and expenses should be carefully considered before in- vesting. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Investments Financial Services, LLC, member FINRA and part of Russell Investments. Performance quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Russell Investment Funds Multi-Style Equity Fund Shareholder Expense Example — June 30, 2016 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Fund is from January 1, 2016 to June 30, 2016. Beginning Account Value January 1, 2016 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses June 30, 2016 $ 1,022.30 $ 1,020.64 The information in the table under the heading “Actual Expenses Paid During Period* $ 4.27 $ 4.27 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.85% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average that you paid over the period. Simply divide your account value by account value over the period, multiplied by 182/366 (to reflect the one-half $1,000 (for example, an $8,600 account value divided by $1,000 year period). 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Multi-Style Equity Fund 3 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 95.8% General Mills, Inc. 1,525 109 Consumer Discretionary - 12.2% Hormel Foods Corp. 7,600 278 Aaron's, Inc. Class A 21,800 477 Kellogg Co. 18,338 1,497 Amazon.com, Inc.(Æ) 6,989 5,002 Kimberly-Clark Corp. 922 127 Carnival Corp. 26,100 1,154 Kraft Heinz Co. (The) 8,200 726 Comcast Corp. Class A 6,210 405 Kroger Co. (The) 185 7 Cooper Tire & Rubber Co. 2,600 78 Mondelez International, Inc. Class A 129,906 5,912 Costco Wholesale Corp. 1,114 175 Monster Beverage Corp.(Æ) 30 5 Deckers Outdoor Corp.(Æ) 15,333 882 PepsiCo, Inc. 45,360 4,804 Delphi Automotive PLC 14,179 888 Philip Morris International, Inc. 52,807 5,371 Dollar Tree, Inc.(Æ) 6,000 565 Pinnacle Foods, Inc. 10,601 491 Estee Lauder Cos., Inc. (The) Class A 548 50 Procter & Gamble Co. (The) 36,761 3,113 Ford Motor Co. 166,700 2,095 Reynolds American, Inc. 2,107 114 Gannett Co., Inc. 5,400 75 Sanderson Farms, Inc. 4,800 416 Gap, Inc. (The) 36,630 777 Sysco Corp. 1,333 68 General Motors Co. 55,700 1,576 Tyson Foods, Inc. Class A 6,400 427 Graham Holdings Co. Class B 907 444 Unilever NV 83,485 3,919 Home Depot, Inc. (The) 3,195 408 Walgreens Boots Alliance, Inc. 118 10 Johnson Controls, Inc. 16,570 733 Lennar Corp. Class A 28,120 1,296 33,949 Liberty Global PLC LiLAC(Æ) 33,095 1,075 Lowe's Cos., Inc. 13,089 1,036 Energy - 7.3% Antero Resources Corp.(Æ) 17,200 447 McDonald's Corp. 9,071 1,092 Baker Hughes, Inc. 9,000 406 MGM Resorts International(Æ) 39,943 904 BP PLC - ADR 26,850 953 Murphy USA, Inc.(Æ) 4,100 304 Chevron Corp. 4,955 520 Newell Brands, Inc. 36,902 1,792 ConocoPhillips 23,480 1,024 News Corp. Class A 47,200 536 Core Laboratories NV 26,612 3,296 Nike, Inc. Class B 30,536 1,686 CVR Energy, Inc. 3,900 60 Office Depot, Inc.(Æ) 19,200 64 Devon Energy Corp. 38,500 1,396 O'Reilly Automotive, Inc.(Æ) 5,606 1,520 Ensco PLC Class A 53,000 515 Panera Bread Co. Class A(Æ) 2,744 582 Exxon Mobil Corp. 60,168 5,639 PVH Corp. 11,156 1,051 First Solar, Inc.(Æ) 4,200 204 Royal Caribbean Cruises, Ltd. 12,796 859 FMC Technologies, Inc.(Æ) 12,500 333 Six Flags Entertainment Corp. 4,800 278 Hess Corp. 9,400 565 Starbucks Corp. 79,311 4,530 HollyFrontier Corp. 12,700 302 Target Corp. 37,856 2,643 Kinder Morgan, Inc. 28,000 524 Thomson Reuters Corp. 671 27 Laredo Petroleum, Inc.(Æ) 36,977 388 Time Warner, Inc. 33,412 2,457 Marathon Oil Corp. 90,700 1,361 Time, Inc. 17,700 291 Marathon Petroleum Corp. 26,900 1,021 TJX Cos., Inc. 63,175 4,880 Nabors Industries, Ltd. 79,100 795 Tribune Media Co. Class A 13,200 517 NOW, Inc.(Æ) 15,300 278 Ulta Salon Cosmetics & Fragrance, Inc.(Æ) 8,057 1,963 Occidental Petroleum Corp. 19,174 1,449 Under Armour, Inc. Class A(Æ) 11,344 455 PBF Energy, Inc. Class A 8,900 212 VF Corp. 801 49 Phillips 66 18,907 1,500 Wal-Mart Stores, Inc. 63,707 4,652 Pioneer Natural Resources Co. 14,272 2,159 Walt Disney Co. (The) 4,167 408 QEP Resources, Inc.(Æ) 56,100 989 Whirlpool Corp. 4,550 758 Schlumberger, Ltd. 51,273 4,054 Wynn Resorts, Ltd. 6,578 596 Superior Energy Services, Inc.(Æ) 8,200 151 Yum! Brands, Inc. 87 7 Valero Energy Corp. 23,000 1,173 54,092 Weatherford International PLC(Æ) 35,800 199 Whiting Petroleum Corp.(Æ) 18,000 167 Consumer Staples - 7.7% World Fuel Services Corp. 7,000 332 Altria Group, Inc. 31,790 2,192 Bunge, Ltd. 19,400 1,148 32,412 Coca-Cola Co. (The) 10,036 455 Colgate-Palmolive Co. 2,244 164 Financial Services - 21.1% Aflac, Inc. 7,631 550 Constellation Brands, Inc. Class A 5,503 910 Allstate Corp. (The) 19,959 1,396 CVS Health Corp. 10,155 972 Ally Financial, Inc. 37,400 638 Dean Foods Co. 4,400 80 American Express Co. 24,673 1,499 Energizer Holdings, Inc.(Æ) 5,800 490 American International Group, Inc. 275 15 Flowers Foods, Inc. 7,700 144 See accompanying notes which are an integral part of the financial statements. 4 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ American Tower Corp.(ö) 58,965 6,699 Xenia Hotels & Resorts, Inc.(ö) 19,100 320 Ameriprise Financial, Inc. 6,910 621 XL Group PLC Class A 32,210 1,073 Aon PLC 668 73 Zions Bancorporation 15,800 397 Aspen Insurance Holdings, Ltd. 8,052 373 93,145 Assurant, Inc. 2,400 207 AvalonBay Communities, Inc.(ö) 6,970 1,257 Health Care - 12.3% Bank of America Corp. 199,972 2,654 Abbott Laboratories 3,313 130 Bank of New York Mellon Corp. (The) 51,780 2,012 Aetna, Inc. 17,004 2,077 BankUnited, Inc. 17,494 537 Allergan PLC(Æ) 26,678 6,166 BB&T Corp. 1,916 68 Amgen, Inc. 1,062 162 Berkshire Hathaway, Inc. Class B(Æ) 60,034 8,693 Anthem, Inc. 10,008 1,314 BlackRock, Inc. Class A 90 31 Baxter International, Inc. 1,279 58 Capital One Financial Corp. 34,433 2,187 Becton Dickinson and Co. 474 80 CBL & Associates Properties, Inc.(ö) 11,200 104 Biogen, Inc.(Æ) 115 28 Chubb, Ltd. 1,181 154 Boston Scientific Corp.(Æ) 24,500 573 Citigroup, Inc. 90,145 3,822 Bristol-Myers Squibb Co. 34,024 2,502 Citizens Financial Group, Inc. 48,400 967 Cardinal Health, Inc. 30,547 2,383 CME Group, Inc. Class A 10,110 985 Centene Corp.(Æ) 2,600 186 CNA Financial Corp. 1,591 50 Cigna Corp. 198 25 Comerica, Inc. 37,985 1,562 DexCom, Inc.(Æ) 10,431 827 Crown Castle International Corp.(ö) 428 43 Edwards Lifesciences Corp.(Æ) 16,860 1,681 Discover Financial Services 108 6 Eli Lilly & Co. 13,802 1,086 Endurance Specialty Holdings, Ltd. 7,800 524 Endo International PLC(Æ) 8,490 132 Equifax, Inc. 4,106 527 Express Scripts Holding Co.(Æ) 779 59 Equity Residential(ö) 904 62 Gilead Sciences, Inc. 15,213 1,269 Everest Re Group, Ltd. 2,870 524 Haemonetics Corp.(Æ) 7,700 223 FleetCor Technologies, Inc.(Æ) 9,141 1,308 HCA Holdings, Inc.(Æ) 12,638 973 Franklin Resources, Inc. 683 23 Humana, Inc. 6,003 1,079 Genworth Financial, Inc. Class A(Æ) 75,600 195 Intuitive Surgical, Inc.(Æ) 1,796 1,188 Goldman Sachs Group, Inc. (The) 7,730 1,149 Johnson & Johnson 99,068 12,019 Hanover Insurance Group, Inc. (The) 2,800 237 Magellan Health, Inc.(Æ) 5,600 368 Hartford Financial Services Group, Inc. 9,500 422 Medtronic PLC 31,343 2,720 Intercontinental Exchange, Inc. 5,050 1,292 Merck & Co., Inc. 50,733 2,923 JPMorgan Chase & Co. 40,271 2,502 Mylan NV(Æ) 21,920 948 KeyCorp 75,093 830 Pfizer, Inc. 178,734 6,295 Lincoln National Corp. 14,500 562 Quintiles Transnational Holdings, Inc.(Æ) 3,800 248 Loews Corp. 44,593 1,832 Stryker Corp. 863 103 Markel Corp.(Æ) 5,459 5,201 TESARO, Inc.(Æ) 14,648 1,231 Marsh & McLennan Cos., Inc. 1,337 92 Thermo Fisher Scientific, Inc. 13,302 1,965 MasterCard, Inc. Class A 35,156 3,096 UnitedHealth Group, Inc. 9,301 1,313 MetLife, Inc. 47,871 1,907 Northern Trust Corp. 17,900 1,186 54,334 PayPal Holdings, Inc.(Æ) 20,900 763 PNC Financial Services Group, Inc. (The) 25,891 2,107 Materials and Processing - 3.0% Principal Financial Group, Inc. 23,400 962 Air Products & Chemicals, Inc. 250 36 Prudential Financial, Inc. 12,131 865 CRH PLC - ADR 61,081 1,807 Public Storage(ö) 1,645 421 Ecolab, Inc. 30,083 3,567 Regions Financial Corp. 98,983 842 Hexcel Corp. 11,192 466 Reinsurance Group of America, Inc. Class A 3,834 372 International Paper Co. 22,590 957 Santander Consumer USA Holdings, Inc.(Æ) 77,300 799 Masco Corp. 32,100 993 Simon Property Group, Inc.(ö) 787 171 Monsanto Co. 2,269 235 SL Green Realty Corp.(ö) 11,600 1,235 Nucor Corp. 13,000 642 State Street Corp. 39,512 2,131 Owens-Illinois, Inc.(Æ) 4,000 72 SunTrust Banks, Inc. 31,400 1,290 PPG Industries, Inc. 15,011 1,563 Synchrony Financial 48,178 1,218 Praxair, Inc. 17,545 1,972 Travelers Cos., Inc. (The) 14,968 1,782 Rio Tinto PLC - ADR 14,490 454 US Bancorp 67,072 2,705 Sherwin-Williams Co. (The) 166 49 Visa, Inc. Class A 62,531 4,638 Westlake Chemical Corp. 5,200 223 Voya Financial, Inc. 39,900 988 13,036 Wells Fargo & Co. 156,171 7,392 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 5 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Producer Durables - 11.2% Arrow Electronics, Inc.(Æ) 7,600 470 3M Co. 1,510 264 Avnet, Inc. 13,580 550 Accenture PLC Class A 6,295 713 Broadcom, Ltd. 12,996 2,019 AECOM(Æ) 30,430 967 Brocade Communications Systems, Inc. 33,900 311 American Airlines Group, Inc. 13,200 374 CA, Inc. 16,500 542 Automatic Data Processing, Inc. 1,169 107 Cisco Systems, Inc. 86,305 2,476 B/E Aerospace, Inc. 45,176 2,086 Cognizant Technology Solutions Corp. Class Babcock & Wilcox Enterprises, Inc.(Æ) 2,900 43 A(Æ) 1,154 66 Boeing Co. (The) 78 10 Computer Sciences Corp. 13,385 665 Colfax Corp.(Æ) 18,427 488 Dolby Laboratories, Inc. Class A 4,300 206 CSX Corp. 256 7 Electronic Arts, Inc.(Æ) 12,997 985 Danaher Corp. 1,547 156 EMC Corp. 1,044 28 Delta Air Lines, Inc. 24,520 893 Facebook, Inc. Class A(Æ) 30,513 3,487 Eaton Corp. PLC 58 3 Finisar Corp.(Æ) 11,400 200 Emerson Electric Co. 366 19 Harris Corp. 12,064 1,007 FedEx Corp. 17,336 2,631 Hewlett Packard Enterprise Co. 50,486 922 General Dynamics Corp. 13,816 1,924 Intel Corp. 46,915 1,538 General Electric Co. 41,595 1,308 International Business Machines Corp. 17,988 2,730 Honeywell International, Inc. 56,703 6,596 Intuit, Inc. 29,678 3,312 Huntington Ingalls Industries, Inc. 4,525 760 Juniper Networks, Inc. 38,500 866 Illinois Tool Works, Inc. 700 73 Lam Research Corp. 10,917 918 Kansas City Southern 28,154 2,536 Leidos Holdings, Inc. 17,176 822 KBR, Inc. 27,000 357 Marvell Technology Group, Ltd. 95,600 911 Kennametal, Inc. 14,000 310 Mentor Graphics Corp. 13,200 281 L-3 Communications Holdings, Inc. 4,850 711 Micron Technology, Inc.(Æ) 28,900 398 Lockheed Martin Corp. 673 167 Microsoft Corp. 48,471 2,480 Mettler-Toledo International, Inc.(Æ) 8,655 3,159 Motorola Solutions, Inc. 6,300 416 Norfolk Southern Corp. 9,700 826 NetApp, Inc. 27,900 686 Northrop Grumman Corp. 427 95 Nuance Communications, Inc.(Æ) 9,700 152 Orbital ATK, Inc. 6,900 587 NXP Semiconductors NV(Æ) 25,871 2,027 Quanta Services, Inc.(Æ) 19,100 442 ON Semiconductor Corp.(Æ) 14,100 124 Raytheon Co. 31,455 4,277 Oracle Corp. 137,820 5,639 Rockwell Automation, Inc. 8,361 960 QUALCOMM, Inc. 36,629 1,962 S&P Global, Inc. 5,274 566 Rovi Corp.(Æ) 8,300 130 Sensata Technologies Holding NV(Æ) 48,460 1,691 Salesforce.com, Inc.(Æ) 6,800 540 SkyWest, Inc. 2,700 71 Sanmina Corp.(Æ) 4,400 118 Southwest Airlines Co. 41,574 1,630 Symantec Corp. 30,200 620 Stanley Black & Decker, Inc. 15,241 1,695 SYNNEX Corp. 1,100 104 Terex Corp. 4,600 93 Synopsys, Inc.(Æ) 2,684 145 Textron, Inc. 26,100 954 Tech Data Corp.(Æ) 3,100 223 TransDigm Group, Inc.(Æ) 16,789 4,428 Texas Instruments, Inc. 2,580 162 Trinity Industries, Inc. 26,200 487 Verint Systems, Inc.(Æ) 12,800 424 Triumph Group, Inc. 15,500 550 Viavi Solutions, Inc. Class W(Æ) 63,600 422 Union Pacific Corp. 12,925 1,128 Western Digital Corp. 22,700 1,073 United Parcel Service, Inc. Class B 1,769 191 Zynga, Inc. Class A(Æ) 138,400 345 United Technologies Corp. 9,106 934 65,656 Waste Management, Inc. 773 51 Xylem, Inc. 20,994 937 Utilities - 6.1% 49,255 American Electric Power Co., Inc. 23,753 1,665 AT&T, Inc. 171,349 7,402 Technology - 14.9% CenturyLink, Inc. 16,400 476 Activision Blizzard, Inc. 31,867 1,263 Consolidated Edison, Inc. 14,100 1,134 Adobe Systems, Inc.(Æ) 36,255 3,473 Dominion Resources, Inc. 1,133 88 Advanced Micro Devices, Inc.(Æ) 96,220 495 Duke Energy Corp. 3,535 303 Alibaba Group Holding, Ltd. - ADR(Æ) 13,361 1,063 Edison International 10,700 831 Alphabet, Inc. Class A(Æ) 4,518 3,179 Entergy Corp. 35,242 2,867 Alphabet, Inc. Class C(Æ) 7,061 4,887 Exelon Corp. 9,100 331 Anixter International, Inc.(Æ) 8,000 426 FirstEnergy Corp. 24,100 841 Apple, Inc. 69,370 6,632 Great Plains Energy, Inc. 10,100 307 ARRIS International PLC(Æ) 35,100 736 NextEra Energy, Inc. 11,627 1,516 See accompanying notes which are an integral part of the financial statements. 6 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) or Value Shares $ PG&E Corp. 21,925 1,402 Public Service Enterprise Group, Inc. 13,000 606 Southern Co. (The) 32,195 1,727 Telephone & Data Systems, Inc. 7,200 214 T-Mobile US, Inc.(Æ) 15,600 675 US Cellular Corp.(Æ) 5,210 205 Verizon Communications, Inc. 76,835 4,291 26,881 Total Common Stocks (cost $371,053) 422,760 Short-Term Investments - 3.9% Russell U.S. Cash Management Fund 17,186,955 (8) 17,187 Total Short-Term Investments (cost $17,187) 17,187 Total Investments 99.7% (identified cost $388,240) 439,947 Other Assets and Liabilities, Net - 0.3% 1,539 Net Assets - 100.0% 441,486 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 7 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 1000 Growth Index Futures 18 USD 1,802 09/16 (27 ) Russell 1000 Mini Index Futures 78 USD 9,013 09/16 (92 ) S&P 500 E-Mini Index Futures 70 USD 7,315 09/16 12 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (107 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Common Stocks Consumer Discretionary $ 54,092 $ — $ — $ — $ 54,092 12.2 Consumer Staples 33,949 — — — 33,949 7.7 Energy 32,412 — — — 32,412 7.3 Financial Services 93,145 — — — 93,145 21.1 Health Care 54,334 — — — 54,334 12.3 Materials and Processing 13,036 — — — 13,036 3.0 Producer Durables 49,255 — — — 49,255 11.2 Technology 65,656 — — — 65,656 14.9 Utilities 26,881 — — — 26,881 6.1 Short-Term Investments — — — 17,187 17,187 3.9 Total Investments 422,760 — — 17,187 439,947 99.7 Other Assets and Liabilities, Net 0.3 100.0 Other Financial Instruments Futures Contracts (107 ) — — — (107 ) (—)* Total Other Financial Instruments ** $ (107 ) $ — $ — $ — $ (107 ) *Less than .05% of net assets. **Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2016, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 8 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Fair Value of Derivative Instruments — June 30, 2016 (Unaudited) Amounts in thousands Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Assets and Liabilities - Assets Variation margin on futures contracts* $ 12 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts* $ 119 Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 837 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ (233 ) * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 9 Russell Investment Funds Multi-Style Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2016 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 191 $ — $ 191 Total Financial and Derivative Assets 191 — 191 Financial and Derivative Assets not subject to a netting agreement (191) — (191 ) Total Financial and Derivative Assets subject to a netting agreement $ — $ — $ — For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 10 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Statement of Assets and Liabilities — June 30, 2016 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 388,240 Investments, at fair value(>) 439,947 Cash (restricted)(a) 920 Receivables: Dividends and interest 443 Dividends from affiliated Russell funds 7 Investments sold 6,749 Fund shares sold 2 Variation margin on futures contracts 191 Prepaid expenses 5 Total assets 448,264 Liabilities Payables: Due to custodian 69 Investments purchased 6,225 Fund shares redeemed 100 Accrued fees to affiliates 287 Other accrued expenses 97 Total liabilities 6,778 Net Assets $ 441,486 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 11 Russell Investment Funds Multi-Style Equity Fund Statement of Assets and Liabilities, continued — June 30, 2016 (Unaudited) Amounts in thousands Net Assets Consist of: Undistributed (overdistributed) net investment income $ 978 Accumulated net realized gain (loss) 9,763 Unrealized appreciation (depreciation) on: Investments 51,707 Futures contracts (107 ) Shares of beneficial interest 265 Additional paid-in capital 378,880 Net Assets $ 441,486 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 16.67 Net assets $ 441,485,801 Shares outstanding ($.01 par value) 26,479,369 Amounts in thousands (>) Investments in affiliates, Russell U.S. Cash Management Fund $ 17,187 (a) Cash Collateral for Futures $ 920 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. 12 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Statement of Operations — For the Period Ended June 30, 2016 (Unaudited) Amounts in thousands Investment Income Dividends $ 4,114 Dividends from affiliated Russell funds 42 Total investment income 4,156 Expenses Advisory fees 1,580 Administrative fees 108 Custodian fees 51 Transfer agent fees 10 Professional fees 38 Trustees’ fees 7 Printing fees 31 Miscellaneous 7 Total expenses 1,832 Net investment income (loss) 2,324 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments 11,850 Futures contracts 837 Net realized gain (loss) 12,687 Net change in unrealized appreciation (depreciation) on: Investments (5,394 ) Futures contracts (233 ) Net change in unrealized appreciation (depreciation) (5,627 ) Net realized and unrealized gain (loss) 7,060 Net Increase (Decrease) in Net Assets from Operations $ 9,384 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 13 Russell Investment Funds Multi-Style Equity Fund Statements of Changes in Net Assets Period Ended June 30, 2016 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2015 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 2,324 $ 4,014 Net realized gain (loss) 12,687 34,412 Net change in unrealized appreciation (depreciation) (5,627 ) (32,395 ) Net increase (decrease) in net assets from operations 9,384 6,031 Distributions From net investment income (2,362 ) (3,910 ) From net realized gain (6,242 ) (39,327 ) Net decrease in net assets from distributions (8,604 ) (43,237 ) Share Transactions* Net increase (decrease) in net assets from share transactions (13,635 ) 3,016 Total Net Increase (Decrease) in Net Assets (12,855 ) (34,190 ) Net Assets Beginning of period 454,341 488,531 End of period $ 441,486 $ 454,341 Undistributed (overdistributed) net investment income included in net assets $ 978 $ 1,016 * Share transaction amounts (in thousands) for the periods ended June 30, 2016 and December 31, 2015 were as follows: 2016 (Unaudited) 2015 Shares Dollars Shares Dollars Proceeds from shares sold 192 $ 3,072 1,477 $ 26,296 Proceeds from reinvestment of distributions 554 8,603 2,546 43,237 Payments for shares redeemed (1,565 ) (25,310 ) (3,700 ) (66,517 ) Total increase (decrease) (819 ) $ (13,635 ) 323 $ 3,016 See accompanying notes which are an integral part of the financial statements. 14 Multi-Style Equity Fund (This page intentionally left blank) Russell Investment Funds Multi-Style Equity Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain June 30, 2016(1) 16.64 .09 .26 .35 (.09 ) (.23 ) December 31, 2015 18.11 .15 .05 .20 (.15 ) (1.52 ) December 31, 2014 18.85 .22 1.94 2.16 (.22 ) (2.68 ) December 31, 2013 15.15 .19 4.75 4.94 (.22 ) (1.02 ) December 31, 2012 13.24 .19 1.88 2.07 (.16 ) — December 31, 2011 13.58 .14 (.35 ) (.21 ) (.13 ) — See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 16 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d)(f) (000 ) Gross (e) Net (b)(e) Net Assets (b)(e) Turnover Rate (d) (.32 ) 16.67 2.23 441,486 .85 .85 1.07 80 (1.67 ) 16.64 1.11 454,341 .84 .84 .84 99 (2.90 ) 18.11 11.70 488,531 .86 .86 1.13 101 (1.24 ) 18.85 32.92 475,100 .84 .84 1.07 86 (.16 ) 15.15 15.69 390,549 .87 .87 1.28 109 (.13 ) 13.24 (1.55 ) 373,392 .85 .85 1.03 133 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 17 Russell Investment Funds Aggressive Equity Fund Shareholder Expense Example — June 30, 2016 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Fund is from January 1, 2016 to June 30, 2016. Beginning Account Value January 1, 2016 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses June 30, 2016 $ 1,019.30 $ 1,019.59 The information in the table under the heading “Actual Expenses Paid During Period* $ 5.32 $ 5.32 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 1.06% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average that you paid over the period. Simply divide your account value by account value over the period, multiplied by 182/366 (to reflect the one-half $1,000 (for example, an $8,600 account value divided by $1,000 year period). 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 18 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 94.4% SodaStream International, Ltd.(Æ)(Ñ) 24,526 523 Consumer Discretionary - 13.3% Sonic Corp. 11,164 302 American Axle & Manufacturing Holdings, Stamps.com, Inc.(Æ) 5,111 447 Inc.(Æ) 4,433 64 Steven Madden, Ltd.(Æ) 7,598 260 American Eagle Outfitters, Inc.(Ñ) 18,388 293 Superior Uniform Group, Inc. 10,370 198 American Woodmark Corp.(Æ) 3,479 231 Tandy Leather Factory, Inc.(Æ) 36,727 261 Big Lots, Inc. 12,524 628 Tenneco, Inc.(Æ) 4,878 227 Bloomin' Brands, Inc. 42,286 756 Tile Shop Holdings, Inc.(Æ)(Ñ) 33,257 661 Blue Nile, Inc.(Æ) 9,296 255 Tower International, Inc. 2,308 47 Bridgepoint Education, Inc.(Æ) 24,234 175 TRI Pointe Group, Inc.(Æ) 8,874 105 Bright Horizons Family Solutions, Inc.(Æ) 6,442 427 TubeMogul, Inc.(Æ)(Ñ) 43,314 515 Cato Corp. (The) Class A 6,430 243 Tuesday Morning Corp.(Æ) 12,905 91 Century Communities, Inc.(Æ) 16,536 287 Universal Electronics, Inc.(Æ) 19,389 1,402 Chico's FAS, Inc. 56,126 601 Vail Resorts, Inc. 3,323 459 Children's Place, Inc. (The) 7,350 589 Vera Bradley, Inc.(Æ) 4,875 69 Chuy's Holdings, Inc.(Æ)(Ñ) 13,610 471 VOXX International Corp. Class A(Æ) 31,524 88 ClubCorp Holdings, Inc. 37,517 488 Winnebago Industries, Inc. 4,035 92 Cooper Tire & Rubber Co. 7,207 215 Wolverine World Wide, Inc. 29,351 596 Dana Holding Corp. 19,828 209 ZAGG, Inc.(Æ) 44,522 234 Delta Apparel, Inc.(Æ) 15,455 349 Zoe's Kitchen, Inc.(Æ)(Ñ) 4,808 174 Denny's Corp.(Æ) 905 10 Destination Maternity Corp.(Æ)(Ñ) 8,633 51 27,763 Destination XL Group, Inc.(Æ) 80,399 367 Drew Industries, Inc. 2,795 237 Consumer Staples - 2.7% Finish Line, Inc. (The) Class A 37,989 767 Andersons, Inc. (The) 38,785 1,378 Five Below, Inc.(Æ) 2,876 133 Boston Beer Co., Inc. Class A(Æ) 874 149 Fox Factory Holding Corp.(Æ) 21,375 371 Calavo Growers, Inc. 1,581 106 Genesco, Inc.(Æ) 8,306 534 Cal-Maine Foods, Inc.(Æ)(Ñ) 2,252 100 G-III Apparel Group, Ltd.(Æ) 12,293 562 Coca-Cola Bottling Co. 630 93 Grand Canyon Education, Inc.(Æ) 10,912 436 Flowers Foods, Inc. 8,948 168 Gray Television, Inc.(Æ) 33,664 365 J&J Snack Foods Corp. 7,911 944 Helen of Troy, Ltd.(Æ) 9,980 1,027 John B Sanfilippo & Son, Inc. 8,523 363 Hibbett Sports, Inc.(Æ)(Ñ) 11,257 392 Medifast, Inc. 2,179 72 Natural Grocers by Vitamin Cottage, Inc. HSN, Inc. 11,666 571 (Æ)(Ñ) 2,914 38 IMAX Corp.(Æ) 3,131 92 Nature's Sunshine Products, Inc. 2,379 23 Jamba, Inc.(Æ)(Ñ) 17,493 180 Omega Protein Corp.(Æ) 23,309 466 Kona Grill, Inc.(Æ)(Ñ) 17,478 187 Snyders-Lance, Inc. 1,811 61 LGI Homes, Inc.(Æ)(Ñ) 12,640 404 SpartanNash Co. 3,863 118 Libbey, Inc. 24,691 392 TreeHouse Foods, Inc.(Æ) 9,675 993 Lithia Motors, Inc. Class A 4,273 304 USANA Health Sciences, Inc.(Æ) 824 92 Malibu Boats, Inc. Class A(Æ) 19,388 234 Village Super Market, Inc. Class A 3,140 91 MarineMax, Inc.(Æ) 37,310 633 WD-40 Co. 1,639 193 Marriott Vacations Worldwide Corp. 2,332 160 Weis Markets, Inc. 3,800 192 MCBC Holdings, Inc.(Æ) 10,761 119 Meredith Corp. 13,693 711 5,640 Motorcar Parts of America, Inc.(Æ) 31,430 854 Nautilus, Inc.(Æ) 42,769 763 Energy - 3.3% Nexstar Broadcasting Group, Inc. Class A(Ñ) 7,692 366 Callon Petroleum Co.(Æ) 74,624 838 Outfront Media, Inc.(ö) 25,721 622 CARBO Ceramics, Inc.(Æ)(Ñ) 38,149 500 Oxford Industries, Inc. 9,517 539 Delek US Holdings, Inc. 49,705 657 Papa Murphy's Holdings, Inc.(Æ) 14,025 93 Green Plains, Inc. 34,470 680 Performance Sports Group, Ltd.(Æ)(Ñ) 15,783 47 Gulfport Energy Corp.(Æ) 11,278 353 Pool Corp. 2,616 246 Nabors Industries, Ltd. 85,553 859 Popeyes Louisiana Kitchen, Inc.(Æ) 4,291 234 Parsley Energy, Inc. Class A(Æ) 13,725 371 PriceSmart, Inc. 1,258 118 Patterson-UTI Energy, Inc. 5,624 120 Reading International, Inc. Class A(Æ) 5,521 69 PBF Energy, Inc. Class A 40,917 972 Red Lion Hotels Corp.(Æ) 20,633 150 Ring Energy, Inc.(Æ) 26,011 229 Red Robin Gourmet Burgers, Inc.(Æ) 4,152 197 SEACOR Holdings, Inc.(Æ) 929 54 Salem Media Group, Inc. Class A 25,616 185 Southwestern Energy Co.(Æ)(Ñ) 27,715 349 Skechers U.S.A., Inc. Class A(Æ) 16,794 499 Superior Energy Services, Inc.(Æ) 21,051 388 Smith & Wesson Holding Corp.(Æ)(Ñ) 18,773 510 Synergy Resources Corp.(Æ) 24,799 165 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 19 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ WPX Energy, Inc.(Æ) 30,817 287 First Midwest Bancorp, Inc. 23,331 410 6,822 FNB Corp. 116,858 1,464 Four Corners Property Trust, Inc.(ö) 2,020 42 Financial Services - 23.7% Franklin Street Properties Corp.(ö) 7,954 98 AG Mortgage Investment Trust, Inc.(ö) 4,361 63 German American Bancorp, Inc. 4,757 152 Agree Realty Corp.(ö) 2,111 102 Getty Realty Corp.(ö) 4,149 89 Alexander's, Inc.(ö) 188 77 Government Properties Income Trust(ö) 989 23 Allied World Assurance Co. Holdings AG 11,958 420 Gramercy Property Trust(ö) 96,988 894 American Capital Mortgage Investment Corp. Green Dot Corp. Class A(Æ) 52,271 1,201 (ö) 4,258 67 Greenhill & Co., Inc. 25,895 417 American Equity Investment Life Holding Hancock Holding Co. 31,721 828 Co. 34,222 488 Hatteras Financial Corp.(ö) 4,868 80 Ameris Bancorp 7,036 209 Healthcare Realty Trust, Inc.(ö) 3,181 111 Amerisafe, Inc. 28,888 1,768 Heritage Financial Corp. 11,381 200 Anworth Mortgage Asset Corp.(ö) 13,569 64 Highwoods Properties, Inc.(ö) 6,868 363 Apollo Commercial Real Estate Finance, Home BancShares, Inc. 9,538 189 Inc.(ö) 4,324 69 Hudson Pacific Properties, Inc.(ö) 3,890 114 ARMOUR Residential REIT, Inc.(Ñ)(ö) 3,407 68 Iberiabank Corp. 30,377 1,813 Asta Funding, Inc.(Æ) 10,234 108 Independence Realty Trust, Inc.(ö) 10,945 90 Atlas Financial Holdings, Inc.(Æ) 19,844 342 Invesco Mortgage Capital, Inc.(ö) 2,737 37 BancFirst Corp. 838 51 JER Investment Trust, Inc.(Å)(Æ) 1,771 — Bancorp, Inc. (The)(Æ) 74,105 446 Kearny Financial Corp. 23,830 300 BankUnited, Inc. 17,784 546 Kite Realty Group Trust(ö) 1,559 44 Banner Corp. 14,547 619 LaSalle Hotel Properties(ö) 3,462 82 Berkshire Hills Bancorp, Inc. 25,991 700 LegacyTexas Financial Group, Inc. 26,810 721 Boston Private Financial Holdings, Inc. 34,258 404 LendingTree, Inc.(Æ)(Ñ) 11,333 1,001 Brandywine Realty Trust(ö) 33,034 555 LTC Properties, Inc.(ö) 1,708 88 Brookline Bancorp, Inc. 27,186 300 Medical Properties Trust, Inc.(ö) 8,631 131 C1 Financial, Inc.(Æ) 2,620 61 Mercantile Bank Corp. 9,915 237 Capitol Federal Financial, Inc. 7,247 101 Meridian Bancorp, Inc. 44,045 651 Capstead Mortgage Corp.(ö) 9,493 92 MGIC Investment Corp.(Æ) 37,463 223 CatchMark Timber Trust, Inc. Class A(ö) 6,505 79 Monmouth Real Estate Investment Corp.(ö) 7,104 94 Chemical Financial Corp.(Ñ) 5,364 200 National Bank Holdings Corp. Class A 27,731 565 Clifton Bancorp, Inc. 1,276 19 National General Holdings Corp. 31,984 685 CoBiz Financial, Inc. 23,871 279 National Health Investors, Inc.(ö) 714 54 Cohen & Steers, Inc. 15,282 618 New York REIT, Inc.(ö) 70,096 648 Colony Capital, Inc. Class A(ö) 1,326 20 Northfield Bancorp, Inc. 3,102 46 Colony Starwood Homes(Ñ)(ö) 3,703 113 Northrim BanCorp, Inc. 15,426 406 Columbia Banking System, Inc. 16,628 467 Northwest Bancshares, Inc. 40,093 595 Community Bank System, Inc. 2,677 110 OFG Bancorp 133,684 1,110 Community Healthcare Trust, Inc.(ö) 12,061 255 Old National Bancorp 63,423 795 CoreSite Realty Corp. Class A(ö) 1,428 127 OM Asset Management PLC 16,306 218 Corporate Office Properties Trust(ö) 30,285 896 OneBeacon Insurance Group, Ltd. Class A 4,518 62 Cousins Properties, Inc.(ö) 72,644 755 Pacific Premier Bancorp, Inc.(Æ) 15,310 367 CYS Investments, Inc.(ö) 11,687 98 Parkway Properties, Inc.(ö) 56,780 950 Dynex Capital, Inc.(ö) 8,989 62 Pebblebrook Hotel Trust(ö) 24,150 634 Easterly Government Properties, Inc.(ö) 4,564 90 PennyMac Mortgage Investment Trust(ö) 4,552 74 Education Realty Trust, Inc.(ö) 19,413 896 Physicians Realty Trust(ö) 26,372 554 Equity Commonwealth(Æ)(ö) 16,414 478 Potlatch Corp.(ö) 19,894 678 Essent Group, Ltd.(Æ) 1,103 24 Preferred Bank 6,952 201 Euronet Worldwide, Inc.(Æ) 12,483 864 ProAssurance Corp. 12,358 662 Evercore Partners, Inc. Class A 8,277 366 Prosperity Bancshares, Inc. 11,731 598 Farmland Partners, Inc.(Ñ)(ö) 5,395 61 PS Business Parks, Inc.(ö) 1,047 111 FBR & Co.(Ñ) 9,207 137 QTS Realty Trust, Inc. Class A(ö) 2,117 119 FCB Financial Holdings, Inc. Class A(Æ) 18,823 640 Radian Group, Inc. 19,747 206 Fidelity & Guaranty Life 7,589 176 Ramco-Gershenson Properties Trust(ö) 4,208 83 First Bancorp 8,809 155 Real Industry, Inc.(Æ) 33,517 260 First Commonwealth Financial Corp. 48,284 444 Renasant Corp. 24,121 780 First Foundation, Inc.(Æ) 2,186 47 Retail Opportunity Investments Corp.(ö) 4,168 90 First Merchants Corp. 15,439 385 RLJ Lodging Trust(ö) 3,349 72 See accompanying notes which are an integral part of the financial statements. 20 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Rouse Properties, Inc.(Æ)(ö) 3,597 66 Emergent BioSolutions, Inc.(Æ) 1,841 52 Safeguard Scientifics, Inc.(Æ) 11,803 147 Enanta Pharmaceuticals, Inc.(Æ)(Ñ) 2,952 65 Saul Centers, Inc.(ö) 744 46 Ensign Group, Inc. (The) 7,424 156 Select Income REIT(ö) 3,162 82 Everyday Health, Inc.(Æ) 12,047 95 South State Corp. 1,038 71 Exactech, Inc.(Æ) 12,145 325 STAG Industrial, Inc.(ö) 32,184 766 Five Prime Therapeutics, Inc.(Æ) 2,292 95 State Bank Financial Corp. 10,908 222 Foundation Medicine, Inc.(Æ) 2,032 38 Sterling Bancorp 27,244 428 Genomic Health, Inc.(Æ) 3,350 87 Stifel Financial Corp.(Æ) 17,278 543 Globus Medical, Inc. Class A(Æ) 10,564 252 Sunstone Hotel Investors, Inc.(ö) 7,910 95 Haemonetics Corp.(Æ) 2,275 66 Synovus Financial Corp. 9,083 263 Heska Corp.(Æ) 15,457 575 Tanger Factory Outlet Centers, Inc.(ö) 28,454 1,143 ICU Medical, Inc.(Æ) 3,201 361 Terreno Realty Corp.(ö) 31,668 819 Inovio Pharmaceuticals, Inc.(Æ)(Ñ) 8,266 76 TrustCo Bank Corp. 14,199 91 Integra LifeSciences Holdings Corp.(Æ) 15,073 1,203 UMB Financial Corp. 13,710 730 Intellia Therapeutics, Inc.(Æ)(Ñ) 2,248 48 Univest Corp. of Pennsylvania 3,357 71 iRadimed Corp.(Æ)(Ñ) 13,212 287 Urstadt Biddle Properties, Inc. Class A(ö) 3,826 95 Ironwood Pharmaceuticals, Inc. Class A(Æ) 5,181 68 Validus Holdings, Ltd. 6,089 296 Kindred Healthcare, Inc. 53,473 604 Voya Financial, Inc. 13,732 340 Lannett Co., Inc.(Æ)(Ñ) 47,018 1,119 Washington Real Estate Investment Trust(ö) 8,294 261 LeMaitre Vascular, Inc. 13,386 191 Waterstone Financial, Inc. 3,014 46 LifePoint Health, Inc.(Æ) 12,669 828 WesBanco, Inc. 19,180 596 Ligand Pharmaceuticals, Inc. Class B(Æ)(Ñ) 12,846 1,532 Western Alliance Bancorp(Æ) 35,658 1,164 MiMedx Group, Inc.(Æ)(Ñ) 8,703 69 Whitestone REIT Class B(ö) 5,895 89 Momenta Pharmaceuticals, Inc.(Æ) 5,828 63 WisdomTree Investments, Inc.(Ñ) 21,130 207 Myriad Genetics, Inc.(Æ)(Ñ) 3,368 103 Yadkin Financial Corp. 18,250 458 National HealthCare Corp. 3,999 259 49,526 NeoGenomics, Inc.(Æ) 36,195 291 Nevro Corp.(Æ)(Ñ) 6,236 460 Health Care - 10.3% NuVasive, Inc.(Æ) 4,702 281 Abaxis, Inc. 1,284 61 Osiris Therapeutics, Inc.(Æ) 9,522 48 Abiomed, Inc.(Æ) 4,195 458 Otonomy, Inc.(Æ) 2,707 43 Acadia Healthcare Co., Inc.(Æ) 8,397 465 Owens & Minor, Inc. 6,631 248 Acorda Therapeutics, Inc.(Æ) 3,101 79 PDL BioPharma, Inc. 27,179 85 Adeptus Health, Inc. Class A(Æ)(Ñ) 14,376 743 Penumbra, Inc.(Æ)(Ñ) 6,887 410 Aimmune Therapeutics, Inc.(Æ)(Ñ) 3,989 43 Prestige Brands Holdings, Inc.(Æ) 6,916 383 Air Methods Corp.(Æ) 6,649 238 Repligen Corp.(Æ) 2,916 80 AMAG Pharmaceuticals, Inc.(Æ)(Ñ) 3,144 75 Retrophin, Inc.(Æ)(Ñ) 5,057 90 Amedisys, Inc.(Æ) 15,750 795 Rigel Pharmaceuticals, Inc.(Æ) 16,863 38 AMN Healthcare Services, Inc.(Æ) 14,632 585 Sagent Pharmaceuticals, Inc.(Æ) 9,709 145 Analogic Corp. 10,954 870 SurModics, Inc.(Æ) 9,193 216 Anika Therapeutics, Inc.(Æ) 1,012 54 US Physical Therapy, Inc. 11,541 695 Atrion Corp. 340 145 Vanda Pharmaceuticals, Inc.(Æ) 5,801 65 BioScrip, Inc.(Æ)(Ñ) 27,956 71 Zeltiq Aesthetics, Inc.(Æ)(Ñ) 9,213 252 BioSpecifics Technologies Corp.(Æ) 2,194 88 21,429 BioTelemetry, Inc.(Æ) 12,930 211 Brookdale Senior Living, Inc. Class A(Æ) 25,374 392 Materials and Processing - 6.9% Cambrex Corp.(Æ) 9,000 466 A Schulman, Inc. 17,143 419 Cantel Medical Corp. 8,493 584 Aceto Corp. 15,534 340 Cepheid(Æ) 3,022 93 Axiall Corp. 11,055 361 Charles River Laboratories International, Cabot Microelectronics Corp. 11,761 498 Inc.(Æ) 5,112 421 Compass Minerals International, Inc.(Ñ) 8,888 659 Chemed Corp. 1,234 168 FMC Corp. 9,267 429 Cidara Therapeutics, Inc.(Æ) 4,981 51 FutureFuel Corp. 10,711 117 Community Health Systems, Inc.(Æ)(Ñ) 41,507 500 Graphic Packaging Holding Co. 30,839 387 Computer Programs & Systems, Inc.(Ñ) 2,289 91 Greif, Inc. Class A 16,755 624 Concert Pharmaceuticals, Inc.(Æ) 4,715 53 Haynes International, Inc. 9,396 301 CONMED Corp. 1,057 50 Headwaters, Inc.(Æ) 49,582 890 Cross Country Healthcare, Inc.(Æ) 38,237 532 Insteel Industries, Inc. 8,604 246 Cynosure, Inc. Class A(Æ) 10,515 512 Interface, Inc. Class A 54,947 838 Dipexium Pharmaceuticals, Inc.(Æ)(Ñ) 8,925 88 Koppers Holdings, Inc.(Æ) 11,184 344 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 21 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Kronos Worldwide, Inc.(Ñ) 62,461 328 McGrath RentCorp 22,654 693 Landec Corp.(Æ) 15,132 163 Mistras Group, Inc.(Æ) 7,760 185 LB Foster Co. Class A 35,616 388 MSA Safety, Inc. 9,528 501 LSB Industries, Inc.(Æ) 48,210 582 NV5 Global, Inc.(Æ)(Ñ) 17,155 488 NN, Inc. 23,342 327 Old Dominion Freight Line, Inc.(Æ) 4,094 247 Olin Corp. 25,825 641 Oshkosh Corp. 17,988 858 Omnova Solutions, Inc.(Æ) 53,304 386 OSI Systems, Inc.(Æ) 15,578 906 Patrick Industries, Inc.(Æ) 17,193 1,037 PFSweb, Inc.(Æ) 30,452 289 PGT, Inc.(Æ) 36,355 374 Primoris Services Corp. 20,305 384 PolyOne Corp. 18,103 638 Radiant Logistics, Inc.(Æ) 77,379 232 Quanex Building Products Corp. 12,275 228 Regal Beloit Corp. 11,178 615 Summit Materials, Inc. Class A(Æ) 51,736 1,059 Sun Hydraulics Corp. 5,573 165 United States Steel Corp.(Ñ) 8,676 146 Sykes Enterprises, Inc.(Æ) 8,785 254 Universal Stainless & Alloy Products, Inc.(Æ) 17,017 185 Tidewater, Inc.(Æ)(Ñ) 106,438 469 US Concrete, Inc.(Æ) 24,393 1,486 Titan Machinery, Inc.(Æ) 18,816 210 14,421 TransDigm Group, Inc.(Æ) 2,306 608 Triumph Group, Inc. 32,049 1,138 Producer Durables - 16.4% Vishay Precision Group, Inc.(Æ) 14,904 200 AAR Corp. 10,613 248 Wesco Aircraft Holdings, Inc.(Æ) 76,683 1,029 ABM Industries, Inc. 13,891 507 WNS Holdings, Ltd. - ADR(Æ) 25,013 675 ACCO Brands Corp.(Æ) 135,771 1,403 Zebra Technologies Corp. Class A(Æ) 2,829 142 Actuant Corp. Class A 11,107 251 34,292 Air Transport Services Group, Inc.(Æ) 36,162 469 Atlas Air Worldwide Holdings, Inc.(Æ) 25,708 1,065 Technology - 15.0% AZZ, Inc. 14,487 869 Acacia Research Corp.(Æ) 126,812 558 Casella Waste Systems, Inc. Class A(Æ) 21,456 168 ADTRAN, Inc. 70,914 1,323 Clarcor, Inc. 7,403 450 Ambarella, Inc.(Æ)(Ñ) 5,812 295 Columbus McKinnon Corp. 32,815 464 Apigee Corp.(Æ) 13,412 164 Compass Diversified Holdings 57,926 961 ARRIS International PLC(Æ) 15,452 324 Convergys Corp. 18,744 469 Autobytel, Inc.(Æ) 18,615 258 CoStar Group, Inc.(Æ) 4,960 1,085 AVX Corp. 3,898 53 Crane Co. 21,765 1,235 Benefitfocus, Inc.(Æ)(Ñ) 9,839 375 CUI Global, Inc.(Æ)(Ñ) 20,954 106 Black Box Corp. 32,042 419 Curtiss-Wright Corp. 7,535 635 BroadSoft, Inc.(Æ) 14,932 613 Darling Ingredients, Inc.(Æ) 21,659 323 Brooks Automation, Inc. 6,078 68 Deluxe Corp. 15,801 1,049 CACI International, Inc. Class A(Æ) 2,674 242 Ducommun, Inc.(Æ) 10,194 202 Callidus Software, Inc.(Æ) 42,418 848 DXP Enterprises, Inc.(Æ) 10,263 153 Cavium, Inc.(Æ)(Ñ) 1,979 76 Dycom Industries, Inc.(Æ) 29,953 2,689 CEVA, Inc.(Æ) 27,559 749 Echo Global Logistics, Inc.(Æ) 8,769 197 Coherent, Inc.(Æ) 3,614 332 Ennis, Inc. 21,314 409 Cohu, Inc. 29,489 320 Forrester Research, Inc. 3,728 137 CommVault Systems, Inc.(Æ) 18,052 780 Franklin Electric Co., Inc. 9,615 318 comScore, Inc.(Æ) 4,878 116 GP Strategies Corp.(Æ) 11,678 253 Cray, Inc.(Æ) 1,020 31 Granite Construction, Inc. 33,333 1,518 Cypress Semiconductor Corp.(Ñ) 81,364 858 Greenbrier Cos., Inc.(Ñ) 22,704 661 CYREN, Ltd.(Æ) 77,523 153 HEICO Corp. 4,099 274 Datalink Corp.(Æ) 12,581 94 HNI Corp. 7,002 326 Diebold, Inc. 50,671 1,258 Hudson Technologies, Inc.(Æ) 77,025 277 DSP Group, Inc.(Æ) 5,548 59 John Bean Technologies Corp. 2,030 124 ePlus, Inc.(Æ) 6,385 522 KBR, Inc. 68,273 904 Fabrinet(Æ) 20,239 751 Keysight Technologies, Inc.(Æ) 18,866 549 Fairchild Semiconductor International, Inc. Kirby Corp.(Æ) 12,114 756 Class A(Æ) 2,907 58 KLX, Inc.(Æ) 16,148 501 Five9, Inc.(Æ) 48,210 574 Knight Transportation, Inc. 5,319 141 Gigamon, Inc.(Æ) 23,375 874 Knoll, Inc. 15,955 387 Glu Mobile, Inc.(Æ)(Ñ) 37,589 83 Littelfuse, Inc. 3,820 451 GTT Communications, Inc.(Æ) 29,918 553 Lydall, Inc.(Æ) 9,762 376 Imperva, Inc.(Æ) 3,107 134 Marten Transport, Ltd. 8,236 163 Infinera Corp.(Æ) 14,236 161 MasTec, Inc.(Æ) 21,556 481 Insight Enterprises, Inc.(Æ) 7,206 187 See accompanying notes which are an integral part of the financial statements. 22 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Inteliquent, Inc. 9,458 188 Connecticut Water Service, Inc. 3,313 186 Interactive Intelligence Group, Inc.(Æ) 13,765 564 Consolidated Water Co., Ltd. 5,377 70 InterXion Holding NV(Æ) 8,045 297 Idacorp, Inc. 3,418 278 Ixia(Æ) 6,745 66 j2 Global, Inc. 2,960 187 Jabil Circuit, Inc. 55,807 1,031 Middlesex Water Co. 1,783 77 KEYW Holding Corp. (The)(Æ)(Ñ) 22,021 219 Northwest Natural Gas Co. 1,055 68 LogMeIn, Inc.(Æ) 11,671 740 NorthWestern Corp. 4,420 279 Lumentum Holdings, Inc.(Æ) 15,916 385 ONE Gas, Inc. 4,630 308 MACOM Technology Solutions Holdings, Ormat Technologies, Inc. 1,412 62 Inc.(Æ) 8,989 296 Portland General Electric Co. 961 42 Methode Electronics, Inc. 9,338 320 Shenandoah Telecommunications Co. 809 32 Microsemi Corp.(Æ) 18,297 598 SJW Corp. 1,572 62 MKS Instruments, Inc. 1,108 48 South Jersey Industries, Inc. 13,934 441 Monolithic Power Systems, Inc. 2,504 171 Spire, Inc. 4,399 312 NeoPhotonics Corp.(Æ) 37,993 362 Spok Holdings, Inc. 11,651 223 NETGEAR, Inc.(Æ) 4,225 201 Unitil Corp. 20,283 866 NIC, Inc. 10,249 225 WGL Holdings, Inc. 1,106 78 Novanta, Inc.(Æ) 31,058 471 5,808 Open Text Corp. 18,687 1,106 Orbotech, Ltd.(Æ) 35,524 908 Total Common Stocks Paycom Software, Inc.(Æ) 9,141 395 PC Connection, Inc. 5,104 121 (cost $183,096) 197,047 Perficient, Inc.(Æ) 28,661 582 Plantronics, Inc. 2,749 121 Short -Term Investments - 5.2% Proofpoint, Inc.(Æ) 2,713 171 Russell U.S. Cash Management Fund 10,813,272 (8) 10,813 Q2 Holdings, Inc.(Æ) 13,748 385 Total Short-Term Investments QLogic Corp.(Æ) 3,919 58 (cost $10,813) 10,813 Rambus, Inc.(Æ) 3,389 41 Rubicon Project, Inc. (The)(Æ) 26,355 360 Other Securities - 7.7% Sapiens International Corp. NV 40,830 478 Russell U.S. Cash Collateral Fund(×) 16,191,431 (8) 16,191 Science Applications International Corp. 4,221 246 Total Other Securities Shopify, Inc. Class A(Æ) 4,073 125 (cost $16,191) 16,191 Silicon Graphics International Corp.(Æ) 103,675 521 Sonus Networks, Inc.(Æ) 17,337 151 Sparton Corp.(Æ) 10,625 231 Total Investments 107.3% Streamline Health Solutions, Inc.(Æ) 44,115 53 (identified cost $210,100) 224,051 Synaptics, Inc.(Æ) 4,752 255 Synchronoss Technologies, Inc.(Æ) 7,863 251 Other Assets and Liabilities, Net Syntel, Inc.(Æ) 5,333 241 - (7.3%) (15,312 ) Tangoe, Inc.(Æ) 17,784 137 Net Assets - 100.0% 208,739 TESSCO Technologies, Inc. 17,246 240 Tessera Technologies, Inc. 5,647 173 Tyler Technologies, Inc.(Æ) 11,334 1,888 Ultimate Software Group, Inc.(Æ) 4,830 1,016 USA Technologies, Inc.(Æ)(Ñ) 70,661 302 Varonis Systems, Inc.(Æ) 3,207 77 Web.com Group, Inc.(Æ) 9,255 168 Xplore Technologies Corp.(Æ) 41,484 100 31,346 Utilities - 2.8% 8x8, Inc.(Æ) 11,098 162 Allete, Inc. 669 43 American States Water Co. 2,780 122 ATN International, Inc. 882 69 Black Hills Corp.(Ñ) 12,114 764 Boingo Wireless, Inc.(Æ) 32,428 289 California Water Service Group 2,148 75 Chesapeake Utilities Corp. 5,912 391 Cogent Communications Holdings, Inc. 8,033 322 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 23 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% JER Investment Trust, Inc. 05/27/04 1,771 82.03 145 — — For a description of restricted securities see note 7 in the Notes to Financial Statements. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 2000 Mini Index Futures 100 USD 11,474 09/16 (190 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (190 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Common Stocks Consumer Discretionary $ 27,763 $ — $ — $ — $ 27,763 13.3 Consumer Staples 5,640 — — — 5,640 2.7 Energy 6,822 — — — 6,822 3.3 Financial Services 49,526 — — — 49,526 23.7 Health Care 21,429 — — — 21,429 10.3 Materials and Processing 14,421 — — — 14,421 6.9 Producer Durables 34,292 — — — 34,292 16.4 Technology 31,346 — — — 31,346 15.0 Utilities 5,808 — — — 5,808 2.8 Short-Term Investments — — — 10,813 10,813 5.2 Other Securities — — — 16,191 16,191 7.7 Total Investments 197,047 — — 27,004 224,051 107.3 Other Assets and Liabilities, Net (7.3 ) 100.0 Other Financial Instruments Futures Contracts (190 ) — — — (190 ) (0.1 ) Total Other Financial Instruments * $ (190 ) $ — $ — $ — $ (190 ) *Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the intruments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. See accompanying notes which are an integral part of the financial statements. 24 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2016, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 25 Russell Investment Funds Aggressive Equity Fund Fair Value of Derivative Instruments — June 30, 2016 (Unaudited) Amounts in thousands Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts* $ 190 Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 244 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ (221 ) * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 26 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2016 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 15,992 $ — $ 15,992 Futures Contracts Variation margin on futures contracts 183 — 183 Total Financial and Derivative Assets 16,175 — 16,175 Financial and Derivative Assets not subject to a netting agreement (183) — (183 ) Total Financial and Derivative Assets subject to a netting agreement $ 15,992 $ — $ 15,992 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Barclays $ 1,136 $ — $ 1,136 $ — Citigroup 499 — 499 — Credit Suisse 206 — 206 — Fidelity 3,485 — 3,485 — Goldman Sachs 3,267 — 3,267 — JPMorgan Chase 3,699 — 3,699 — Merrill Lynch 134 — 134 — Morgan Stanley 3,324 — 3,324 — UBS 242 — 242 — Total $ 15,992 $ — $ 15,992 $ — * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 27 Russell Investment Funds Aggressive Equity Fund Statement of Assets and Liabilities — June 30, 2016 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 210,100 Investments, at fair value(*)(>) 224,051 Cash (restricted)(a) 745 Receivables: Dividends and interest 199 Dividends from affiliated Russell funds 4 Fund shares sold 3 Variation margin on futures contracts 183 Prepaid expenses 3 Total assets 225,188 Liabilities Payables: Fund shares redeemed 26 Accrued fees to affiliates 166 Other accrued expenses 66 Payable upon return of securities loaned 16,191 Total liabilities 16,449 Net Assets $ 208,739 Net Assets Consist of: Undistributed (overdistributed) net investment income $ 356 Accumulated net realized gain (loss) (15,215 ) Unrealized appreciation (depreciation) on: Investments 13,951 Futures contracts (190 ) Shares of beneficial interest 159 Additional paid-in capital 209,678 Net Assets $ 208,739 Net Asset Value , offering and redemption price per share: Net asset value per share:(#) $ 13.14 Net assets $ 208,738,702 Shares outstanding ($.01 par value) 15,883,401 Amounts in thousands (*) Securities on loan included in investments $ 15,992 (>) Investments in affiliates, Russell U.S. Cash Management Fund and Russell U.S. Cash Collateral Fund $ 27,004 (a) Cash Collateral for Futures $ 745 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. 28 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Statement of Operations — For the Period Ended June 30, 2016 (Unaudited) Amounts in thousands Investment Income Dividends $ 1,545 Dividends from affiliated Russell funds 21 Securities lending income (net) 165 Total investment income 1,731 Expenses Advisory fees 920 Administrative fees 51 Custodian fees 38 Transfer agent fees 4 Professional fees 35 Trustees’ fees 4 Printing fees 18 Miscellaneous 11 Total expenses 1,081 Net investment income (loss) 650 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments (8,046 ) Futures contracts 244 Net realized gain (loss) (7,802 ) Net change in unrealized appreciation (depreciation) on: Investments 11,264 Futures contracts (221 ) Net change in unrealized appreciation (depreciation) 11,043 Net realized and unrealized gain (loss) 3,241 Net Increase (Decrease) in Net Assets from Operations $ 3,891 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 29 Russell Investment Funds Aggressive Equity Fund Statements of Changes in Net Assets Period Ended June 30, 2016 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2015 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 650 $ 1,468 Net realized gain (loss) (7,802 ) 12,739 Net change in unrealized appreciation (depreciation) 11,043 (30,791 ) Net increase (decrease) in net assets from operations 3,891 (16,584 ) Distributions From net investment income (497 ) (1,595 ) From net realized gain (116 ) (21,431 ) Net decrease in net assets from distributions (613 ) (23,026 ) Share Transactions* Net increase (decrease) in net assets from share transactions (12,602 ) 3,870 Total Net Increase (Decrease) in Net Assets (9,324 ) (35,740 ) Net Assets Beginning of period 218,063 253,803 End of period $ 208,739 $ 218,063 Undistributed (overdistributed) net investment income included in net assets $ 356 $ 203 * Share transaction amounts (in thousands) for the periods ended June 30, 2016 and December 31, 2015 were as follows: 2016 (Unaudited) 2015 Shares Dollars Shares Dollars Proceeds from shares sold 276 $ 3,360 759 $ 11,186 Proceeds from reinvestment of distributions 49 614 1,733 23,025 Payments for shares redeemed (1,304 ) (16,576 ) (1,990 ) (30,341 ) Total increase (decrease) (979 ) $ (12,602 ) 502 $ 3,870 See accompanying notes which are an integral part of the financial statements. 30 Aggressive Equity Fund (This page intentionally left blank) Russell Investment Funds Aggressive Equity Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain June 30, 2016(1) 12.93 .04 .21 .25 (.03 ) (.01 ) December 31, 2015 15.51 .09 (1.19 ) (1.10 ) (.10 ) (1.38 ) December 31, 2014 16.88 .06 .18 .24 (.04 ) (1.57 ) December 31, 2013 13.02 .08 5.11 5.19 (.07 ) (1.26 ) December 31, 2012 11.36 .13 1.67 1.80 (.14 ) — December 31, 2011 11.92 .04 (.54 ) (.50 ) (.06 ) — See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 32 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d)(f) (000 ) Gross (e) Net (b)(e) Net Assets (b)(e) Turnover Rate (d) (.04 ) 13.14 1.93 208,739 1.06 1.06 .64 47 (1.48 ) 12.93 (7.19 ) 218,063 1.06 1.04 .61 138 (1.61 ) 15.51 1.56 253,803 1.06 1.01 .35 80 (1.33 ) 16.88 40.00 237,828 1.05 1.00 .50 77 (.14 ) 13.02 15.84 185,902 1.09 1.04 1.08 150 (.06 ) 11.36 (4.20 ) 177,035 1.08 1.02 .37 105 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 33 Russell Investment Funds Non-U.S. Fund Shareholder Expense Example — June 30, 2016 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Fund is from January 1, 2016 to June 30, 2016. Beginning Account Value January 1, 2016 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses June 30, 2016 $ 960.50 $ 1,019.59 The information in the table under the heading “Actual Expenses Paid During Period* $ 5.17 $ 5.32 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 1.06% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average that you paid over the period. Simply divide your account value by account value over the period, multiplied by 182/366 (to reflect the one-half $1,000 (for example, an $8,600 account value divided by $1,000 year period). 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 34 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 93.3% Jean Coutu Group PJC, Inc. (The) Class Australia - 1.1% A 5,311 82 AGL Energy, Ltd. 17,057 246 Loblaw Cos., Ltd. 9,602 514 Asciano, Ltd. 54,404 360 Power Corp. of Canada 8,500 181 Australia & New Zealand Banking Rogers Communications, Inc. Class B 1,100 45 Group, Ltd. - ADR 8,107 148 Royal Bank of Canada - GDR 4,300 254 Commonwealth Bank of Australia - ADR 5,014 281 SNC-Lavalin Group, Inc. 13,729 577 CSL, Ltd. 1,026 86 Sun Life Financial, Inc. 1,400 46 Macquarie Group, Ltd. 17,256 899 Suncor Energy, Inc. 53,986 1,498 Mirvac Group(ö) 62,352 94 Toronto Dominion Bank 13,648 586 National Australia Bank, Ltd. - ADR 7,486 144 10,923 Orica, Ltd. 27,084 251 Rio Tinto, Ltd. - ADR 14,691 506 Chile - 0.4% Tabcorp Holdings, Ltd. 75,367 258 Antofagasta PLC 198,375 1,232 Telstra Corp., Ltd. 12,601 52 Transurban Group - ADR 15,623 140 China - 1.3% Wesfarmers, Ltd. 3,342 101 Alibaba Group Holding, Ltd. - ADR(Æ) Westfield Corp.(ö) 20,249 161 (Ñ) 6,094 485 Westpac Banking Corp. 9,150 203 Baidu, Inc. - ADR(Æ) 5,840 964 3,930 China Shenhua Energy Co., Ltd. Class H 234,500 433 Lenovo Group, Ltd. 662,000 400 Austria - 0.6% NetEase, Inc. - ADR 5,688 1,099 Erste Group Bank AG(Æ) 73,893 1,691 Tencent Holdings, Ltd. 41,300 941 EVN AG 12,525 142 4,322 Verbund AG Class A 6,376 90 1,923 Denmark - 1.7% Carlsberg A/S Class B 5,540 526 Belgium - 1.0% Danske Bank A/S 130,662 3,462 Anheuser-Busch InBev SA 12,156 1,597 Novo Nordisk A/S Class B 28,318 1,523 Elia System Operator SA 3,953 221 TDC AS 13,496 66 Groupe Bruxelles Lambert SA 6,205 507 Vestas Wind Systems A/S 2,100 143 KBC Group NV 23,973 1,176 5,720 Sofina SA 571 76 3,577 Finland - 0.6% Fortum OYJ 32,681 524 Brazil - 0.5% Kone OYJ Class B 16,334 754 Ambev SA - ADR 81,100 479 Sampo OYJ Class A 23,413 956 Embraer SA - ADR(Æ) 56,700 1,232 2,234 1,711 France - 10.9% Canada - 3.2% Air Liquide SA Class A 12,223 1,281 Agrium, Inc. 858 78 Airbus Group SE 33,500 1,946 Alimentation Couche-Tard, Inc. Class B 21,923 941 AXA SA 4,758 96 Bank of Montreal 8,155 517 Bouygues SA - ADR 56,560 1,635 BCE, Inc. 2,969 141 Bureau Veritas SA 17,200 363 Brookfield Asset Management, Inc. Capgemini SA 16,864 1,471 Class A 40,375 1,334 Casino Guichard Perrachon SA 10,700 598 CAE, Inc. 7,657 93 Cie de Saint-Gobain 41,600 1,593 Canadian Imperial Bank of Commerce 1,200 90 Credit Agricole SA(Ñ) 90,388 766 Canadian National Railway Co. 21,936 1,296 Danone SA 22,233 1,568 Canadian Real Estate Investment Dassault Systemes SA 6,168 471 Trust(ö) 4,125 154 Engie SA 60,022 969 Choice Properties Real Estate Faurecia 35,493 1,140 Investment Trust(ö) 50,108 551 Gecina SA(ö) 551 75 Cominar Real Estate Investment Trust(ö) 16,114 210 Hermes International 398 150 Element Financial Corp. 38,313 406 JCDecaux SA 20,393 692 Emera, Inc.(Ñ) 9,654 363 Legrand SA - ADR 13,804 712 Empire Co., Ltd. Class A 17,722 264 L'Oreal SA 4,438 848 Fairfax Financial Holdings, Ltd. 148 80 LVMH Moet Hennessy Louis Vuitton First Capital Realty, Inc. Class A 10,384 178 SE - ADR 8,888 1,346 Great-West Lifeco, Inc. 1,305 34 Natixis SA 66,883 257 Hydro One, Ltd.(Þ) 20,423 410 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 35 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Numericable-SFR SA(Æ) 5,469 138 Housing Development Finance Corp., Pernod Ricard SA 15,977 1,779 Ltd. 41,405 773 Publicis Groupe SA - ADR 23,112 1,566 Tata Consultancy Services, Ltd. 17,866 676 Renault SA 5,922 451 Tata Motors, Ltd. - ADR 25,257 876 Safran SA 12,045 818 4,035 Sanofi - ADR 45,207 3,800 Schneider Electric SE 53,381 3,159 Ireland - 2.4% Technip SA 29,000 1,577 CRH PLC 96,588 2,844 Thales SA 1,978 166 Experian PLC 66,027 1,254 Total SA(Ñ) 55,658 2,684 Kerry Group PLC Class A 437 39 Unibail-Rodamco SE(ö) 282 74 Paddy Power Betfair PLC 6,795 715 Valeo SA 22,749 1,016 Ryanair Holdings PLC - ADR(Æ) 15,633 1,087 Vallourec SA(Æ) 189,504 689 Willis Towers Watson PLC 10,872 1,351 Veolia Environnement SA 12,271 267 XL Group PLC Class A 26,200 873 Vinci SA 16,077 1,145 8,163 Vivendi SA - ADR 3,413 65 37,371 Israel - 1.1% Bank Hapoalim BM 9,829 50 Germany - 5.4% Bank Leumi Le-Israel BM(Æ) 68,074 240 Adidas AG 424 60 Check Point Software Technologies, Ltd. Allianz SE 4,566 651 (Æ) 6,875 548 BASF SE 2,695 206 Mizrahi Tefahot Bank, Ltd. 4,598 53 Bayer AG 35,359 3,558 Teva Pharmaceutical Industries, Ltd. Bayerische Motoren Werke AG 3,247 238 - ADR 56,665 2,846 Beiersdorf AG 13,504 1,276 Teva Pharmaceutical Industries, Ltd. 4,277 216 Continental AG 6,916 1,299 3,953 Daimler AG 15,889 948 Deutsche Boerse AG 33,146 2,714 Italy - 2.1% Deutsche Post AG 2,795 78 Enel SpA 392,875 1,747 Fresenius Medical Care AG & Co. 624 54 ENI SpA - ADR 249,760 4,033 Fresenius SE & Co. KGaA 1,103 81 Parmalat SpA 91,712 238 Hannover Rueck SE 3,478 363 Snam Rete Gas SpA 91,365 547 Linde AG 8,295 1,155 Telecom Italia SpA(Æ) 827,875 679 MAN SE 3,812 388 7,244 Merck KGaA 6,595 671 MTU Aero Engines AG 3,159 296 Japan - 14.4% ProSiebenSat.1 Media SE 8,159 356 Aozora Bank, Ltd.(Æ) 28,000 97 Rational AG 796 367 Asahi Group Holdings, Ltd. 1,100 35 Rhoen Klinikum AG 15,654 459 Benesse Holdings, Inc. 1,300 30 SAP SE - ADR 17,013 1,272 Bridgestone Corp. 16,200 517 Siemens AG 20,274 2,077 Canon, Inc.(Æ) 73,100 2,086 18,567 Daihatsu Motor Co., Ltd.(Æ) 36,500 474 Dai-ichi Life Insurance Co., Ltd. (The) 71,350 791 Hong Kong - 2.4% Daiichi Sankyo Co., Ltd. 1,700 41 AIA Group, Ltd. 459,000 2,766 Daikin Industries, Ltd. 19,900 1,658 China Mobile, Ltd. 80,500 930 Denso Corp. 27,800 977 China Overseas Land & Investment, Ltd. 336,000 1,072 East Japan Railway Co. 800 74 CLP Holdings, Ltd. 10,000 102 FANUC Corp.(Æ) 4,000 647 Global Brands Group Holding, Ltd. 1,990,000 175 Fuji Electric Co., Ltd.(Æ) 488,000 2,049 Guangdong Investment, Ltd. 590,800 902 Fuji Heavy Industries, Ltd. 23,200 795 Guoco Group, Ltd. 5,000 53 Fujitsu, Ltd. 599,000 2,196 Li & Fung, Ltd. 646,000 315 Hachijuni Bank, Ltd. (The) 52,000 226 Link(ö) 92,000 629 Hitachi, Ltd.(Æ) 296,000 1,230 New World Development Co., Ltd. 68,000 69 Honda Motor Co., Ltd. 104,700 2,644 Power Assets Holdings, Ltd. 21,000 193 Hoya Corp.(Æ) 52,500 1,869 Wharf Holdings, Ltd. (The) 71,466 437 IHI Corp. 640,000 1,714 Wheelock & Co., Ltd. 105,000 495 Iida Group Holdings Co., Ltd. 49,300 1,004 8,138 Inpex Corp. 24,100 188 Isuzu Motors, Ltd. 53,900 660 India - 1.2% ITOCHU Corp. 134,100 1,629 HDFC Bank, Ltd. - ADR 25,776 1,710 Japan Display, Inc. 12,200 20 See accompanying notes which are an integral part of the financial statements. 36 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Japan Petroleum Exploration Co., Ltd. 6,100 122 NXP Semiconductors NV(Æ) 14,064 1,102 Japan Post Bank Co., Ltd. 14,400 169 Randstad Holding NV 24,927 1,004 Japan Tobacco, Inc. 25,700 1,030 Royal Dutch Shell PLC Class A(Ñ) 123,132 3,377 JX Holdings, Inc. 11,400 44 Royal Dutch Shell PLC Class B 3,363 92 Kansai Electric Power Co., Inc. (The)(Æ) 37,700 366 16,577 Kao Corp. 19,100 1,102 KDDI Corp. 17,400 530 Russia - 0.3% Keyence Corp. 1,700 1,146 Gazprom PJSC - ADR 246,890 1,067 Kubota Corp.(Æ) 32,000 429 Kyocera Corp.(Æ) 18,200 863 Singapore - 1.9% Mabuchi Motor Co., Ltd. 5,200 218 DBS Group Holdings, Ltd. 111,600 1,315 Makita Corp. 12,900 851 Jardine Cycle & Carriage, Ltd. 56,700 1,556 Mitsubishi UFJ Financial Group, Inc. 261,500 1,166 Oversea-Chinese Banking Corp., Ltd. 8,800 57 MS&AD Insurance Group Holdings, Inc. 15,100 389 Singapore Telecommunications, Ltd. 109,900 340 Murata Manufacturing Co., Ltd. 6,000 673 United Overseas Bank, Ltd. 140,700 1,943 Nippon Prologis, Inc.(ö) 306 743 Wilmar International, Ltd. 528,600 1,288 Nippon Telegraph & Telephone Corp. 2,300 108 6,499 Nippon Yusen KK 94,000 165 Nitori Holdings Co., Ltd. 7,900 948 South Africa - 0.3% Ono Pharmaceutical Co., Ltd. 1,500 65 Bid Corp., Ltd.(Æ) 27,108 508 ORIX Corp. 105,700 1,350 Bidvest Group, Ltd. (The) 27,108 255 Otsuka Holdings Co., Ltd. 1,200 55 Discovery Holdings, Ltd. 34,763 290 Ricoh Co., Ltd. 6,000 52 1,053 Secom Co., Ltd. 700 52 Sekisui House, Ltd. 17,200 299 South Korea - 1.9% Seven & i Holdings Co., Ltd. 2,400 100 Hana Financial Group, Inc. 39,715 807 Seven Bank, Ltd. 24,300 75 Hankook Tire Co., Ltd. 22,600 1,006 Shimano, Inc. 5,000 757 POSCO(Æ) 7,025 1,241 Shin-Etsu Chemical Co., Ltd.(Æ) 7,000 408 Samsung Electronics Co., Ltd. 2,126 2,647 Shionogi & Co., Ltd. 1,100 60 Shinhan Financial Group Co., Ltd. 29,571 976 SMC Corp. 1,800 439 6,677 Sompo Japan Nipponkoa Holdings, Inc. 14,700 389 Sony Corp.(Æ) 46,400 1,358 Spain - 2.0% Sumitomo Corp. 141,300 1,414 Aena SA(Æ)(Þ) 3,655 481 Sumitomo Mitsui Financial Group, Inc. 39,300 1,127 Amadeus IT Holding SA Class A 44,877 1,966 Sumitomo Osaka Cement Co., Ltd. 251,000 1,073 Banco de Sabadell SA - ADR 885,777 1,184 Takeda Pharmaceutical Co., Ltd. 2,100 91 Banco Santander SA - ADR 213,478 831 Terumo Corp. 35,100 1,488 Ebro Foods SA 3,848 88 Tokyo Electric Power Co. Holdings, Inc. Endesa SA - ADR 4,000 80 (Æ) 81,100 342 Iberdrola SA 66,959 452 Toppan Printing Co., Ltd. 13,000 111 Indra Sistemas SA(Æ)(Ñ) 40,975 432 Toyota Motor Corp.(Æ) 26,400 1,320 Industria de Diseno Textil SA 35,829 1,195 Trend Micro, Inc.(Æ) 28,000 997 Red Electrica Corp. SA 2,499 223 West Japan Railway Co. 8,500 537 6,932 Yamaguchi Financial Group, Inc. 43,000 405 Yamaha Corp. 14,200 382 Sweden - 0.8% 49,459 Atlas Copco AB Class A(Æ) 27,948 724 Fastighets AB Balder Class B(Æ) 10,597 267 Mexico - 0.3% Hennes & Mauritz AB Class B 23,515 689 Wal-Mart de Mexico SAB de CV 415,200 997 Hexagon AB Class B 20,621 752 L E Lundbergforetagen AB Class B 1,484 84 Netherlands - 4.8% Nordea Bank AB 6,552 55 ABN AMRO Group NV(Þ) 3,426 57 Svenska Cellulosa AB SCA Class B 1,856 59 Aegon NV 170,700 681 Svenska Handelsbanken AB Class A 4,164 50 Akzo Nobel NV 16,440 1,034 Swedbank AB Class A 1,925 40 Delta Lloyd NV 148,400 527 2,720 Heineken NV 5,645 521 ING Groep NV 462,403 4,806 Switzerland - 9.9% Koninklijke Ahold NV(Æ) 2,378 53 ABB, Ltd. 104,650 2,062 Koninklijke KPN NV 457,852 1,661 ABB, Ltd. - ADR 28,000 555 Koninklijke Philips NV 66,600 1,662 Actelion, Ltd. 9,176 1,540 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 37 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Allreal Holding AG 1,833 254 Dairy Crest Group PLC 180,209 1,291 Alpiq Holding AG(Æ)(Ñ) 2,233 158 Delphi Automotive PLC 4,286 268 Banque Cantonale Vaudoise 219 146 Diageo PLC 61,969 1,734 Basellandschaftliche Kantonalbank 163 154 DS Smith PLC Class F(Æ) 564,970 2,917 Basler Kantonalbank 2,817 192 Fiat Chrysler Automobiles NV(Æ) 252,300 1,557 Berner Kantonalbank AG(Ñ) 931 179 GlaxoSmithKline PLC - ADR 152,466 3,276 Chubb, Ltd. 6,550 856 HSBC Holdings PLC 270,384 1,689 Credit Suisse Group AG 206,353 2,199 IG Group Holdings PLC 59,594 644 GAM Holding AG 25,726 275 Imperial Tobacco Group PLC 105,351 5,718 Geberit AG 1,634 617 Intermediate Capital Group PLC 48,034 315 Givaudan SA 28 56 Johnson Matthey PLC 23,376 885 Graubuendner Kantonalbank 81 144 Kingfisher PLC 385,105 1,663 Helvetia Holding AG 800 417 Land Securities Group PLC(ö) 30,707 435 Julius Baer Group, Ltd. 15,452 621 Legal & General Group PLC 16,453 43 Kuehne & Nagel International AG 2,413 337 Micro Focus International PLC 25,667 555 Luzerner Kantonalbank AG(Æ) 835 353 National Grid PLC 115,291 1,695 Nestle SA 58,474 4,510 Prudential PLC 22,065 376 Novartis AG 54,700 4,500 Reckitt Benckiser Group PLC 28,278 2,845 OC Oerlikon Corp. AG 88,800 778 Relx NV 76,355 1,404 Partners Group Holding AG 2,875 1,233 Rio Tinto PLC 16,024 495 Roche Holding AG 15,142 3,997 Rolls-Royce Holdings PLC 197,089 1,871 SGS SA 365 837 Royal Bank of Scotland Group PLC 403,295 950 Sonova Holding AG 2,527 336 Royal Mail PLC 48,653 330 St. Galler Kantonalbank AG 875 338 RSA Insurance Group PLC 195,656 1,307 STMicroelectronics NV 151,025 890 Segro PLC(ö) 22,434 126 Swiss Life Holding AG 3,800 878 Shaftesbury PLC(Æ)(ö) 6,567 78 Swisscom AG 73 36 Sky PLC 89,610 1,018 UBS Group AG 186,319 2,410 Smith & Nephew PLC 2,719 46 Wolseley PLC - ADR 21,073 1,092 Smiths Group PLC 24,255 374 Zurich Insurance Group AG 3,398 841 St. James's Place PLC 51,872 556 33,791 Standard Chartered PLC 152,475 1,160 Travis Perkins PLC 55,375 1,108 Taiwan - 1.5% Unilever NV 23,638 1,102 Hon Hai Precision Industry Co., Ltd.(Æ) 261,273 672 Unilever PLC 3,891 187 Taiwan Semiconductor Manufacturing Vodafone Group PLC 832,787 2,535 Co., Ltd. 312,000 1,578 Wausau Paper Corp. 197,350 4,098 Taiwan Semiconductor Manufacturing 60,324 Co., Ltd. - ADR 63,807 1,674 Teco Electric and Machinery Co., Ltd. 1,327,000 1,121 United States - 1.1% 5,045 Ball Corp. 1,390 100 News Corp. Class A 109,196 1,240 Thailand - 0.6% News Corp. Class B 32,285 377 Bangkok Bank PCL 61,700 286 Philip Morris International, Inc. 6,826 694 Charoen Pokphand Foods PCL 2,096,300 1,720 Yum! Brands, Inc. 16,077 1,333 2,006 3,744 United Kingdom - 17.6% Total Common Stocks Amec Foster Wheeler PLC - GDR 55,225 361 ARM Holdings PLC 25,628 388 (cost $307,845) 319,934 Associated British Foods PLC 1,093 40 Aviva PLC 156,536 841 Preferred Stocks - 0.7% Barclays PLC 714,358 1,360 Germany - 0.5% Barratt Developments PLC 54,905 301 Bayerische Motoren Werke AG 1,747 111 BP PLC 556,647 3,250 Henkel AG & Co. KGaA 517 63 BP PLC - ADR 27,400 973 Man SE 529 53 British American Tobacco PLC 2,963 193 Porsche Automobil Holding SE 7,868 362 Capital & Counties Properties PLC 80,236 319 Volkswagen AG 10,792 1,297 CNH Industrial NV 191,700 1,394 1,886 CNH Industrial NV(Ñ) 47,800 342 Compass Group PLC 195,757 3,731 CYBG PLC(Æ) 57,344 180 See accompanying notes which are an integral part of the financial statements. 38 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) Value or Shares $ Japan - 0.1% Shinkin Central Bank Class A 79 172 Sweden - 0.1% Fastighets AB Balder(Æ) 6,492 248 Total Preferred Stocks (cost $2,560) 2,306 Short-Term Investments - 2.9% United States - 2.9% Russell U.S. Cash Management Fund 10,044,959 (8) 10,045 Total Short-Term Investments (cost $10,045) 10,045 Other Securities - 0.7% Russell U.S. Cash Collateral Fund(×) 2,489,538 (8) 2,490 Total Other Securities (cost $2,490) 2,490 Total Investments 97.6% (identified cost $322,940) 334,775 Other Assets and Liabilities, Net - 2.4% 8,142 Net Assets - 100.0% 342,917 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 39 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions CAC40 Euro Index Futures 44 EUR 1,863 07/16 34 DAX Index Futures 8 EUR 1,934 09/16 32 EURO STOXX 50 Index Futures 124 EUR 3,540 09/16 74 FTSE 100 Index Futures 37 GBP 2,376 09/16 238 Hang Seng Index Futures 5 HKD 5,237 07/16 29 S&P/TSX 60 Index Futures 73 CAD 11,889 09/16 46 SPI 200 Index Futures 92 AUD 11,905 09/16 41 TOPIX Index Futures 155 JPY 1,930,524 09/16 (1,239 ) Short Positions EURO STOXX 50 Index Futures 136 EUR 3,883 09/16 (37 ) FTSE 100 Index Futures 123 GBP 7,900 09/16 (749 ) Hang Seng Index Futures 13 HKD 13,616 07/16 (83 ) mini MSCI Emerging Markets Index Futures 85 USD 3,547 09/16 (110 ) S&P 500 E-Mini Index Futures 111 USD 11,600 09/16 93 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (1,631 ) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 73 AUD 100 09/21/16 1 Bank of America USD 434 AUD 584 09/21/16 1 Bank of America USD 886 AUD 1,193 09/21/16 1 Bank of America USD 76 CAD 100 09/21/16 1 Bank of America USD 611 CAD 781 09/21/16 (6 ) Bank of America USD 866 CAD 1,107 09/21/16 (9 ) Bank of America USD 442 EUR 400 09/21/16 3 Bank of America USD 3,498 EUR 3,068 09/21/16 (84 ) Bank of America USD 27 GBP 20 07/01/16 — Bank of America USD 132 GBP 100 09/21/16 1 Bank of America USD 171 GBP 120 09/21/16 (11 ) Bank of America USD 660 GBP 450 09/21/16 (61 ) Bank of America USD 1,114 GBP 763 09/21/16 (97 ) Bank of America USD 1,191 GBP 816 09/21/16 (103 ) Bank of America USD 247 HKD 1,919 09/21/16 — Bank of America USD 98 JPY 10,000 09/21/16 (1 ) Bank of America USD 188 JPY 20,000 09/21/16 6 Bank of America USD 586 JPY 60,000 09/21/16 (3 ) Bank of America USD 1,763 JPY 188,562 09/21/16 67 Bank of America USD 3,044 JPY 325,533 09/21/16 117 Bank of America AUD 100 USD 75 09/21/16 — Bank of America AUD 200 USD 147 09/21/16 (2 ) Bank of America CAD 100 USD 77 09/21/16 — Bank of America CAD 400 USD 314 09/21/16 4 Bank of America CHF 567 USD 589 09/21/16 6 Bank of America EUR 500 USD 558 09/21/16 1 Bank of America EUR 4,073 USD 4,644 09/21/16 112 Bank of America GBP 100 USD 137 09/21/16 3 Bank of America JPY 20,000 USD 196 09/21/16 2 Bank of America JPY 30,000 USD 281 09/21/16 (11 ) Bank of America JPY 50,000 USD 472 09/21/16 (13 ) See accompanying notes which are an integral part of the financial statements. 40 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America NOK 2,333 USD 287 09/21/16 9 Bank of New York USD 77 CHF 76 07/01/16 — Bank of New York USD 5 EUR 5 07/01/16 — Bank of New York USD 58 EUR 52 07/01/16 — Bank of New York USD 63 EUR 57 07/01/16 — Bank of New York GBP 1 USD 1 07/01/16 — Bank of New York GBP 22 USD 30 07/01/16 — Bank of New York GBP 44 USD 58 07/01/16 1 Bank of New York GBP 141 USD 190 07/01/16 2 BNP Paribas USD 433 AUD 584 09/21/16 1 BNP Paribas USD 886 AUD 1,193 09/21/16 2 BNP Paribas USD 611 CAD 781 09/21/16 (6 ) BNP Paribas USD 866 CAD 1,107 09/21/16 (9 ) BNP Paribas USD 3,498 EUR 3,068 09/21/16 (83 ) BNP Paribas USD 1,115 GBP 763 09/21/16 (98 ) BNP Paribas USD 1,191 GBP 816 09/21/16 (104 ) BNP Paribas USD 247 HKD 1,919 09/21/16 — BNP Paribas USD 1,762 JPY 188,562 09/21/16 69 BNP Paribas USD 3,042 JPY 325,533 09/21/16 118 BNP Paribas CHF 567 USD 589 09/21/16 6 BNP Paribas EUR 4,073 USD 4,644 09/21/16 110 BNP Paribas JPY 30,000 USD 280 09/21/16 (11 ) BNP Paribas NOK 2,333 USD 287 09/21/16 9 Brown Brothers Harriman EUR 338 USD 375 07/05/16 — Brown Brothers Harriman EUR 100 USD 114 09/21/16 3 Brown Brothers Harriman GBP 100 USD 148 09/21/16 14 Brown Brothers Harriman JPY 10,000 USD 95 09/21/16 (2 ) Commonwealth Bank of Australia USD 74 AUD 100 09/21/16 1 Commonwealth Bank of Australia USD 77 CAD 100 09/21/16 1 Commonwealth Bank of Australia USD 334 EUR 300 09/21/16 — Commonwealth Bank of Australia USD 134 GBP 100 09/21/16 — Commonwealth Bank of Australia USD 266 GBP 200 09/21/16 — Commonwealth Bank of Australia USD 194 HKD 1,500 09/21/16 — Commonwealth Bank of Australia USD 147 JPY 15,000 09/21/16 (2 ) Commonwealth Bank of Australia AUD 100 USD 74 09/21/16 — Commonwealth Bank of Australia EUR 300 USD 334 09/21/16 — Commonwealth Bank of Australia GBP 100 USD 133 09/21/16 — Commonwealth Bank of Australia JPY 10,000 USD 97 09/21/16 — HSBC USD 662 EUR 600 09/21/16 5 HSBC AUD 450 USD 330 09/21/16 (5 ) HSBC CAD 500 USD 382 09/21/16 (5 ) HSBC GBP 300 USD 396 09/21/16 (3 ) HSBC JPY 25,000 USD 247 09/21/16 4 National Australia Bank USD 434 AUD 584 09/21/16 1 National Australia Bank USD 886 AUD 1,193 09/21/16 1 National Australia Bank USD 611 CAD 781 09/21/16 (7 ) National Australia Bank USD 866 CAD 1,107 09/21/16 (9 ) National Australia Bank USD 3,499 EUR 3,068 09/21/16 (84 ) National Australia Bank USD 1,114 GBP 763 09/21/16 (97 ) National Australia Bank USD 1,191 GBP 816 09/21/16 (104 ) National Australia Bank USD 247 HKD 1,919 09/21/16 — National Australia Bank USD 1,763 JPY 188,562 09/21/16 68 National Australia Bank USD 3,044 JPY 325,533 09/21/16 117 National Australia Bank CHF 567 USD 589 09/21/16 6 National Australia Bank EUR 4,073 USD 4,645 09/21/16 112 National Australia Bank JPY 30,000 USD 280 09/21/16 (11 ) See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 41 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ National Australia Bank NOK 2,333 USD 287 09/21/16 9 Royal Bank of Canada AUD 100 USD 74 09/21/16 — Royal Bank of Canada CAD 100 USD 78 09/21/16 — Royal Bank of Canada CAD 200 USD 154 09/21/16 — Royal Bank of Canada EUR 400 USD 446 09/21/16 1 Royal Bank of Canada GBP 100 USD 141 09/21/16 8 Royal Bank of Canada GBP 100 USD 135 09/21/16 1 Royal Bank of Canada JPY 20,000 USD 195 09/21/16 1 Royal Bank of Canada JPY 20,000 USD 189 09/21/16 (5 ) Standard Chartered USD 3,045 JPY 325,533 09/21/16 116 State Street USD 1 AUD 1 07/01/16 — State Street USD 1,644 AUD 2,200 09/21/16 (7 ) State Street USD 9,295 AUD 12,528 09/21/16 22 State Street USD 1,778 CAD 2,300 09/21/16 3 State Street USD 9,220 CAD 11,800 09/21/16 (85 ) State Street USD 17 CHF 17 07/01/16 — State Street USD 381 CHF 373 07/05/16 1 State Street USD 141 DKK 950 07/01/16 1 State Street USD 11 EUR 10 07/01/16 — State Street USD 125 EUR 112 07/01/16 — State Street USD 338 EUR 300 09/21/16 (4 ) State Street USD 3 GBP 2 07/01/16 — State Street USD 6 GBP 4 07/01/16 — State Street USD 17 GBP 12 07/01/16 — State Street USD 34 GBP 26 07/01/16 — State Street USD 119 HKD 926 07/05/16 — State Street USD 128 HKD 990 07/05/16 — State Street USD 103 HKD 800 09/21/16 — State Street USD 1 JPY 77 07/01/16 — State Street USD 1 JPY 132 07/01/16 — State Street USD 3 JPY 350 07/01/16 — State Street USD 4 JPY 360 07/01/16 — State Street USD 4 JPY 413 07/01/16 — State Street USD 4 JPY 439 07/01/16 — State Street USD 5 JPY 480 07/01/16 — State Street USD 569 JPY 60,000 09/21/16 14 State Street USD 1 SGD 2 07/01/16 — State Street USD 3 SGD 5 07/01/16 — State Street AUD 100 USD 74 09/21/16 — State Street AUD 2,200 USD 1,644 09/21/16 7 State Street CAD 100 USD 78 09/21/16 1 State Street CAD 300 USD 233 09/21/16 — State Street CAD 1,700 USD 1,314 09/21/16 (2 ) State Street CHF 17 USD 17 07/05/16 — State Street EUR 113 USD 125 07/01/16 — State Street EUR 231 USD 257 07/01/16 — State Street EUR 100 USD 111 09/21/16 (1 ) State Street EUR 200 USD 227 09/21/16 4 State Street EUR 300 USD 339 09/21/16 5 State Street EUR 600 USD 672 09/21/16 4 State Street EUR 3,800 USD 4,325 09/21/16 96 State Street GBP 6 USD 8 07/01/16 — State Street GBP 16 USD 21 07/01/16 — State Street GBP 95 USD 127 07/01/16 1 State Street GBP 90 USD 118 07/05/16 (1 ) State Street GBP 125 USD 165 07/05/16 (1 ) See accompanying notes which are an integral part of the financial statements. 42 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street GBP 552 USD 732 07/05/16 (4 ) State Street GBP 150 USD 213 09/21/16 13 State Street GBP 200 USD 266 09/21/16 — State Street GBP 7,101 USD 10,327 09/21/16 868 State Street HKD 140 USD 18 07/05/16 — State Street HKD 1,000 USD 129 09/21/16 — State Street HKD 13,637 USD 1,758 09/21/16 (2 ) State Street JPY 893 USD 9 07/01/16 — State Street JPY 1,445 USD 14 07/01/16 — State Street JPY 3,317 USD 32 07/01/16 — State Street JPY 5,926 USD 58 07/01/16 — State Street JPY 1,482 USD 14 07/05/16 — State Street JPY 4,616 USD 45 07/05/16 — State Street JPY 9,637 USD 94 07/05/16 — State Street JPY 9,855 USD 96 07/05/16 — State Street JPY 10,000 USD 97 09/21/16 (1 ) State Street JPY 100,000 USD 977 09/21/16 6 UBS USD 3,043 JPY 325,533 09/21/16 118 Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 1,132 Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Common Stocks Australia $ — $ 3,930 $ — $ — $ 3,930 1.1 Austria — 1,923 — — 1,923 0.6 Belgium — 3,577 — — 3,577 1.0 Brazil 1,711 — — — 1,711 0.5 Canada 10,923 — — — 10,923 3.2 Chile — 1,232 — — 1,232 0.4 China 2,548 1,774 — — 4,322 1.3 Denmark 143 5,577 — — 5,720 1.7 Finland — 2,234 — — 2,234 0.6 France — 37,371 — — 37,371 10.9 Germany — 18,567 — — 18,567 5.4 Hong Kong — 8,138 — — 8,138 2.4 India 2,586 1,449 — — 4,035 1.2 Ireland 3,311 4,852 — — 8,163 2.4 Israel 3,394 559 — — 3,953 1.1 Italy — 7,244 — — 7,244 2.1 Japan — 49,459 — — 49,459 14.4 Mexico 997 — — — 997 0.3 Netherlands 1,102 15,475 — — 16,577 4.8 Russia 192 875 — — 1,067 0.3 Singapore — 6,499 — — 6,499 1.9 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 43 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets South Africa 508 545 — — 1,053 0.3 South Korea — 6,677 — — 6,677 1.9 Spain — 6,932 — — 6,932 2.0 Sweden — 2,720 — — 2,720 0.8 Switzerland 1,411 32,380 — — 33,791 9.9 Taiwan 1,674 3,371 — — 5,045 1.5 Thailand — 2,006 — — 2,006 0.6 United Kingdom 1,583 58,741 — — 60,324 17.6 United States 3,744 — — — 3,744 1.1 Preferred Stocks — 2,306 — — 2,306 0.7 Short-Term Investments — — — 10,045 10,045 2.9 Other Securities — — — 2,490 2,490 0.7 Total Investments 35,827 286,413 — 12,535 334,775 97.6 Other Assets and Liabilities, Net 2.4 100.0 Other Financial Instruments Futures Contracts (1,631 ) — — — (1,631 ) (0.5 ) Foreign Currency Exchange Contracts — 1,132 — — 1,132 0.3 Total Other Financial Instruments * $ (1,631 ) $ 1,132 $ — $ — $ (499 ) * Futures and foreign currency exchange contract values reflect the unrealized appreciation/depreciation on the instruments. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2016, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 44 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Fair Value of Derivative Instruments — June 30, 2016 (Unaudited) Amounts in thousands Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Assets and Liabilities - Assets Unrealized appreciation on foreign currency exchange contracts $ — $ 2,286 Variation margin on futures contracts* 587 — Total $ 587 $ 2,286 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts* $ 2,218 $ — Unrealized depreciation on foreign currency exchange contracts — 1,154 Total $ 2,218 $ 1,154 Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ (2,705 ) $ — Foreign currency-related transactions* — 3,270 Total $ (2,705 ) $ 3,270 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ (2,355 ) $ — Foreign currency-related transactions** — 747 Total $ (2,355 ) $ 747 * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. ** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. *** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 45 Russell Investment Funds Non-U.S. Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2016 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 2,421 $ — $ 2,421 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 2,286 — 2,286 Futures Contracts Variation margin on futures contracts 357 — 357 Total Financial and Derivative Assets 5,064 — 5,064 Financial and Derivative Assets not subject to a netting agreement (364) — (364 ) Total Financial and Derivative Assets subject to a netting agreement $ 4,700 $ — $ 4,700 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of America $ 335 $ 335 $ — $ — Barclays 44 — 44 — BNP Paribas 315 311 — 4 Brown Brothers Harriman 17 1 — 16 Citigroup 362 — 362 — Commonwealth Bank of Australia 2 2 — — Fidelity 178 — 178 — Goldman Sachs 115 — 115 — HSBC 9 9 — — JPMorgan Chase 750 — 750 — Merrill Lynch 846 — 846 — National Australia Bank 314 311 — 3 Royal Bank of Canada 11 6 — 5 Standard Chartered 116 — — 116 State Street 1,042 102 — 940 UBS 244 — 126 118 Total $ 4,700 $ 1,077 $ 2,421 $ 1,202 See accompanying notes which are an integral part of the financial statements. 46 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — June 30, 2016 (Unaudited) Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 486 $ — $ 486 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 1,154 — 1,154 Total Financial and Derivative Liabilities 1,640 — 1,640 Financial and Derivative Liabilities not subject to a netting agreement (493) — (493 ) Total Financial and Derivative Liabilities subject to a netting agreement $ 1,147 $ — $ 1,147 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Bank of America $ 401 $ 335 $ — $ 66 BNP Paribas 311 311 — — Brown Brothers Harriman 1 1 — — Commonwealth Bank of Australia 2 2 — — HSBC 13 9 — 4 National Australia Bank 311 311 — — Royal Bank of Canada 6 6 — — State Street 102 102 — — Total $ 1,147 $ 1,077 $ — $ 70 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 47 Russell Investment Funds Non-U.S. Fund Statement of Assets and Liabilities — June 30, 2016 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 322,940 Investments, at fair value(*)(>) 334,775 Cash 11 Cash (restricted)(a) 6,100 Foreign currency holdings(^) 719 Unrealized appreciation on foreign currency exchange contracts 2,286 Receivables: Dividends and interest 819 Dividends from affiliated Russell funds 5 Investments sold 3,287 Fund shares sold 77 Foreign capital gains taxes recoverable 469 Variation margin on futures contracts 357 Prepaid expenses 4 Total assets 348,909 Liabilities Payables: Investments purchased 1,413 Fund shares redeemed 63 Accrued fees to affiliates 275 Other accrued expenses 103 Variation margin on futures contracts 486 Deferred capital gains tax liability 8 Unrealized depreciation on foreign currency exchange contracts 1,154 Payable upon return of securities loaned 2,490 Total liabilities 5,992 Net Assets $ 342,917 See accompanying notes which are an integral part of the financial statements. 48 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Statement of Assets and Liabilities, continued — June 30, 2016 (Unaudited) Amounts in thousands Net Assets Consist of: Undistributed (overdistributed) net investment income $ 3,084 Accumulated net realized gain (loss) (40,386 ) Unrealized appreciation (depreciation) on: Investments (net of deferred tax liability for foreign capital gains taxes) 11,827 Futures contracts (1,631 ) Foreign currency-related transactions 1,074 Shares of beneficial interest 322 Additional paid-in capital 368,627 Net Assets $ 342,917 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 10.65 Net assets $ 342,917,371 Shares outstanding ($.01 par value) 32,189,625 Amounts in thousands (^) Foreign currency holdings - cost $ 722 (*) Securities on loan included in investments $ 2,421 (>) Investments in affiliates, Russell U.S. Cash Management Fund and Russell U.S. Cash Collateral Fund $ 12,535 (a) Cash Collateral for Futures $ 6,100 (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 49 Russell Investment Funds Non-U.S. Fund Statement of Operations — For the Period Ended June 30, 2016 (Unaudited) Amounts in thousands Investment Income Dividends $ 7,102 Dividends from affiliated Russell funds 31 Securities lending income (net) 128 Less foreign taxes withheld (654 ) Total investment income 6,607 Expenses Advisory fees 1,538 Administrative fees 85 Custodian fees 98 Transfer agent fees . 8 Professional fees 44 Trustees’ fees 6 Printing fees 25 Miscellaneous 5 Total expenses 1,809 Net investment income (loss) 4,798 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments (net of deferred tax liability for foreign capital gains taxes) (2,709 ) Futures contracts (2,705 ) Foreign currency-related transactions 3,298 Net realized gain (loss) (2,116 ) Net change in unrealized appreciation (depreciation) on: Investments (net of deferred tax liability for foreign capital gains taxes) (15,055 ) Futures contracts (2,355 ) Foreign currency-related transactions 734 Net change in unrealized appreciation (depreciation) (16,676 ) Net realized and unrealized gain (loss) (18,792 ) Net Increase (Decrease) in Net Assets from Operations $ (13,994 ) See accompanying notes which are an integral part of the financial statements. 50 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Statements of Changes in Net Assets Period Ended June 30, 2016 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2015 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 4,798 $ 6,101 Net realized gain (loss) (2,116 ) 12,033 Net change in unrealized appreciation (depreciation) (16,676 ) (21,287 ) Net increase (decrease) in net assets from operations (13,994 ) (3,153 ) Distributions From net investment income (5,060 ) (4,414 ) Net decrease in net assets from distributions (5,060 ) (4,414 ) Share Transactions* Net increase (decrease) in net assets from share transactions 3,846 (13,983 ) Total Net Increase (Decrease) in Net Assets (15,208 ) (21,550 ) Net Assets Beginning of period 358,125 379,675 End of period $ 342,917 $ 358,125 Undistributed (overdistributed) net investment income included in net assets $ 3,084 $ 3,346 * Share transaction amounts (in thousands) for the periods ended June 30, 2016 and December 31, 2015 were as follows: 2016 (Unaudited) 2015 Shares Dollars Shares Dollars Proceeds from shares sold 870 $ 9,209 1,896 $ 22,297 Proceeds from reinvestment of distributions 495 5,060 371 4,414 Payments for shares redeemed (969 ) (10,423 ) (3,384 ) (40,694 ) Total increase (decrease) 396 $ 3,846 (1,117 ) $ (13,983 ) See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 51 Russell Investment Funds Non-U.S. Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Beginning of Investment and Unrealized Investment from Net $ Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Total Distributions June 30, 2016(1) 11.26 .15 (.60 ) (.45 ) (.16 ) (.16 ) December 31, 2015 11.54 .19 (.33 ) (.14 ) (.14 ) (.14 ) December 31, 2014 12.32 .26 (.80 ) (.54 ) (.24 ) (.24 ) December 31, 2013 10.31 .18 2.05 2.23 (.22 ) (.22 ) December 31, 2012 8.75 .18 1.55 1.73 (.17 ) (.17 ) December 31, 2011 10.21 .17 (1.46 ) (1.29 ) (.17 ) (.17 ) See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 52 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % End of Total End of Period Net Assets, Net Assets, to Average Portfolio Period Return (d)(f) (000 ) Gross (e) Net (b)(e) Net Assets (b)(e) Turnover Rate (d) 10.65 (3.95 ) 342,917 1.06 1.06 2.81 13 11.26 (1.31 ) 358,125 1.06 1.04 1.60 35 11.54 (4.45 ) 379,675 1.08 1.03 2.13 32 12.32 21.91 428,517 1.04 .99 1.76 36 10.31 19.81 356,856 1.07 1.01 1.94 47 8.75 (12.88 ) 329,578 1.10 1.04 1.74 49 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 53 Russell Investment Funds Core Bond Fund Shareholder Expense Example — June 30, 2016 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Fund is from January 1, 2016 to June 30, 2016. Beginning Account Value January 1, 2016 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses June 30, 2016 $ 1,060.80 $ 1,021.63 The information in the table under the heading “Actual Expenses Paid During Period* $ 3.33 $ 3.27 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.65% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average that you paid over the period. Simply divide your account value by account value over the period, multiplied by 182/366 (to reflect the one-half $1,000 (for example, an $8,600 account value divided by $1,000 year period). May reflect amounts waived and/or reimbursed. Without any 8.6), then multiply the result by the number in the first column waivers and/or reimbursements, expenses would have been higher. in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 54 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Long-Term Investments - 75.1% Series 2016-1 Class A2A Asset-Backed Securities - 6.5% 1.500% due 11/20/18 1,320 1,323 Access Group, Inc. CarFinance Capital Auto Trust Series 2003-A Class A2 Series 2014-1A Class A 1.225% due 07/01/38 (Ê) 257 251 1.460% due 12/17/18 (Þ) 120 120 Series 2006-1 Class B CarMax Auto Owner Trust 0.683% due 08/25/37 (Ê) 79 64 Series 2016-2 Class A3 Series 2015-1 Class A 1.520% due 02/16/21 535 538 0.887% due 07/25/56 (Ê)(Þ) 715 696 CCG Receivables Trust American Express Credit Account Series 2014-1 Class A2 Master Trust 1.060% due 11/15/21 (Þ) 159 159 Series 2014-2 Class A Chase Issuance Trust 1.260% due 01/15/20 1,665 1,672 Series 2007-A2 Class A2 Series 2014-3 Class A 0.217% due 04/15/19 (Ê) 540 540 1.490% due 04/15/20 1,000 1,008 Series 2014-A6 Class A6 AmeriCredit Automobile Receivables Trust 1.260% due 07/15/19 2,680 2,689 Series 2013-1 Class B Series 2014-A8 Class A8 1.070% due 03/08/18 5 5 0.436% due 11/15/18 (Ê) 500 500 Ameriquest Mortgage Securities, Chesapeake Funding LLC Inc. Asset-Backed Pass-Through Series 2014-1A Class C Certificates 1.628% due 03/07/26 (Ê)(Þ) 500 496 Series 2005-R5 Class M1 CIT Education Loan Trust 0.876% due 07/25/35 (Ê) 220 220 Series 2007-1 Class A ARI Fleet Lease Trust 0.720% due 03/25/42 (Ê)(Þ) 317 293 Series 2013-A Class A3 Citibank Credit Card Issuance Trust 0.920% due 07/15/21 (Þ) 303 303 Series 2006-A7 Class A7 Asset Backed Securities Corp. Home Equity Loan Trust 0.301% due 12/17/18 (Ê) 1,295 1,294 Series 2006-HE5 Class A5 Series 2014-A2 Class A2 0.395% due 07/25/36 (Ê) 1,200 1,002 1.020% due 02/22/19 2,040 2,041 BA Credit Card Trust Citigroup Mortgage Loan Trust, Inc. Series 2007-A1 Class A1 Series 2007-WFH1 Class A3 5.170% due 06/15/19 1,500 1,535 0.337% due 01/25/37 (Ê) 318 315 Bank of The West Auto Trust Series 2007-WFH1 Class A4 Series 2014-1 Class A3 0.370% due 01/25/37 (Ê) 934 875 CWABS, Inc. Asset-Backed Certificates 1.090% due 03/15/19 (Þ) 1,283 1,283 Trust Bayview Financial Acquisition Trust Series 2007-4 Class A2 Series 2006-A Class 1A3 5.368% due 04/25/47 16 15 5.865% due 02/28/41 82 89 Bear Stearns Asset Backed Securities DRB Prime Student Loan Trust I Trust Series 2015-D Class A2 Series 2005-FR1 Class M1 3.200% due 01/25/40 (Þ) 1,286 1,306 0.670% due 06/25/35 (Ê) 286 284 Education Loan Asset-Backed Trust I BMW Vehicle Owner Trust Series 2013-1 Class B1 Series 2013-A Class A3 1.427% due 11/25/33 (Ê)(Þ) 874 792 0.670% due 11/27/17 310 309 EFS Volunteer LLC Brazos Higher Education Authority, Inc. Series 2010-1 Class A2 Series 2010-1 Class A2 1.084% due 10/25/35 (Ê)(Þ) 500 483 1.862% due 02/25/35 (Ê) 500 480 Fannie Mae Grantor Trust Series 2011-2 Class A3 Series 2003-T4 Class 2A5 1.638% due 10/27/36 (Ê) 410 384 5.045% due 09/26/33 42 48 California Republic Auto Receivables Federal Home Loan Mortgage Corp. Trust Structured Pass-Through Securities Series 2016-1 Class A4 Series 2000-30 Class A5 2.240% due 10/15/21 675 688 7.133% due 12/25/30 27 29 Capital Auto Receivables Asset Trust Ford Credit Auto Owner Trust See accompanying notes which are an integral part of the financial statements. Core Bond Fund 55 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2013-C Class A3 0.330% due 05/25/46 (Ê) 77 66 0.820% due 12/15/17 83 83 Series 2006-13 Class 1A2 Series 2014-A Class A3 0.340% due 09/25/36 (Ê) 80 72 0.790% due 05/15/18 326 326 Long Beach Mortgage Loan Trust GM Financial Automobile Leasing Trust Series 2004-4 Class M1 Series 2015-3 Class A3 1.070% due 10/25/34 (Ê) 1,200 1,091 1.690% due 03/20/19 565 570 Merrill Lynch First Franklin Mortgage Series 2016-2 Class A3 Loan Trust Series 2007-1 Class A2B 1.620% due 09/20/19 385 388 Green Tree 0.351% due 04/25/37 (Ê) 95 50 Series 2008-MH1 Class A2 Series 2007-4 Class 2A2 8.970% due 04/25/38 94 95 0.290% due 07/25/37 (Ê) 670 409 Hertz Vehicle Financing LLC MSCC Heloc Trust Series 2013-1AClass A1 Series 2007-1 Class A 1.120% due 08/25/17 (Þ) 240 240 0.539% due 12/25/31 (Ê) 218 216 Series 2015-2A Class A Navient Student Loan Trust Series 2014-2 Class A 2.020% due 09/25/19 (Þ) 920 922 Higher Education Funding I 1.093% due 03/25/83 (Ê) 829 790 Series 2014-1 Class A Series 2014-3 Class A 1.712% due 05/25/34 (Ê)(Þ) 427 416 1.066% due 03/25/83 (Ê) 832 794 Honda Auto Receivables Owner Trust Series 2014-4 Class A Series 2013-4 Class A4 1.073% due 03/25/83 (Ê) 701 674 1.040% due 02/18/20 1,200 1,201 Nelnet Student Loan Trust Series 2014-2 Class A3 Series 2014-4A Class A2 0.770% due 03/19/18 147 147 1.389% due 11/25/43 (Ê)(Þ) 470 425 Series 2015-2 Class A3 Series 2015-2A Class A2 1.040% due 02/21/19 1,195 1,196 1.046% due 09/25/42 (Ê)(Þ) 950 906 Series 2015-3 Class A2 Nissan Auto Receivables Owner Trust Series 2013-B Class A4 0.920% due 11/20/17 120 120 Series 2016-2 Class A2 1.310% due 10/15/19 600 602 Series 2013-C Class A3 1.130% due 09/15/18 250 251 Hyundai Auto Receivables Trust 0.670% due 08/15/18 185 185 Series 2013-C Class A3 Series 2014-A Class A3 1.010% due 02/15/18 631 631 0.720% due 08/15/18 123 123 Series 2014-A Class A3 Series 2015-A Class A3 0.790% due 07/16/18 463 463 1.050% due 10/15/19 355 355 Series 2015-A Class A3 Northstar Education Finance, Inc. Series 2007-1 Class A1 1.050% due 04/15/19 1,000 1,002 0.734% due 04/28/30 (Ê) 475 427 Series 2015-C Class A2B Popular ABS Mortgage Pass-Through 0.812% due 11/15/18 (Ê) 230 230 Trust Series 2015-C Class A3 Series 2006-C Class A4 1.460% due 02/18/20 305 307 0.703% due 07/25/36 (Ê) 1,380 1,328 JGWPT XXX LLC Series 2006-D Class A3 Series 2013-3A Class A 0.706% due 11/25/46 (Ê) 1,500 1,315 4.080% due 01/17/73 (Þ) 269 283 Prestige Auto Receivables Trust JGWPT XXXII LLC Series 2014-1A Class A3 Series 2014-2A Class A 1.520% due 04/15/20 (Þ) 618 618 3.610% due 01/17/73 (Þ) 368 367 Purchasing Power Funding LLC JPMorgan Mortgage Acquisition Corp. Series 2015-A Class A1 Series 2007-HE1 Class AF6 3.500% due 12/15/19 (Þ) 259 258 4.148% due 03/25/47 1,307 886 RAMP Trust Lehman XS Trust Series 2003-RS9 Class AI6A Series 2006-9 Class A1B 5.982% due 10/25/33 215 227 See accompanying notes which are an integral part of the financial statements. 56 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2003-RS11 Class AI6A Series 2008-8 Class B 5.980% due 12/25/33 86 93 2.888% due 10/25/29 (Ê) 205 196 RASC Trust Series 2008-9 Class A Series 2003-KS4 Class AIIB 2.138% due 04/25/23 (Ê) 747 746 0.767% due 06/25/33 (Ê) 20 16 Series 2008-9 Class B Renaissance Home Equity Loan Trust 2.888% due 10/25/83 (Ê) 205 194 Series 2005-2 Class AF4 Series 2012-7 Class A3 4.934% due 08/25/35 85 85 0.820% due 05/26/26 (Ê) 475 454 Series 2006-1 Class AF3 Series 2013-4 Class A 5.608% due 05/25/36 11 7 1.003% due 06/25/27 (Ê) 305 292 Series 2006-1 Class AF6 SoFi Professional Loan Program LLC 5.746% due 05/25/36 110 71 Series 2014-B Class A2 Series 2007-1 Class AF2 2.550% due 08/27/29 (Þ) 550 552 5.512% due 04/25/37 503 239 Series 2016-B Class A2B Santander Drive Auto Receivables Trust 2.740% due 10/25/32 (Þ) 1,320 1,339 Series 2014-4 Class B South Carolina Student Loan Corp. 1.820% due 05/15/19 420 421 Series 2015-A Class A Series 2015-4 Class A3 1.936% due 01/25/36 (Ê) 515 470 1.580% due 09/16/19 535 537 Tidewater Auto Receivables Trust SLC Student Loan Trust Series 2016-AA Class A2 Series 2006-1 Class A6 2.300% due 09/15/19 (Þ) 460 460 0.794% due 12/15/38 (Ê) 780 669 Toyota Auto Receivables Owner Trust SLM Private Credit Student Loan Trust Series 2015-B Class A2B Series 2005-B Class A2 0.652% due 11/15/17 (Ê) 296 296 0.814% due 03/15/23 (Ê) 127 126 Wachovia Student Loan Trust SLM Private Education Loan Trust Series 2006-1 Class A6 Series 2010-A Class 2A 0.808% due 04/25/40 (Ê)(Þ) 770 676 3.683% due 05/16/44 (Ê)(Þ) 1,191 1,221 58,399 SLM Student Loan Trust Corporate Bonds and Notes - 20.2% Series 2003-11 Class A6 21st Century Fox America, Inc. 1.403% due 12/15/25 (Ê)(Þ) 350 335 8.250% due 10/17/96 20 28 Series 2004-8 Class B AbbVie, Inc. 1.098% due 01/25/40 (Ê) 112 96 1.750% due 11/06/17 40 40 Series 2006-2 Class A6 2.500% due 05/14/20 700 716 0.808% due 01/25/41 (Ê) 570 503 60 63 3.600% due 05/14/25 Series 2006-8 Class A6 4.300% due 05/14/36 175 178 0.798% due 01/25/41 (Ê) 570 492 4.700% due 05/14/45 200 212 Series 2007-6 Class B AES Corp. 1.488% due 04/27/43 (Ê) 167 142 5.500% due 03/15/24 50 51 Series 2008-2 Class B Aetna, Inc. 1.838% due 01/25/83 (Ê) 205 176 1.900% due 06/07/19 525 532 Series 2008-3 Class B 2.400% due 06/15/21 40 41 1.838% due 04/26/83 (Ê) 205 172 Series 2008-4 Class A4 2.800% due 06/15/23 430 440 2.288% due 07/25/22 (Ê) 1,400 1,401 3.200% due 06/15/26 90 93 Series 2008-4 Class B 4.375% due 06/15/46 380 395 2.488% due 04/25/29 (Ê) 205 184 Albemarle Corp. Series 2008-5 Class B 4.150% due 12/01/24 320 335 2.488% due 07/25/29 (Ê) 205 184 Series 30YR Series 2008-6 Class B 5.450% due 12/01/44 720 768 2.488% due 07/26/83 (Ê) 205 191 Ally Financial, Inc. Series 2008-7 Class B 3.600% due 05/21/18 880 882 2.488% due 07/26/83 (Ê) 205 179 3.250% due 11/05/18 530 529 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 57 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 8.000% due 11/01/31 100 116 Apache Corp. Altice US Finance I Corp. 3.250% due 04/15/22 20 20 5.375% due 07/15/23 (Þ) 210 208 5.100% due 09/01/40 90 94 Altria Group, Inc. Apollo Management Holdings, LP 2.850% due 08/09/22 220 230 4.000% due 05/30/24 (Þ) 305 314 10.200% due 02/06/39 482 893 4.400% due 05/27/26 (Þ) 425 443 5.375% due 01/31/44 70 90 Apple, Inc. Amazon.com, Inc. 0.887% due 05/03/18 (Ê) 1,680 1,684 4.950% due 12/05/44 375 456 1.474% due 02/22/19 (Ê) 591 599 American Airlines Pass-Through Trust 0.934% due 05/06/19 (Ê) 480 479 Series 2013-1 Class A 2.250% due 02/23/21 625 643 4.000% due 07/15/25 394 416 4.650% due 02/23/46 510 576 Series 2013-2 Class A 4.950% due 01/15/23 399 434 Assurant, Inc. 2.500% due 03/15/18 660 668 Series 2014-1 Class B 4.375% due 10/01/22 320 323 AT&T, Inc. 1.400% due 12/01/17 300 300 Series A Class A 1.577% due 11/27/18 (Ê) 150 151 5.250% due 01/31/21 229 247 American Axle & Manufacturing, Inc. 3.000% due 02/15/22 40 41 6.625% due 10/15/22 50 54 3.400% due 05/15/25 480 491 American Builders & Contractors Supply 4.350% due 06/15/45 100 97 Co., Inc. 4.750% due 05/15/46 585 600 5.750% due 12/15/23 (Þ) 50 52 AutoNation, Inc. American Express Credit Corp. 4.500% due 10/01/25 870 919 Series F 2.600% due 09/14/20 870 899 Axiall Corp. 4.875% due 05/15/23 390 401 American Honda Finance Corp. 0.800% due 07/14/17 (Ê) 1,500 1,500 BAC Capital Trust XIV Series G 0.966% due 12/11/17 (Ê) 100 100 4.000% due 09/29/49 (Ê)(ƒ) 70 52 American International Group, Inc. Ball Corp. 6.400% due 12/15/20 920 1,082 5.250% due 07/01/25 110 115 3.750% due 07/10/25 150 153 Bank of America Corp. Amgen, Inc. 5.750% due 12/01/17 140 148 3.625% due 05/22/24 10 11 5.000% due 05/13/21 230 258 4.400% due 05/01/45 200 208 4.250% due 10/22/26 170 176 4.663% due 06/15/51 (Þ) 10 10 4.875% due 04/01/44 290 330 Anadarko Petroleum Corp. Series GMTN 4.850% due 03/15/21 100 106 6.400% due 08/28/17 200 211 5.550% due 03/15/26 40 44 2.625% due 04/19/21 540 548 6.450% due 09/15/36 1,837 2,117 3.300% due 01/11/23 360 371 4.500% due 07/15/44 440 404 3.500% due 04/19/26 1,745 1,803 Anheuser-Busch InBev Finance, Inc. Series L 1.037% due 02/01/19 (Ê) 750 748 2.600% due 01/15/19 50 51 2.650% due 02/01/21 160 166 Series MTNL 3.300% due 02/01/23 250 263 5.650% due 05/01/18 310 332 3.650% due 02/01/26 1,469 1,573 Series X 4.700% due 02/01/36 1,315 1,479 6.250% due 09/29/49 (ƒ) 70 71 4.900% due 02/01/46 688 806 Bank of America NA Series BKNT Anthem, Inc. 1.750% due 06/05/18 1,105 1,112 3.700% due 08/15/21 40 43 3.125% due 05/15/22 605 626 2.050% due 12/07/18 315 320 Bank of Montreal See accompanying notes which are an integral part of the financial statements. 58 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series YCD 5.375% due 05/01/25 (Þ) 110 112 1.211% due 12/08/17 (Ê)(~) 275 275 Celgene Corp. 1.207% due 12/11/17 (Ê)(~) 1,330 1,329 3.550% due 08/15/22 30 31 1.206% due 12/20/17 (Ê)(~) 300 300 3.875% due 08/15/25 395 422 Bank of New York Mellon Corp. (The) 5.000% due 08/15/45 70 77 2.500% due 04/15/21 530 549 CenterPoint Energy Resources Corp. Barrick NA Finance LLC 6.125% due 11/01/17 50 53 5.700% due 05/30/41 30 31 Charter Communications Operating LLC Baxalta, Inc. / Charter Communications Operating Capital Series WI 4.464% due 07/23/22 (Þ) 530 570 2.875% due 06/23/20 250 254 Bear Stearns Cos. LLC (The) 6.384% due 10/23/35 (Þ) 485 574 7.250% due 02/01/18 195 213 6.484% due 10/23/45 (Þ) 560 669 Becton Dickinson and Co. Chase Capital III 3.734% due 12/15/24 40 43 Series C 4.685% due 12/15/44 10 11 1.223% due 03/01/27 (Ê) 295 248 Chesapeake Energy Corp. Bellsouth Capital Funding Corp. 6.125% due 02/15/21 80 54 7.875% due 02/15/30 555 715 Chevron Corp. Berkshire Hathaway Energy Co. 0.796% due 11/15/17 (Ê) 280 279 6.500% due 09/15/37 50 69 Series WI 1.126% due 05/16/18 (Ê) 1,255 1,256 4.500% due 02/01/45 320 359 1.790% due 11/16/18 100 101 Berkshire Hathaway Finance Corp. 2.100% due 05/16/21 545 555 4.400% due 05/15/42 275 309 2.954% due 05/16/26 630 651 Berkshire Hathaway, Inc. CHS/Community Health Systems, Inc. 2.200% due 03/15/21 305 315 8.000% due 11/15/19 1,680 1,645 3.125% due 03/15/26 350 367 Chubb INA Holdings, Inc. Blue Cube Spinco, Inc. 2.300% due 11/03/20 350 360 10.000% due 10/15/25 (Þ) 1,255 1,450 2.875% due 11/03/22 370 387 BMW US Capital LLC 3.350% due 05/03/26 30 32 1.500% due 04/11/19 (Þ) 840 846 CIT Group, Inc. Boardwalk Pipelines, LP 6.625% due 04/01/18 (Þ) 390 411 4.950% due 12/15/24 500 492 5.000% due 08/01/23 110 111 Boeing Co. (The) Citigroup Capital III 4.875% due 02/15/20 100 112 7.625% due 12/01/36 500 639 Boston Properties, LP Citigroup, Inc. 3.700% due 11/15/18 300 314 1.361% due 11/24/17 (Ê) 1,250 1,251 3.650% due 02/01/26 550 586 1.800% due 02/05/18 1,180 1,185 California Resources Corp. 2.150% due 07/30/18 1,300 1,316 Series WI 4.450% due 09/29/27 1,310 1,349 6.000% due 11/15/24 100 49 Calpine Corp. 5.300% due 05/06/44 120 130 5.875% due 01/15/24 (Þ) 80 83 4.650% due 07/30/45 635 698 Capital One NA Series P 2.350% due 08/17/18 610 619 5.950% due 12/31/49 (ƒ) 280 274 Series BKNT Series T 1.650% due 02/05/18 645 646 6.250% due 12/29/49 (ƒ) 660 678 Cargill, Inc. Clear Channel Worldwide Holdings, Inc. 6.000% due 11/27/17 (Þ) 750 800 Series B CCO Holdings LLC / CCO Holdings 6.500% due 11/15/22 975 975 Capital Corp. CME Group, Inc. 5.125% due 05/01/23 (Þ) 425 427 5.300% due 09/15/43 30 38 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 59 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Comcast Cable Communications 4.420% due 06/15/21 (Þ) 575 591 Holdings, Inc. 9.455% due 11/15/22 60 86 5.450% due 06/15/23 (Þ) 1,210 1,255 Comcast Corp. 6.020% due 06/15/26 (Þ) 205 214 3.375% due 08/15/25 30 32 Discover Bank 6.400% due 03/01/40 100 140 2.000% due 02/21/18 500 502 DISH DBS Corp. Commonwealth Edison Co. 6.750% due 06/01/21 105 109 5.800% due 03/15/18 290 312 Compass Bank 7.750% due 07/01/26 (Þ) 30 31 Series BKNT Series WI 6.400% due 10/01/17 835 875 5.875% due 11/15/24 230 214 Concho Resources, Inc. Dollar Tree, Inc. 5.500% due 04/01/23 80 80 5.750% due 03/01/23 (Þ) 110 117 Constellation Brands, Inc. Dominion Resources, Inc. 4.750% due 11/15/24 50 53 7.000% due 06/15/38 20 27 Continental Airlines Pass-Through Trust Duke Energy Carolinas LLC Series 00A1 Class A-1 5.300% due 02/15/40 30 38 8.048% due 11/01/20 170 185 4.000% due 09/30/42 600 646 Series 071A Class A Duke Energy Progress LLC 5.983% due 04/19/22 201 225 4.100% due 03/15/43 310 339 Series 991A Class A Duquesne Light Holdings, Inc. 6.545% due 02/02/19 113 120 6.400% due 09/15/20 (Þ) 500 575 Crestwood Midstream Partners, LP / Dynegy, Inc. Crestwood Midstream Finance Corp. 5.875% due 06/01/23 58 51 6.125% due 03/01/22 60 56 Eaton Corp. Crown Castle Towers LLC 2.750% due 11/02/22 150 154 3.222% due 05/15/22 (Þ) 650 676 CVS Health Corp. 4.150% due 11/02/42 40 43 eBay, Inc. 2.750% due 12/01/22 90 93 1.350% due 07/15/17 610 611 3.875% due 07/20/25 222 244 0.834% due 07/28/17 (Ê) 830 826 2.875% due 06/01/26 405 414 1.117% due 08/01/19 (Ê) 370 364 5.125% due 07/20/45 1,050 1,302 Ecolab, Inc. Daimler Finance NA LLC 4.350% due 12/08/21 10 11 2.000% due 08/03/18 (Þ) 980 992 El Paso Natural Gas Co. LLC 2.000% due 07/06/21 670 670 7.500% due 11/15/26 100 109 DaVita HealthCare Partners, Inc. 5.000% due 05/01/25 330 327 Emera US Finance, LP 2.700% due 06/15/21 (Þ) 125 127 DCP Midstream Operating, LP 3.550% due 06/15/26 (Þ) 180 184 2.500% due 12/01/17 115 112 Delta Air Lines Pass-Through Trust 4.750% due 06/15/46 (Þ) 260 264 Series 071A Class A Enbridge Energy Partners, LP 6.821%due 08/10/22 514 597 5.875% due 10/15/25 125 138 Series 2002-1 Class G-1 Energy Transfer Partners, LP 6.718% due 01/02/23 92 104 4.050% due 03/15/25 1,970 1,933 Devon Energy Corp. 6.050% due 06/01/41 315 307 3.250% due 05/15/22 110 107 3.654% due 11/01/66 (Ê) 1,380 828 5.850% due 12/15/25 749 826 Enterprise Products Operating LLC 5.000% due 06/15/45 80 75 3.700% due 02/15/26 550 572 Diageo Investment Corp. Series B 2.875% due 05/11/22 90 95 7.034% due 01/15/68 370 390 Diamond 1 Finance Corp. / Diamond 2 EOG Resources, Inc. Finance Corp 4.150% due 01/15/26 30 33 3.480% due 06/01/19 (Þ) 150 154 EP Energy LLC / Everest Acquisition Finance, Inc. See accompanying notes which are an integral part of the financial statements. 60 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series WI General Electric Co. 6.375% due 06/15/23 90 54 5.250% due 12/06/17 190 201 Exelon Corp. 0.902% due 08/07/18 (Ê) 500 499 2.850% due 06/15/20 555 573 5.300% due 02/11/21 130 151 Express Scripts Holding Co. 1.013% due 05/05/26 (Ê) 525 493 3.000% due 07/15/23 735 736 5.875% due 01/14/38 325 440 4.800% due 07/15/46 540 539 4.500% due 03/11/44 430 496 Series 10YR 4.500% due 02/25/26 410 450 Series GMTN 6.875% due 01/10/39 201 303 Exxon Mobil Corp. 0.803% due 03/15/19 (Ê) 800 795 Series NOTZ 1.428% due 04/15/20 (Ê) 200 202 3.043% due 03/01/26 70 74 General Motors Co. 4.114% due 03/01/46 40 45 3.500% due 10/02/18 425 438 Farmers Exchange Capital 4.875% due 10/02/23 1,350 1,437 7.200% due 07/15/48 (Þ) 300 364 6.600% due 04/01/36 210 241 Farmers Exchange Capital II 6.250% due 10/02/43 20 22 6.151% due 11/01/53 (Þ) 630 663 General Motors Financial Co., Inc. Farmers Exchange Capital III 4.375% due 09/25/21 20 21 5.454% due 10/15/54 (Þ) 600 579 4.250% due 05/15/23 10 10 Fifth Series Third BKNT Bank 5.250% due 03/01/26 640 696 2.875% due 10/01/21 700 723 Georgia-Pacific LLC First Data Corp. 8.875% due 05/15/31 575 921 5.375% due 08/15/23 (Þ) 260 264 Gilead Sciences, Inc. 5.000% due 01/15/24 (Þ) 250 251 2.550% due 09/01/20 540 561 FirstEnergy Corp. 3.650% due 03/01/26 150 163 Series A 4.750% due 03/01/46 160 182 2.750% due 03/15/18 30 30 Glencore Funding LLC Series B 2.875% due 04/16/20 (Þ) 180 169 4.250% due 03/15/23 100 103 GLP Capital, LP / GLP Financing II, Inc. Series C 5.375% due 11/01/23 80 84 7.375% due 11/15/31 280 348 Goldman Sachs Capital I FirstEnergy Transmission LLC 6.345% due 02/15/34 905 1,064 5.450% due 07/15/44 (Þ) 250 272 Goldman Sachs Capital II Florida East Coast Holdings Corp. 4.000% due 06/01/43 (Ê)(ƒ) 30 22 6.750% due 05/01/19 (Þ) 60 60 Goldman Sachs Group, Inc. (The) Ford Motor Co. 6.150% due 04/01/18 400 431 4.750% due 01/15/43 150 159 2.625% due 04/25/21 470 477 Ford Motor Credit Co. LLC 5.250% due 07/27/21 280 316 2.551% due 10/05/18 1,060 1,079 3.850% due 07/08/24 150 159 5.875% due 08/02/21 200 229 4.250% due 10/21/25 180 186 Series FXD 6.750% due 10/01/37 705 869 2.145% due 01/09/18 1,825 1,842 6.250% due 02/01/41 160 207 Forest Laboratories LLC 4.750% due 10/21/45 150 165 5.000% due 12/15/21 (Þ) 495 554 Freeport-McMoran Oil & Gas LLC / FCX Series D Oil & Gas, Inc. 6.000% due 06/15/20 150 171 6.875% due 02/15/23 20 19 Series GMTN Freeport-McMoRan, Inc. 7.500% due 02/15/19 600 686 3.550% due 03/01/22 90 79 Goodyear Tire & Rubber Co. (The) Fresenius Medical Care US Finance II, 5.125% due 11/15/23 110 114 Inc. 4.750% due 10/15/24 (Þ) 110 114 Great Plains Energy, Inc. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 61 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.292% due 06/15/22 390 436 2.600% due 12/09/20 (Þ) 315 325 Halliburton Co. Janus Capital Group, Inc. 3.800% due 11/15/25 70 73 4.875% due 08/01/25 450 487 4.850% due 11/15/35 30 32 Jersey Central Power & Light Co. Hanesbrands, Inc. 6.150% due 06/01/37 200 235 4.875% due 05/15/26 (Þ) 115 115 Johnson & Johnson Harley-Davidson Financial Services, Inc. 0.943% due 03/01/19 (Ê) 200 201 2.250% due 01/15/19 (Þ) 300 306 JPMorgan Chase & Co. Harris Corp. 1.538% due 01/25/18 (Ê) 250 251 1.999% due 04/27/18 445 447 2.750% due 06/23/20 440 453 5.054% due 04/27/45 30 34 4.250% due 10/15/20 300 327 HCA, Inc. 2.550% due 10/29/20 100 102 6.500% due 02/15/20 150 166 2.550% due 03/01/21 580 590 4.750% due 05/01/23 200 205 4.350% due 08/15/21 130 143 5.375% due 02/01/25 210 215 4.125% due 12/15/26 230 244 HCP, Inc. 4.250% due 10/01/27 365 386 4.250% due 11/15/23 845 877 4.950% due 06/01/45 100 110 Series 7YR 4.000% due 12/01/22 200 208 JPMorgan Chase Bank NA Healthcare Trust of America Holdings, Series BKNT LP 6.000% due 10/01/17 945 998 3.700% due 04/15/23 260 267 JPMorgan Chase Capital XIII Series M Hewlett Packard Enterprise Co. 1.581% due 09/30/34 (Ê) 480 383 2.450% due 10/05/17 (Þ) 1,650 1,672 JPMorgan Chase Capital XXI 6.200% due 10/15/35 (Þ) 635 642 Series U Hexion, Inc. 1.587% due 02/02/37 (Ê) 335 255 6.625% due 04/15/20 70 59 Hilton Worldwide Finance LLC / Hilton JPMorgan Chase Capital XXIII Worldwide Finance Corp. 1.626% due 05/15/47 (Ê) 545 403 Series WI Kansas City Power & Light Co. 5.625% due 10/15/21 50 52 3.650% due 08/15/25 550 582 HSBC Bank USA NA Kindred Healthcare, Inc. Series BKNT Series WI 5.875% due 11/01/34 475 565 8.750% due 01/15/23 60 59 HSBC Finance Corp. KKR Group Finance Co. II LLC 6.676% due 01/15/21 100 112 5.500% due 02/01/43 (Þ) 10 10 Humana, Inc. KKR Group Finance Co. III LLC 3.150% due 12/01/22 10 10 5.125% due 06/01/44 (Þ) 685 692 4.625% due 12/01/42 20 21 KLA-Tencor Corp. Indiantown Cogeneration, LP 4.650% due 11/01/24 30 33 Series A-10 Kohl's Corp. 9.770% due 12/15/20 (Å) 81 89 5.550% due 07/17/45 415 387 Intel Corp. Kraft Foods Group, Inc. 3.700% due 07/29/25 20 22 3.500% due 06/06/22 100 106 4.900% due 07/29/45 285 332 Kraft Heinz Foods Co. International Business Machines Corp. 4.875% due 02/15/25 (Þ) 1,240 1,360 1.125% due 02/06/18 250 251 5.000% due 07/15/35 (Þ) 40 46 0.998% due 02/12/19 (Ê) 220 220 5.200% due 07/15/45 (Þ) 20 24 International Lease Finance Corp. 4.375% due 06/01/46 (Þ) 215 227 5.875% due 08/15/22 100 108 Kroger Co. (The) IPALCO Enterprises, Inc. 5.150% due 08/01/43 20 24 5.000% due 05/01/18 500 523 L Brands, Inc. Jackson National Life Global Funding See accompanying notes which are an integral part of the financial statements. 62 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.625% due 10/15/23 50 54 Mylan NV Land O' Lakes, Inc. 3.150% due 06/15/21 (Þ) 620 629 6.000% due 11/15/22 (Þ) 355 376 3.950% due 06/15/26 (Þ) 1,080 1,093 Level 3 Financing, Inc. Mylan, Inc. Series WI 2.550% due 03/28/19 700 709 5.625% due 02/01/23 105 106 Nationwide Mutual Insurance Co. Lockheed Martin Corp. 2.943% due 12/15/24 (Ê)(Þ) 500 495 3.350% due 09/15/21 520 554 Navient Corp. 4.500% due 05/15/36 10 11 8.000% due 03/25/20 110 112 Series 10YR NBCUniversal Media LLC 3.550% due 01/15/26 90 98 4.375% due 04/01/21 150 168 Manufacturers & Traders Trust Co. NCL Corp., Ltd. Series BKNT 4.625% due 11/15/20 (Þ) 60 60 1.400% due 07/25/17 780 781 Neiman Marcus Group, Ltd. LLC Marathon Oil Corp. 8.750% due 10/15/21 (Þ) 80 61 3.850% due 06/01/25 940 864 Neptune Finco Corp. McDonald's Corp. 6.625% due 10/15/25 (Þ) 220 231 2.100% due 12/07/18 470 481 Netflix, Inc. 3.700% due 01/30/26 60 65 5.875% due 02/15/25 60 63 Medtronic, Inc. New York Life Global Funding Series WI 1.450% due 12/15/17 (Þ) 645 649 3.500% due 03/15/25 150 164 Newell Brands, Inc. Merck & Co., Inc. 3.150% due 04/01/21 20 21 0.986% due 05/18/18 (Ê) 3,185 3,199 3.850% due 04/01/23 1,120 1,188 2.750% due 02/10/25 40 42 4.200% due 04/01/26 40 43 MetLife, Inc. NiSource Finance Corp. 6.400% due 12/15/36 100 107 6.400% due 03/15/18 58 63 10.750% due 08/01/39 700 1,088 Noble Energy, Inc. Metropolitan Life Global Funding I 8.250% due 03/01/19 90 103 1.875% due 06/22/18 (Þ) 750 757 3.900% due 11/15/24 150 152 MGM Resorts International 5.250% due 11/15/43 10 10 6.000% due 03/15/23 80 84 Novartis Capital Corp. Micron Technology, Inc. 4.000% due 11/20/45 225 256 5.500% due 02/01/25 130 111 NVR, Inc. Microsoft Corp. 3.950% due 09/15/22 445 472 3.750% due 02/12/45 325 330 Occidental Petroleum Corp. Mondelez International, Inc. 3.125% due 02/15/22 30 31 4.000% due 02/01/24 90 98 3.400% due 04/15/26 50 53 Monongahela Power Co. 4.625% due 06/15/45 30 33 4.100% due 04/15/24 (Þ) 265 291 Oncor Electric Delivery Co. LLC 5.400% due 12/15/43 (Þ) 255 320 6.800% due 09/01/18 550 611 Morgan Stanley 6.250% due 08/28/17 500 527 Oracle Corp. 1.900% due 09/15/21 650 652 5.950% due 12/28/17 150 160 2.400% due 09/15/23 395 396 5.625% due 09/23/19 275 305 2.650% due 07/15/26 660 662 Series GMTN 2.500% due 04/21/21 815 823 Pacific Gas & Electric Co. 6.050% due 03/01/34 100 133 3.875% due 01/27/26 550 584 5.800% due 03/01/37 60 78 MPLX, LP 4.875% due 06/01/25 (Þ) 100 98 Panhandle Eastern Pipe Line Co., LP 8.125% due 06/01/19 450 494 Mutual of Omaha Insurance Co. 4.297% due 07/15/54 (Þ) 440 440 Pfizer, Inc. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 63 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 0.953% due 06/15/18 (Ê) 1,323 1,325 Spectrum Brands, Inc. Pharmacia LLC Series WI 6.500% due 12/01/18 240 270 5.750% due 07/15/25 50 52 Philip Morris International, Inc. Sprint Capital Corp. 2.500% due 08/22/22 90 92 8.750% due 03/15/32 1,355 1,158 4.500% due 03/20/42 40 45 Sprint Communications, Inc. Plains All American Pipeline, LP / PAA 9.000% due 11/15/18 (Þ) 290 309 Finance Corp. State Street Corp. 4.650% due 10/15/25 535 540 4.956% due 03/15/18 150 157 Platform Specialty Products Corp. TCW Group, Inc. 10.375% due 05/01/21 (Þ) 560 564 2.320% due 08/28/26 395 398 Pricoa Global Funding I Teachers Insurance & Annuity 2.550% due 11/24/20 (Þ) 415 429 Association of America Procter & Gamble Co. (The) 4.900% due 09/15/44 (Þ) 40 45 0.907% due 11/01/19 (Ê) 300 300 Tenet Healthcare Corp. Progress Energy, Inc. 4.153% due 06/15/20 (Ê) 215 212 4.400% due 01/15/21 30 33 8.125% due 04/01/22 1,050 1,076 Protective Life Global Funding Tennessee Gas Pipeline Co. LLC 2.700% due 11/25/20 (Þ) 310 321 8.375% due 06/15/32 200 227 Public Service Co. of New Mexico Time Warner Cable, Inc. 7.950% due 05/15/18 260 290 4.125% due 02/15/21 150 159 3.850% due 08/01/25 300 321 Time Warner, Inc. QEP Resources, Inc. 4.750% due 03/29/21 40 45 5.250% due 05/01/23 60 55 7.700% due 05/01/32 150 209 Quicken Loans, Inc. T-Mobile USA, Inc. 5.750% due 05/01/25 (Þ) 60 58 6.731% due 04/28/22 300 315 QVC, Inc. Toyota Motor Credit Corp. 4.375% due 03/15/23 660 664 Series MTN Series WI 1.026% due 03/12/20 (Ê) 1,485 1,477 5.450% due 08/15/34 320 296 Transcontinental Gas Pipe Line Co. LLC Range Resources Corp. 7.850% due 02/01/26 (Þ) 120 149 Series WI Tyson Foods, Inc. 4.875% due 05/15/25 100 95 5.150% due 08/15/44 10 12 Rayonier AM Products, Inc. Under Armour, Inc. 5.500% due 06/01/24 (Þ) 560 479 3.250% due 06/15/26 325 328 Regency Energy Partners, LP / Regency Union Pacific Railroad Co. Pass-Through Energy Finance Corp. Trust 5.875% due 03/01/22 60 64 Series 2006-1 Reliance Standard Life Global Funding 5.866% due 07/02/30 145 170 II United Rentals NA, Inc. 2.500% due 01/15/20 (Þ) 475 482 5.750% due 11/15/24 60 60 Reynolds American, Inc. United Technologies Corp. 6.875% due 05/01/20 590 696 4.500% due 06/01/42 30 34 3.250% due 06/12/20 40 42 UnitedHealth Group, Inc. 5.850% due 08/15/45 190 243 1.900% due 07/16/18 560 570 SABMiller Holdings, Inc. 3.875% due 10/15/20 10 11 3.750% due 01/15/22 (Þ) 685 734 4.625% due 07/15/35 325 377 Schlumberger Holdings Corp. 5.700% due 10/15/40 60 77 4.000% due 12/21/25 (Þ) 435 468 Univision Communications, Inc. SL Green Realty Corp. 5.125% due 05/15/23 (Þ) 100 99 7.750% due 03/15/20 325 380 60 59 5.125% due 02/15/25 (Þ) Southern Copper Corp. US Airways Pass-Through Trust 5.250% due 11/08/42 140 124 Series 2011-1 Class A See accompanying notes which are an integral part of the financial statements. 64 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 7.125% due 10/22/23 343 406 4.650% due 07/01/26 730 729 Series 2012-1 Class A Whiting Petroleum Corp. 5.900% due 10/01/24 552 632 5.750% due 03/15/21 60 54 Series 2013-1 Class A Williams Partners, LP 3.950% due 11/15/25 392 414 4.000% due 09/15/25 830 761 US Bank NA 5.100% due 09/15/45 490 420 1.218% due 01/29/18 (Ê) 500 501 WPX Energy, Inc. Series BKNT 8.250% due 08/01/23 50 50 0.856% due 09/11/17 (Ê) 500 500 ZFS Finance USA Trust V 1.375% due 09/11/17 275 276 6.500% due 05/09/37 (Þ) 675 675 USF&G Capital III 179,909 8.312% due 07/01/46 (Þ) 560 750 International Debt - 5.6% Verizon Communications, Inc. 1011/ New Red Finance, Inc. 2.406% due 09/14/18 (Ê) 100 102 6.000% due 04/01/22 (Þ) 110 114 3.000% due 11/01/21 250 263 Actavis Funding SCS 5.150% due 09/15/23 580 676 3.450% due 03/15/22 40 42 6.400% due 09/15/33 80 102 3.800% due 03/15/25 60 63 6.550% due 09/15/43 80 108 4.550% due 03/15/35 200 206 Series WI 4.750% due 03/15/45 505 531 4.862% due 08/21/46 250 273 AerCap Ireland Capital, Ltd. / AerCap 4.672% due 03/15/55 1,064 1,076 Global Aviation Trust Viacom, Inc. 4.625% due 07/01/22 735 753 3.875% due 04/01/24 20 20 Altice Luxembourg SA Visa, Inc. 7.750% due 05/15/22 (Þ) 700 707 3.150% due 12/14/25 170 182 America Movil SAB de CV 4.300% due 12/14/45 90 104 5.625% due 11/15/17 40 42 Wachovia Capital Trust III ArcelorMittal 5.570% due 03/29/49 (Ê)(ƒ) 550 543 7.250% due 02/25/22 110 116 Walgreens Boots Alliance, Inc. 6.125% due 06/01/25 385 383 3.450% due 06/01/26 70 72 AstraZeneca PLC 4.800% due 11/18/44 350 377 2.375% due 11/16/20 385 395 Wal-Mart Stores, Inc. 3.375% due 11/16/25 200 210 6.200% due 04/15/38 10 14 Babson CLO, Ltd. 4.750% due 10/02/43 225 277 Series 2014-IA Class A1 Waste Management, Inc. 2.124% due 07/20/25 (Ê)(Þ) 470 468 3.500% due 05/15/24 40 43 Series 2014-IIA Class A Wells Fargo & Co. 1.656% due 10/17/26 (Ê)(Þ) 130 129 2.500% due 03/04/21 400 410 Bank of Nova Scotia 1.316% due 06/14/19 (Ê) 1,300 1,302 4.600% due 04/01/21 220 246 Barclays PLC 3.000% due 04/22/26 715 729 3.250% due 01/12/21 500 498 4.650% due 11/04/44 180 190 3.650% due 03/16/25 225 216 Series GMTN 2.600% due 07/22/20 880 904 Barrick Gold Corp. 4.100% due 05/01/23 413 436 4.300% due 07/22/27 290 313 5.250% due 04/01/42 280 286 4.900% due 11/17/45 250 274 BHP Billiton Finance USA, Ltd. Welltower, Inc. 3.250% due 11/21/21 120 127 4.950% due 01/15/21 365 404 2.875% due 02/24/22 10 10 5.250% due 01/15/22 200 225 5.000% due 09/30/43 40 46 West Corp. 6.750% due 10/19/75 (Þ) 630 669 5.375% due 07/15/22 (Þ) 60 56 Western Gas Partners, LP BNP Paribas SA See accompanying notes which are an integral part of the financial statements. Core Bond Fund 65 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 2.375% due 09/14/17 40 41 6.750% due 05/21/18 (Þ) 825 885 BP Capital Markets PLC HSBC Bank PLC 3.245% due 05/06/22 10 10 7.650% due 05/01/25 225 278 3.119% due 05/04/26 120 123 HSBC Holdings PLC Braskem Finance, Ltd. 2.950% due 05/25/21 265 268 6.450% due 02/03/24 225 227 3.900% due 05/25/26 490 504 Brazilian Government International Bond Intelsat Jackson Holdings SA 2.625% due 01/05/23 1,820 1,659 7.250% due 04/01/19 1,100 803 5.625% due 01/07/41 150 146 Korea Electric Power Corp. British Telecommunications PLC 5.125% due 04/23/34 (Þ) 60 73 9.375% due 12/15/30 30 46 Limerock CLO II, Ltd. Canadian Oil Sands, Ltd. Series 2014-2A Class A 7.750% due 05/15/19 (Þ) 450 499 2.133% due 04/18/26 (Ê)(Þ) 540 536 4.500% due 04/01/22 (Þ) 680 706 Macquarie Bank, Ltd. CDP Financial, Inc. 1.266% due 10/27/17 (Ê)(Þ) 375 374 5.600% due 11/25/39 (Þ) 215 289 Magnetite XII, Ltd. Series 2015-12A Class A Celulosa Arauco y Constitucion SA 2.128% due 04/15/27 (Ê)(Þ) 190 190 Series WI 4.750% due 01/11/22 40 43 Mallinckrodt International Finance SA 4.750% due 04/15/23 70 57 4.500% due 08/01/24 1,130 1,177 MEG Energy Corp. Commonwealth Bank of Australia 7.000% due 03/31/24 (Þ) 70 54 5.000% due 10/15/19 (Þ) 30 33 Cooperatieve Rabobank UA Mexico Government International Bond 4.000% due 10/02/23 570 614 5.250% due 08/04/45 440 489 6.050% due 01/11/40 120 151 11.000% due 06/29/49 (ƒ)(Þ) 529 631 Credit Suisse AG 5.550% due 01/21/45 290 347 1.750% due 01/29/18 755 756 National Bank of Canada Credit Suisse Group Funding Guernsey, Series BKNT Ltd. 1.496% due 12/14/18 (Ê) 500 502 3.800% due 06/09/23 (Þ) 665 663 Noble Holding International, Ltd. 4.550% due 04/17/26 (Þ) 730 757 3.950% due 03/15/22 220 153 Dryden 37 Senior Loan Fund 6.950% due 04/01/25 210 167 Series 2015-37A Class A Nokia OYJ 2.128% due 04/15/27 (Ê)(Þ) 540 539 6.625% due 05/15/39 770 814 Ecopetrol SA Nordea Bank AB 5.375% due 06/26/26 60 58 2.250% due 05/27/21 (Þ) 515 522 5.875% due 05/28/45 100 87 Numericable-SFR SA Emera, Inc. 7.375% due 05/01/26 (Þ) 430 425 Series 16-A Pernod Ricard SA 6.750% due 06/15/76 690 700 4.450% due 01/15/22 (Þ) 150 165 Ensco PLC Perrigo Co. PLC 4.700% due 03/15/21 1,140 947 2.300% due 11/08/18 595 600 5.750% due 10/01/44 515 309 Perrigo Finance Unlimited Co. GE Capital International Funding Co. 4.375% due 03/15/26 340 354 Unlimited Co. 4.418% due 11/15/35 (Þ) 615 690 Peruvian Government International Bond 6.550% due 03/14/37 90 121 GlaxoSmithKline Capital PLC 5.625% due 11/18/50 80 99 2.850% due 05/08/22 60 63 Petrobras Global Finance BV Global SC Finance II SRL 5.750% due 01/20/20 30 29 Series 2014-1A Class A2 3.090% due 07/17/29 (Þ) 331 315 5.375% due 01/27/21 320 293 HBOS PLC 6.250% due 03/17/24 80 71 Series GMTN Petroleos de Venezuela SA See accompanying notes which are an integral part of the financial statements. 66 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.375% due 04/12/27 295 103 4.375% due 05/11/45 450 489 Series REGS Sirius International Group, Ltd. 6.000% due 11/15/26 2,360 823 7.506% due 05/29/49 (ƒ)(Þ) 365 366 Petroleos Mexicanos Sky PLC 4.875% due 01/24/22 270 276 6.100% due 02/15/18 (Þ) 505 540 3.500% due 01/30/23 80 75 South Africa Government International Bond 4.875% due 01/18/24 40 41 4.665% due 01/17/24 100 103 6.875% due 08/04/26 (Þ) 460 514 Southern Copper Corp. 6.625% due 06/15/35 160 165 6.750% due 04/16/40 10 10 5.500% due 06/27/44 20 18 Standard Chartered PLC 6.375% due 01/23/45 100 101 5.700% due 03/26/44 (Þ) 200 203 Series REGS Statoil ASA 6.875% due 08/04/26 30 34 3.125% due 08/17/17 20 20 Series WI Suncor Energy, Inc. 4.500% due 01/23/26 415 399 5.950% due 12/01/34 441 520 5.625% due 01/23/46 795 725 Telefonica Emisiones SAU Philippine Government International 5.134% due 04/27/20 40 44 Bond Toronto-Dominion Bank (The) 4.200% due 01/21/24 280 320 1.475% due 01/22/19 (Ê) 1,075 1,082 Poland Government International Bond 2.125% due 04/07/21 555 565 5.125% due 04/21/21 160 180 Total Capital SA Province of Ontario Canada 2.125% due 08/10/18 330 337 1.650% due 09/27/19 600 608 Trade MAPS 1, Ltd. Province of Quebec Canada Series 2013-1A Class A 0.910% due 09/04/18 (Ê) 700 698 1.124% due 12/10/18 (Ê)(Þ) 640 637 Qatar Government International Bond Transocean, Inc. 3.250% due 06/02/26 (Þ) 210 214 3.750% due 10/15/17 984 991 4.625% due 06/02/46 (Þ) 665 723 6.800% due 03/15/38 270 176 Rio Tinto Finance USA, Ltd. Turkey Government International Bond 3.750% due 09/20/21 70 75 5.750% due 03/22/24 230 256 Royal Bank of Canada Tyco Electronics Group SA Series GMTN 6.550% due 10/01/17 450 478 4.650% due 01/27/26 755 808 UBS AG Royal Bank of Scotland Group PLC Series GMTN 6.400% due 10/21/19 180 199 1.800% due 03/26/18 1,390 1,403 6.125% due 12/15/22 70 73 UBS Group Funding Jersey, Ltd. 5.125% due 05/28/24 220 215 4.125% due 04/15/26 (Þ) 425 442 Royal Bank of Scotland NV Vale Overseas, Ltd. 4.650% due 06/04/18 30 31 6.875% due 11/21/36 100 91 Russian Foreign Bond - Eurobond Valeant Pharmaceuticals International, 7.500% due 03/31/30 (Þ) 28 34 Inc. Series REGS 5.875% due 05/15/23 (Þ) 110 89 7.500% due 03/31/30 57 69 6.125% due 04/15/25 (Þ) 365 293 Schlumberger Norge AS Validus Holdings, Ltd. 4.200% due 01/15/21 (Þ) 70 76 8.875% due 01/26/40 275 378 Seagate HDD Cayman Voya CLO Ltd. 4.750% due 06/01/23 580 490 Series 2014-4A Class A1 Shell International Finance BV 1.733% due 10/14/26 (Ê)(Þ) 310 309 1.210% due 11/10/18 (Ê) 1,000 1,000 Yara International ASA 3.800% due 06/06/26 (Þ) 920 952 4.375% due 03/25/20 10 11 49,922 2.875% due 05/10/26 835 849 Loan Agreements - 0.2% See accompanying notes which are an integral part of the financial statements. Core Bond Fund 67 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Avago Technologies Cayman Finance, BCAP LLC Trust Ltd. 1st Lien Term Loan B1 4.250% due 02/01/23 (Ê) 474 474 Series 2009-RR11 Class 7A1 101 100 2.551% due 02/26/36 (Ê)(Þ) MacDermid, Inc. 1st Lien Term Loan 5.500% due 06/07/20 (Ê) 601 593 Series 2010-RR7 Class 3A1 264 261 Sungard Availability Services Capital, 2.538% due 08/26/35 (Ê)(Þ) Inc. Term 1st Lien Term Loan B Series 2011-R11 Class 15A1 6.000% due 03/31/19 (Ê) 393 344 2.739% due 10/26/33 (Ê)(Þ) 220 221 T-Mobile USA, Inc. 1st Lien Term Loan Series 2011-R11 Class 20A5 B 2.736% due 03/26/35 (Ê)(Þ) 122 121 3.500% due 11/09/22 (Ê) 473 474 Bear Stearns Adjustable Rate Mortgage 1,885 Trust Mortgage-Backed Securities - 19.8% Series 2003-8 Class 4A1 1345 Avenue of the Americas & Park 2.887% due 01/25/34 (Ê) 91 91 Avenue Plaza Trust Series 2004-5 Class 2A Series 2005-1 Class A3 3.174% due 07/25/34 (Ê) 354 353 5.278% due 08/10/35 (Þ) 185 220 Series 2004-9 Class 22A1 225 Liberty Street Trust 3.226% due 11/25/34 (Ê) 17 16 Series 2016-225L Class A 3.597% due 02/10/36 (Þ) 205 222 Series 2005-2 Class A1 3.090% due 03/25/35 (Ê) 240 240 Adjustable Rate Mortgage Trust Bear Stearns Commercial Mortgage Series 2007-1 Class 1A1 Securities Trust 2.709% due 03/25/37 (Ê) 566 462 Series 2006-PW12 Class C American Home Mortgage Investment 6.079% due 09/11/38 (Þ) 259 259 Trust BHMS Mortgage Trust Series 2004-4 Class 4A 2.905% due 02/25/45 (Ê) 34 34 Series 2014-ATLS Class AFL 1.937% due 07/05/33 (Ê)(Þ) 180 177 Series 2007-4 Class A2 0.360% due 08/25/37 (Ê) 4 4 Series 2014-ATLS Class BFX BAMLL Commercial Mortgage Securities 4.241% due 07/05/33 (Þ) 500 503 Trust CD Commercial Mortgage Trust Series 2014-520M Class A Series 2006-CD2 Class AM 4.185% due 08/15/46 (Þ) 200 223 5.531% due 01/15/46 2 2 Banc of America Commercial Mortgage CFCRE Commercial Mortgage Trust Trust Series 2011-C2 Class C Series 2007-2 Class AM 5.760% due 12/15/47 (Þ) 195 215 5.649% due 04/10/49 210 216 Series 2016-C3 Class A3 Banc of America Funding Trust 3.865% due 01/10/48 1,150 1,270 Series 2006-3 Class 5A3 5.500% due 03/25/36 454 421 Series 2016-C4 Class A4 250 263 3.283% due 05/10/58 Series 2006-3 Class 5A8 5.500% due 03/25/36 121 113 CGCMT Trust Banc of America Merrill Lynch Series 2009-RR1 Class MA4A Commercial Mortgage, Inc. 5.485% due 03/17/51 (Þ) 300 304 Series 2008-1 Class A4 CHL Mortgage Pass-Through Trust 6.433% due 02/10/51 418 440 Series 2004-22 Class A3 Banc of America Mortgage Securities, 2.643% due 11/25/34 (Ê) 64 60 Inc. Series 2004-HYB9 Class 1A1 Series 2004-1 Class 5A1 2.600% due 02/20/35 (Ê) 87 86 6.500% due 09/25/33 2 2 Series 2005-3 Class 1A2 Series 2004-11 Class 2A1 0.511% due 04/25/35 (Ê) 12 10 5.750% due 01/25/35 34 34 Series 2007-HY5 Class 1A1 Series 2005-H Class 2A5 2.646% due 09/25/47 (Ê) 843 697 2.691% due 09/25/35 (Ê) 102 93 Citigroup Commercial Mortgage Trust Banc of America Re-REMIC Trust Series 2013-375P Class A Series 2010-UB5 Class A4A 3.251% due 05/10/35 (Þ) 205 218 5.649% due 02/17/51 (Þ) 533 537 Citigroup Mortgage Loan Trust, Inc. See accompanying notes which are an integral part of the financial statements. 68 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2005-11 Class A2A 5.500% due 2020 11 12 2.730% due 10/25/35 (Ê) 17 16 4.250% due 2021 395 441 Series 2007-AR8 Class 2A1A 4.298% due 2021 626 692 2.685% due 07/25/37 (Ê) 290 272 5.500% due 2022 59 64 Commercial Mortgage Trust Series 2005-LP5 Class D 2.500% due 2024 805 836 4.738% due 05/10/43 48 48 4.000% due 2025 272 290 Series 2013-300P Class A1 4.500% due 2025 570 613 4.353% due 08/10/30 (Þ) 195 221 3.100% due 2026 275 297 Series 2013-CR7 Class A1 3.190% due 2026 372 400 0.716% due 03/10/46 314 313 3.400% due 2026 362 398 Series 2013-CR13 Class A1 4.000% due 2026 300 314 1.259% due 11/10/18 564 565 6.000% due 2026 70 80 Series 2014-277P Class A 2.640% due 2027 420 437 3.732% due 08/10/49 (Þ) 205 223 2.660% due 2027 395 410 Series 2014-UBS4 Class A1 6.000% due 2027 42 48 1.309% due 08/10/47 230 230 Series 2015-3BP Class A 3.050% due 2028 425 455 3.178% due 02/10/35 (Þ) 210 221 3.630% due 2029 347 386 Series 2016-787S Class A 3.320% due 2030 386 420 3.545% due 02/10/36 (Þ) 205 222 3.360% due 2030 397 433 Credit Suisse Commercial Mortgage Trust 3.500% due 2030 231 245 Series 2006-C5 Class A1A 3.030% due 2031 418 443 5.297% due 12/15/39 1,022 1,028 6.000% due 2032 47 54 Series 2007-C1 Class A3 3.000% due 2033 1,561 1,645 5.383% due 02/15/40 74 75 3.500% due 2033 1,271 1,352 Credit Suisse First Boston Mortgage Securities Corp. 5.000% due 2033 11 12 Series 2005-9 Class 2A1 6.150% due 2033(Ê) 76 89 5.500% due 10/25/35 143 131 3.500% due 2034 265 282 Series 2005-C3 Class AJ 5.000% due 2034 16 17 4.771% due 07/15/37 1 1 5.500% due 2034 32 35 Series 2005-C3 Class B 4.500% due 2035 790 866 4.882% due 07/15/37 265 265 5.500% due 2037 295 330 CSMC Mortgage-Backed Trust 5.500% due 2038 938 1,069 Series 2007-2 Class 3A4 6.000% due 2039 95 109 5.500% due 03/25/37 401 363 Series 2007-5 Class 8A2 4.000% due 2040 456 502 6.000% due 10/25/24 759 782 5.500% due 2040 1,140 1,295 Series 2011-4R Class 5A1 6.000% due 2040 271 310 2.615% due 05/27/36 (Þ) 159 158 4.000% due 2041 823 900 Series 2014-USA Class A2 6.000% due 2041 298 341 3.953% due 09/15/37 (Þ) 545 596 3.000% due 2042 867 908 DBCCRE Mortgage Trust 3.500% due 2042 1,015 1,082 Series 2014-ARCP Class A 3.500% due 2043 1,643 1,752 4.238% due 01/10/34 (Þ) 270 295 Series 2014-ARCPClass C 4.000% due 2044 1,469 1,613 5.099% due 01/10/34 (Þ) 575 603 3.500% due 2045 6,064 6,414 DBUBS Mortgage Trust 3.500% due 2046 3,751 3,961 Series 2011-LC1A Class A1 4.000% due 2046 2,501 2,714 3.742% due 11/10/46 (Þ) 13 13 4.500% due 2046 795 893 Fannie Mae 15 Year TBA(Ï) 3.950% due 2020 405 442 2.500% 3,300 3,412 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 69 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 30 Year TBA(Ï) Series 2014-M1 Class A1 3.000% 7,275 7,541 2.325% due 07/25/23 194 200 3.500% 6,885 7,259 Series 2014-M13 Class AB2 4.000% 3,435 3,680 2.951% due 08/25/24 510 540 4.500% 5,295 5,778 Series 2014-M13 Class ASQ2 1.637% due 11/25/17 2,040 2,051 5.000% 230 255 Series 2015-M1 Class ASQ2 Series 2003-343 Class 6 1.626% due 02/25/18 1,301 1,311 Interest Only STRIP 5.000% due 10/25/33 34 6 Series 2015-M7 Class ASQ1 Series 2003-345 Class 18 0.882% due 04/25/18 708 709 Interest Only STRIP Series 2015-M7 Class ASQ2 4.500% due 12/25/18 27 1 1.550% due 04/25/18 465 469 Series 2003-345 Class 19 Series 2015-M11 Class A1 Interest Only STRIP 2.097% due 04/25/25 734 753 4.500% due 01/25/19 29 1 Series 2015-M15 Class ASQ1 Series 2005-365 Class 12 0.849% due 01/25/19 1,676 1,676 Interest Only STRIP Series 2016-M2 Class ABV2 5.500% due 12/25/35 90 15 2.131% due 01/25/23 660 665 Series 2006-369 Class 8 Series 2016-M3 Class ASQ2 Interest Only STRIP 2.263% due 02/25/23 895 923 5.500% due 04/25/36 14 3 Series 2016-M6 Class AB2 Fannie Mae Grantor Trust 2.395% due 05/25/26 860 870 Series 2001-T4 Class A1 FDIC Trust 7.500% due 07/25/41 329 407 Series 2010-R1 Class A Fannie Mae REMIC Trust 2.184% due 05/25/50 (Þ) 572 572 Series 2004-W5 Class A1 Series 2011-R1 Class A 6.000% due 02/25/47 239 273 2.672% due 07/25/26 (Þ) 238 243 Fannie Mae REMICS Federal Home Loan Mortgage Corp. Series 1999-56 Class Z Multifamily Structured Pass-Through 7.000% due 12/18/29 18 21 Certificates Series 2003-35 Class FY Series 2011-K702 Class X1 Interest Only STRIP 0.570% due 05/25/18 (Ê) 14 14 1.452% due 02/25/18 5,936 119 Series 2005-24 Class ZE Series 2015-KF12 Class A 5.000% due 04/25/35 379 423 1.125% due 09/25/22 (Ê) 612 613 Series 2005-110 Class MB Series 2016-KF15 Class A 5.500% due 09/25/35 42 45 1.107% due 02/25/23 (Ê) 2,415 2,425 Series 2009-39 Class LB Series 2016-KF17 Class A 4.500% due 06/25/29 243 264 0.950% due 03/25/23 (Ê) 1,535 1,533 Series 2009-96 Class DB Series 2016-KIR1 Class A2 4.000% due 11/25/29 300 322 2.849% due 03/25/26 160 169 Series 2010-95 Class S Series 2016-KJ04 Class A2 6.147% due 09/25/40 (Ê) 859 188 2.131% due 01/25/21 985 1,014 Series 2012-55 Class PC Federal Home Loan Mortgage Corp. 3.500% due 05/25/42 700 762 Structured Pass-Through Securities Series 2013-111 Class PL Series 2003-56 Class A5 2.000% due 12/25/42 570 551 5.231% due 05/25/43 275 310 Fannie Mae-Aces First Horizon Mortgage Pass-Through Series 2012-M8 Class ASQ2 Trust Series 2005-AR4 Class 2A1 1.520% due 12/25/19 1,123 1,130 Series 2012-M13 Class ASQ2 2.562% due 10/25/35 (Ê) 515 422 Series 2006-2 Class 1A3 1.246% due 08/25/17 1,308 1,311 Series 2013-M4 Class ASQ2 6.000% due 08/25/36 448 419 Freddie Mac 1.451% due 02/25/18 485 488 See accompanying notes which are an integral part of the financial statements. 70 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 3.500% due 2030 192 204 Interest Only STRIP 3.000% due 2031 440 462 6.613% due 05/16/37 (Ê) 889 193 5.500% due 2037 163 180 Series 2010-H03 Class HI Interest Only STRIP 5.500% due 2038 610 701 1.474% due 03/20/60 5,572 220 6.000% due 2038 154 175 Series 2010-H04 Class BI 5.000% due 2040 429 474 Interest Only STRIP 4.000% due 2041 1,927 2,119 1.406% due 04/20/60 1,078 49 4.500% due 2041 432 474 Series 2010-H12 Class PT 5.500% due 2041 440 497 5.470% due 11/20/59 264 270 3.000% due 2042 270 280 Series 2010-H22 Class JI Interest Only STRIP 3.500% due 2043 1,414 1,515 2.505% due 11/20/60 1,948 129 4.000% due 2044 946 1,029 Series 2011-H02 Class BI 3.500% due 2045 2,595 2,773 Interest Only STRIP 4.000% due 2045 2,266 2,443 0.418% due 02/20/61 7,732 96 3.000% due 2046 3,192 3,313 Ginnie Mae I 3.500% due 2046 8,791 9,289 2.140% due 2023 577 591 4.000% due 2046 3,764 4,051 Ginnie Mae II Freddie Mac Reference REMIC 1.750% due 2040(Ê) 60 62 Series 2006-R006 Class ZA 2.000% due 2040(Ê) 229 238 6.000% due 04/15/36 542 623 3.000% due 2040(Ê) 217 223 Series 2006-R007 Class ZA 3.500% due 2040(Ê) 41 43 6.000% due 05/15/36 458 523 5.500% due 2043 694 767 Freddie Mac REMICS Series 2003-2624 Class QH 3.000% due 2046 1,993 2,087 5.000% due 06/15/33 144 161 3.500% due 2046 1,932 2,054 Series 2007-3335 Class FT 5.294% due 2060 409 432 0.347% due 08/15/19 (Ê) 24 23 4.810% due 2061 909 953 Series 2009-3569 Class NY 5.245% due 2061 526 564 5.000% due 08/15/39 1,400 1,609 4.564% due 2062 1,130 1,211 Series 2010-3632 Class PK 4.626% due 2062 349 372 5.000% due 02/15/40 302 336 4.652% due 2063 78 87 Series 2010-3653 Class B 4.661% due 2063 28 31 4.500% due 04/15/30 420 464 4.732% due 2063 182 194 Series 2010-3704 Class DC 4.683% due 2064 643 676 4.000% due 11/15/36 303 324 Series 2012-4010 Class KM 4.793% due 2064 346 366 3.000% due 01/15/42 219 230 30 Year TBA(Ï) Series 2013-4233 Class MD 3.500% 1,845 1,958 1.750% due 03/15/25 348 350 GMACM Mortgage Loan Trust Series 2005-AR2 Class 4A Freddie Mac Strips 3.425% due 05/25/35 (Ê) 157 144 Series 2012-271 Class 30 3.000% due 08/15/42 1,340 1,396 GS Mortgage Securities Corp. II Series 2011-GC5 Class A4 FREMF Mortgage Trust 3.707% due 08/10/44 735 799 Series 2012-K705 Class B 4.161% due 09/25/44 (Þ) 217 225 GS Mortgage Securities Trust Series 2013-GC12 Class A1 Series 2013-K24 Class B 0.742% due 06/10/46 120 120 3.502% due 11/25/45 (Þ) 360 373 Series 2013-GC16 Class A1 Series 2015-K721 Class B 1.264% due 11/10/46 50 50 3.681% due 11/25/47 (Þ) 755 719 Ginnie Mae GSMPS Mortgage Loan Trust Series 2007-26 Class SD Series 2006-RP1 Class 1A2 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 71 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 7.500% due 01/25/36 (Þ) 318 341 2.789% due 02/25/36 (Ê) 37 36 GSR Mortgage Loan Trust Series 2007-HF2 Class A1 Series 2005-AR7 Class 6A1 0.480% due 09/25/37 (Ê) 321 287 2.842% due 11/25/35 (Ê) 35 34 Mastr Alternative Loan Trust HarborView Mortgage Loan Trust Series 2003-4 Class B1 Series 2005-4 Class 3A1 5.941% due 06/25/33 49 44 2.744% due 07/19/35 (Ê) 66 57 Series 2004-10 Class 5A6 IndyMac INDA Mortgage Loan Trust 5.750% due 09/25/34 30 31 Series 2006-AR41 Class A3 Merrill Lynch Mortgage Trust 0.350% due 02/25/37 (Ê) 772 536 Series 2005-A10 Class A JPMorgan Alternative Loan Trust 0.656% due 02/25/36 (Ê) 43 39 Series 2006-A2 Class 3A1 Series 2006-C2 Class AM 2.585% due 05/25/36 (Ê) 787 599 5.782% due 08/12/43 493 492 JPMorgan Chase Commercial Mortgage Series 2008-C1 Class A4 Securities Trust 5.690% due 02/12/51 243 254 Series 2004-LN2 Class B Morgan Stanley Bank of America Merrill 5.282% due 07/15/41 150 149 Lynch Trust Series 2005-CB12 Class AJ Series 2013-C7 Class A1 4.987% due 09/12/37 280 281 0.738% due 02/15/46 33 33 Series 2007-LDPX Class A3 Series 2015-C24 Class A4 5.420% due 01/15/49 628 638 3.732% due 05/15/48 835 915 Series 2007-LDPX Class AM Series 2015-C24 Class C 5.464% due 01/15/49 855 841 4.499% due 05/15/48 75 70 Series 2011-C3 Class A2 Series 2015-C26 Class A3 3.673% due 02/15/46 (Þ) 6 6 3.211% due 11/15/48 875 913 Series 2015-FL7 Class A Morgan Stanley Capital I Trust 1.683% due 05/15/28 (Ê)(Þ) 228 226 Series 2005-IQ10 Class B Series 2015-SGP Class C 6.272% due 09/15/42 1 1 3.933% due 07/15/36 (Ê)(Þ) 880 874 Series 2007-IQ14 Class A1A Series 2016-ATRM Class B 5.665% due 04/15/49 319 328 3.969% due 10/05/28 (Þ) 485 495 Series 2011-C1 Class A3 JPMorgan Mortgage Trust 4.700% due 09/15/47 (Þ) 944 1,009 Series 2004-A2 Class 3A1 Series 2011-C3 Class A2 2.315% due 05/25/34 (Ê) 25 24 3.224% due 07/15/49 51 51 Series 2005-A1 Class 6T1 Series 2011-C3 Class A4 2.873% due 02/25/35 (Ê) 9 8 4.118% due 07/15/49 115 127 Series 2005-A5 Class TA1 Series 2012-C4 Class A2 5.172% due 08/25/35 (Ê) 60 59 2.111% due 03/15/45 128 128 Series 2005-A8 Class 1A1 MSBAM Commercial Mortgage 2.668% due 11/25/35 (Ê) 511 480 Securities Trust Series 2005-S3 Class 1A2 Series 2012-CKSV Class A2 5.750% due 01/25/36 24 21 3.277% due 10/15/30 (Þ) 190 197 Series 2006-A6 Class 1A2 MSCG Trust Series 2015-ALDR Class A2 2.678% due 10/25/36 (Ê) 96 86 Series 2006-A7 Class 2A4R 3.577% due 06/07/35 (Þ) 255 270 Prime Mortgage Trust 2.695% due 01/25/37 (Ê) 730 644 Series 2004-CL1 Class 1A2 LB Commercial Mortgage Trust Series 2007-C3 Class AM 0.621% due 02/25/34 (Ê) 5 5 RBS Commercial Funding, Inc. Trust 5.900% due 07/15/44 920 949 Series 2013-GSP Class A LB-UBS Commercial Mortgage Trust Series 2005-C7 Class F 3.961% due 01/13/32 (Þ) 200 220 RBSCF Trust 5.350% due 11/15/40 405 402 Series 2010-RR3 Class MSCA Mastr Adjustable Rate Mortgages Trust Series 2006-2 Class 4A1 6.114% due 06/16/49 (Þ) 60 61 See accompanying notes which are an integral part of the financial statements. 72 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2010-RR4 Class CMLA Series 2006-AR6 Class 7A1 6.040% due 12/16/49 (Þ) 107 109 5.015% due 03/25/36 (Ê) 247 243 RBSSP Resecuritization Trust Series 2006-AR10 Class 4A1 Series 2010-3 Class 9A1 2.610% due 07/25/36 (Ê) 23 22 5.500% due 02/26/35 (Þ) 138 140 Series 2007-8 Class 1A16 Residential Asset Securitization Trust 6.000% due 07/25/37 56 55 Series 2003-A15 Class 1A2 WF-RBS Commercial Mortgage Trust 0.620% due 02/25/34 (Ê) 38 34 Series 2011-C5 Class A4 RFMSI Trust 3.667% due 11/15/44 545 591 Series 2006-SA4 Class 2A1 Series 2012-C9 Class A1 3.459% due 11/25/36 (Ê) 145 126 0.673% due 11/15/45 32 32 Rialto Capital Management LLC Series 2013-C14 Class A1 Series 2014-LT5 Class A 0.836% due 06/15/46 145 145 2.850% due 05/15/24 (Þ) 21 21 Series 2014-C19 Class A3 RREF LLC 3.660% due 03/15/47 500 537 Series 2014-LT6 Class A 176,387 2.750% due 09/15/24 (Þ) 26 26 Municipal Bonds - 0.5% Series 2015-LT7 Class A City of New York New York General 3.000% due 12/25/32 (Þ) 382 382 Obligation Unlimited Structured Adjustable Rate Mortgage 6.646% due 12/01/31 250 301 Loan Trust 6.246% due 06/01/35 1,100 1,268 Series 2004-12 Class 2A Municipal Electric Authority of Georgia 2.421% due 09/25/34 (Ê) 629 618 Revenue Bonds Structured Asset Mortgage Investments 6.637% due 04/01/57 750 1,003 II Trust Series 2004-AR8 Class A1 7.055% due 04/01/57 600 737 New York City Water & Sewer System 0.844% due 05/19/35 (Ê) 182 174 Revenue Bonds Structured Asset Securities Corp. Mortgage Pass-Through Certificates 5.375% due 06/15/43 525 620 Series 2003-34A Class 5A4 University of California Revenue Bonds 2.937% due 11/25/33 (Ê) 355 358 6.270% due 05/15/31 400 448 UBS Commercial Mortgage Trust 4,377 Series 2012-C1 Class A3 Non-US Bonds - 3.6% 3.400% due 05/10/45 1,025 1,100 Australia Government Bond Wachovia Bank Commercial Mortgage Series 126 Trust 4.500% due 04/15/20 AUD 1,950 1,611 Series 2006-C26 Class AM Series 133 6.211% due 06/15/45 725 724 5.500% due 04/21/23 AUD 780 718 Series 2007-C31 Class AM Series 140 5.591% due 04/15/47 500 511 4.500% due 04/21/33 AUD 1,370 1,321 Washington Mutual Mortgage Pass- Through Certificates Trust Brazil Notas do Tesouro Nacional Serie B Series 2003-AR7 Class A7 Series NTNB 2.299% due 08/25/33 (Ê) 139 139 6.000% due 05/15/45 BRL 354 319 Series 2005-AR13 Class A1A1 Brazil Notas do Tesouro Nacional Serie F Series NTNF 0.511% due 10/25/45 (Ê) 14 13 Series 2007-HY2 Class 2A3 10.000% due 01/01/21 BRL 820 238 1.755% due 04/25/37 (Ê) 576 425 10.000% due 01/01/23 BRL 3,135 893 Wells Fargo Mortgage Backed Securities 10.000% due 01/01/25 BRL 3,580 1,001 Trust Colombian Titulos de Tesoreria Series 2004-P Class 2A1 Series B 2.626% due 09/25/34 (Ê) 175 175 10.000% due 07/24/24 COP 6,951,000 2,767 Series 2006-2 Class 2A3 6.000% due 04/28/28 COP 584,600 175 5.500% due 03/25/36 52 51 Ireland Government Bond Series 2006-AR2 Class 2A1 5.400% due 03/13/25 EUR 1,220 1,920 2.843% due 03/25/36 76 75 Malaysia Government Bond See accompanying notes which are an integral part of the financial statements. Core Bond Fund 73 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 0111 5.500% due 06/21/21 AUD 2,068 1,797 4.160% due 07/15/21 MYR 190 49 Singapore Government Bond Series 0114 2.000% due 07/01/20 SGD 310 236 4.181% due 07/15/24 MYR 1,560 399 3.125% due 09/01/22 SGD 390 315 Series 0115 3.000% due 09/01/24 SGD 390 315 3.955% due 09/15/25 MYR 2,020 506 2.375% due 06/01/25 SGD 350 271 Series 0215 South Africa Government Bond 3.795% due 09/30/22 MYR 1,610 402 Series R186 Series 0314 10.500% due 12/21/26 ZAR 4,640 350 4.048% due 09/30/21 MYR 780 199 Series R203 Series 0315 8.250% due 09/15/17 ZAR 4,960 339 3.659% due 10/15/20 MYR 1,634 410 Series R209 Series 0414 6.250% due 03/31/36 ZAR 7,450 364 3.654% due 10/31/19 MYR 1,350 339 Series R214 Series 0512 6.500% due 02/28/41 ZAR 17,150 825 3.314% due 10/31/17 MYR 590 147 32,020 Series 0515 United States Government Agencies - 0.4% 3.759% due 03/15/19 MYR 910 229 Fannie Mae Mexican Bonos Series 2 Series M 20 0.468% due 07/20/17 (Ê) 2,175 2,174 7.500% due 06/03/27 MXN 13,652 835 Federal Home Loan Banks Series M 30 1.250% due 06/28/30 1,080 1,083 10.000% due 11/20/36 MXN 21,549 1,656 3,257 8.500% due 11/18/38 MXN 2,410 164 United States Government Treasuries - 18.3% Series M United States Treasury Inflation Indexed Bonds 8.000% due 06/11/20 MXN 6,380 382 0.125% due 07/15/24 1,269 1,282 7.750% due 05/29/31 MXN 2,590 161 0.250% due 01/15/25 1,505 1,528 7.750% due 11/13/42 MXN 19,250 1,225 New Zealand Government International 0.375% due 07/15/25 449 462 Bond 0.625% due 01/15/26 1,460 1,537 Series 0423 0.625% due 02/15/43 624 608 5.500% due 04/15/23 NZD 1,500 1,302 1.375% due 02/15/44 2,556 2,955 Series 0427 4.500% due 04/15/27 NZD 1,320 1,132 1.000% due 02/15/46 1,575 1,700 United States Treasury Notes Series 0521 0.750% due 10/31/17 1,800 1,804 6.000% due 05/15/21 NZD 2,840 2,398 Series 0925 0.750% due 02/28/18 5,420 5,435 2.000% due 09/20/25 NZD 340 262 0.875% due 03/31/18 5,735 5,763 Norway Government International Bond 0.875% due 05/31/18 2,240 2,252 Series 473 0.625% due 06/30/18 630 630 4.500% due 05/22/19 (Þ) NOK 6,910 921 0.875% due 04/15/19 6,910 6,943 Series 477 1.375% due 09/30/20 29,390 29,925 1.750% due 03/13/25 (Þ) NOK 2,970 379 1.125% due 06/30/21 12,280 12,341 Peru Government Bond 1.375% due 06/30/21 15,805 16,089 5.700% due 08/12/24 PEN 3,690 1,126 1.375% due 06/30/23 1,095 1,101 6.900% due 08/12/37 PEN 2,840 912 1.750% due 06/30/23 10,175 10,497 Poland Series Government 0420 Bond 2.000% due 02/15/25 1,330 1,392 1.500% due 04/25/20 PLN 1,420 354 1.625% due 02/15/26 2,528 2,556 Series 0421 1.625% due 05/15/26 24,950 25,256 2.000% due 04/25/21 PLN 1,410 356 2.750% due 08/15/42 935 1,030 Queensland Treasury Corp. 3.750% due 11/15/43 745 983 Series 21 See accompanying notes which are an integral part of the financial statements. 74 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 2.500% due 02/15/46 12,470 12,985 Autobahn Funding Co. LLC 2.500% due 05/15/46 15,415 16,063 0.350% due 07/01/16 (ç)(Þ)(~) 1,300 1,300 163,117 Bank of America Corp. Total Long-Term Investments Series 1 (cost $657,522) 669,273 3.750% due 07/12/16 500 500 Bank of America NA Series BKNT Common Stocks - 0.0% 5.300% due 03/15/17 500 513 Financial Services - 0.0% Escrow GM Corp.(Å) 80,000 — 1.052% due 05/08/17 (Ê) 300 300 Total Common Stocks 6.100% due 06/15/17 775 808 (cost $—) — Bank of Montreal Series YCD 0.725% due 11/10/16 (Ê)(~) 750 750 Preferred Stocks - 0.2% Bank of Nova Scotia Financial Services - 0.1% Series YCD State Street Corp. 20,000 537 1.038% due 04/25/17 (Ê)(~) 1,400 1,400 XLIT, Ltd. 700 543 Bank of Tokyo-Mitsubishi UFJ, Ltd. 1,080 0.400% due 07/07/16 (ç)(~) 1,300 1,300 Technology - 0.1% Bear Stearns Cos. LLC (The) Verizon Communications, Inc. 21,735 598 5.550% due 01/22/17 425 435 BMW US Capital LLC Total Preferred Stocks 1.026% due 06/02/17 (Ê) 1,200 1,199 (cost $1,628) 1,678 BPCE SA 1.196% due 11/18/16 (Ê) 300 300 Caisse Centrale Desjardins Options Purchased - 0.0% (Number of Contracts) 1.040% due 03/27/17 (Ê)(Þ) 1,095 1,094 Cross Currency Options Canadian Imperial Bank of Commerce (USD/EUR) 0.829% due 02/21/17 (Ê) 1,665 1,663 Jul 2016 Call (0) USD 2,200 (ÿ) 17 Series YCD Total Options Purchased 0.956% due 06/02/17 (Ê)(~) 1,300 1,299 (cost $17) 17 Citigroup, Inc. 5.850% due 08/02/16 220 221 Short-Term Investments - 29.5% Commonwealth Bank of Australia ABN AMRO Bank NV 0.937% due 03/09/17 (~) 1,465 1,465 1.434% due 10/28/16 (Ê)(Þ) 300 301 ConocoPhillips Canada Funding Co. I American Express Credit Corp. 5.625% due 10/15/16 482 488 1.125% due 06/05/17 1,000 1,000 Continental Airlines Pass-Through Trust Anheuser-Busch InBev Finance, Inc. Series 09-1 0.824% due 01/27/17 (Ê) 500 500 9.000% due 07/08/16 (ç) 163 163 Anheuser-Busch InBev Worldwide, Inc. Cooperatieve Rabobank UA 1.051% due 12/30/16 (Þ)(~) 250 249 0.856% due 03/09/17 (Ê)(~) 1,330 1,329 1.314% due 01/13/17 (Þ)(~) 350 348 0.964% due 04/28/17 (Ê) 1,450 1,450 Credit Suisse AG 1.209% due 04/21/17 (Þ)(~) 460 456 Series GMTN 1.570% due 06/08/17 (Þ)(~) 250 247 1.155% due 05/26/17 (Ê) 300 300 AT&T, Inc. Deutsche Telekom International Finance 1.600% due 02/15/17 335 336 BV 1.051% due 03/30/17 (Ê) 700 700 2.250% due 03/06/17 (Þ) 920 926 1.700% due 06/01/17 745 748 DNB Bank ASA Series YCD Australia Government Bond 0.997% due 06/09/17 (Ê)(~) 1,330 1,329 Series 120 6.000% due 02/15/17 AUD 324 248 Eni Finance USA, Inc. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 75 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 0.760% due 07/05/16 (ç)(Þ)(~) 1,300 1,300 Kellogg Co. Exxon Mobil Corp. 1.875% due 11/17/16 1,200 1,205 0.693% due 03/15/17 (Ê) 1,200 1,200 M&T Bank Corp. Fannie Mae Discount Notes 6.875% due 06/15/16 150 150 Series BB Manhattan Asset Funding Co. LLC Zero coupon due 07/05/16 6,500 6,500 2.700% due 07/21/16 (ç)(~) 1,505 1,505 FCA US LLC Term Loan B Matchpoint Finance PLC 3.500% due 05/24/17 (Ê) 328 328 0.300% due 07/01/16 (ç)(~) 1,300 1,300 Federal Home Loan Bank Discount Morgan Stanley Notes 5.550% due 04/27/17 425 440 Zero coupon due 07/05/16 3,000 3,000 Federal Home Loan Mortgage Corp. National Australia Bank, Ltd. Multifamily Structured Pass-Through 1.188% due 07/25/16 (Ê) 250 250 Certificates 2.750% due 03/09/17 370 374 Series 2012-K501 Class X1A 0.911% due 06/30/17 (Ê)(Þ) 520 520 Interest Only STRIP National Bank of Canada 1.610% due 08/25/16 2,056 — Series YCD FPL Energy Wind Funding LLC 1.061% due 05/24/17 (Ê)(~) 500 499 6.876% due 06/27/17 (Þ) 36 34 National City Bank General Electric Co. Series BKNT 0.837% due 12/29/16 (Ê) 430 430 1.052% due 06/07/17 (Ê) 500 499 0.796% due 02/15/17 (Ê) 560 560 Nestle Holdings, Inc. Series GMTN 1.375% due 06/21/17 800 804 0.906% due 05/15/17 (Ê) 300 300 Nomura Holdings, Inc. General Mills, Inc. 2.000% due 09/13/16 445 446 5.700% due 02/15/17 500 514 Nordea Bank Finland PLC Hartford Financial Services Group, Inc. Series YCD (The) 1.056% due 06/13/17 (Ê)(~) 1,665 1,665 5.375% due 03/15/17 200 206 Ontario Teachers' Finance Trust Highwoods Realty, LP 1.650% due 12/02/16 (Þ)(~) 600 598 5.850% due 03/15/17 500 514 ING Bank NV 0.010% due 01/17/17 (Þ)(~) 500 497 PACCAR Financial Corp. 3.750% due 03/07/17 (Þ) 1,500 1,526 International Lease Finance Corp. 0.870% due 06/06/17 (Ê) 625 625 Pfizer, Inc. 6.750% due 09/01/16 (Þ) 800 804 Intesa Sanpaolo SpA 0.776% due 05/15/17 (Ê) 1,460 1,460 Procter & Gamble Co. (The) 2.375% due 01/13/17 320 321 Japan Treasury Discount Bill 0.717% due 11/04/16 (Ê) 1,000 1,000 Series 601 Province of British Columbia Canada 0.010% due 07/19/16 JPY 120,000 1,162 1.200% due 04/25/17 335 337 Series 603 Province of Ontario Canada 0.010% due 07/25/16 (~) JPY 120,000 1,162 0.358% due 07/15/16 (ç)(~) 930 930 Series 604 Royal Bank of Canada 0.010% due 08/01/16 (~) JPY 120,000 1,162 0.835% due 11/04/16 (Ê)(~) 500 500 Series 605 Series GMTN 0.010% due 08/08/16 (~) JPY 120,000 1,162 0.897% due 02/03/17 (Ê) 300 300 Series 611 Russell U.S. Cash Management Fund 135,675,195 (8) 135,675 Sabine Pass LNG, LP 0.010% due 09/05/16 JPY 290,000 2,810 7.500% due 11/30/16 100 102 JetBlue Airways Pass-Through Trust Series 04-2 Class G-2 7.500% due 11/30/16 (Þ) 380 387 1.076% due 11/15/16 (Ê) 750 744 Samsung Electronics America, Inc. Johnson & Johnson 1.750% due 04/10/17 (Þ) 305 306 0.744% due 11/28/16 (Ê) 1,000 1,000 Shell International Finance BV See accompanying notes which are an integral part of the financial statements. 76 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 0.836% due 11/15/16 (Ê) 1,875 1,876 Total Short-Term Investments Starbird Funding Corp. (cost $261,899) 262,319 0.934% due 12/19/16 (~) 1,000 997 Sumitomo Mitsui Banking Corp. Total Investments 104.8% 0.862% due 12/19/16 (Ê)(~) 1,000 1,000 (identified cost $921,066) 933,287 Total Capital International SA 1.550% due 08/12/16 1,180 1,181 Other Assets and Liabilities, 1.550% due 06/28/17 895 900 Net - (4.8%) (42,780 ) Toyota Motor Credit Corp. 0.816% due 02/16/17 (Ê) 265 265 Net Assets - 100.0% 890,507 0.826% due 05/16/17 (Ê) 250 250 1.125% due 05/16/17 1,200 1,202 UAL Pass-Through Trust Series 09-1 10.400% due 11/01/16 17 17 United States Treasury Bills 0.229% due 07/21/16 (ç)(~) 100 100 0.399% due 08/04/16 4,470 4,469 0.299% due 08/18/16 1,130 1,130 0.384% due 08/18/16 5,600 5,597 0.243% due 09/15/16 30 30 0.259% due 09/15/16 7,980 7,976 0.256% due 09/29/16 (~) 8 8 0.329% due 10/06/16 3,020 3,018 0.343% due 10/06/16 1,050 1,049 0.325% due 10/27/16 4,480 4,477 United States Treasury Notes 0.375% due 10/31/16 5,590 5,590 0.500% due 11/30/16 5,965 5,968 UnitedHealth Group, Inc. 6.000% due 06/15/17 3 3 Verizon Communications, Inc. 1.057% due 06/09/17 (Ê) 400 400 Series FRN 2.183% due 09/15/16 (Ê) 2,515 2,521 Vodafone Group PLC 1.625% due 03/20/17 1,260 1,264 Wachovia Corp. 0.923% due 06/15/17 (Ê) 865 864 Wells Fargo Bank NA Series CD 1.028% due 04/13/17 (Ê)(~) 850 850 1.058% due 06/12/17 (Ê)(~) 1,665 1,665 Westpac Banking Corp. 1.092% due 11/25/16 (Ê) 1,000 1,001 Series YCD 1.043% due 03/01/17 (Ê)(~) 1,630 1,631 Williams Partners, LP / Williams Partners Finance Corp. 7.250% due 02/01/17 235 242 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 77 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% Escrow GM Corp. 04/21/11 80,000 — — — Indiantown Cogeneration, LP 07/08/09 81,197 95.70 78 89 89 For a description of restricted securities see note 7 in the Notes to Financial Statements. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Australia 10 Year Treasury Bond Futures 375 AUD 51,075 09/16 399 Cross Currency Futures (AUD/USD) 13 USD 965 09/16 (14 ) Eurodollar Futures 8 USD 1,111 09/16 40 Japanese Yen Currency Futures 4 USD 485 09/16 11 Long Gilt Futures 199 GBP 25,570 09/16 1,561 United States 10 Year Treasury Note Futures 117 USD 15,559 09/16 314 United States 2 Year Treasury Note Futures 223 USD 48,910 09/16 237 United States 5 Year Treasury Note Futures 450 USD 54,973 09/16 768 United States Long Bond Futures 120 USD 20,682 09/16 864 United States Ultra Bond Futures 11 USD 2,050 09/16 133 Short Positions British Pound Index Futures 61 USD 5,051 09/16 47 Euro-Bobl Futures 37 EUR 4,943 09/16 (50 ) Euro-Bund Futures 183 EUR 30,583 09/16 (633 ) Euro-OAT Futures 18 EUR 2,894 09/16 (76 ) Japan 10 Year Treasury Bond Futures 32 JPY 4,893,440 09/16 (283 ) Long Gilt Futures 28 GBP 3,598 09/16 (204 ) United States 10 Year Treasury Note Futures 36 USD 4,787 09/16 (115 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 2,999 Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Cross Currency Options (USD/EUR) Call 1 1.07 USD 2,140 07/27/16 (5 ) Total Liability for Options Written (premiums received $5) (5 ) Transactions in options written contracts for the period ended June 30, 2016 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2015 1 $ 107 Opened 1 5 Closed (1 ) (107 ) Expired — — Outstanding June 30, 2016 1 $ 5 See accompanying notes which are an integral part of the financial statements. 78 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 180 BRL 637 08/19/16 16 Bank of America USD 1,037 BRL 3,728 08/19/16 108 Bank of America USD 2 CZK 51 08/19/16 — Bank of America USD 462 CZK 11,110 08/19/16 (6 ) Bank of America USD 2,400 CZK 57,065 08/19/16 (58 ) Bank of America USD 2 HUF 605 08/19/16 — Bank of America USD 202 INR 13,682 08/19/16 (1 ) Bank of America USD 1,050 INR 71,194 08/19/16 (4 ) Bank of America USD 465 KRW 545,344 08/19/16 8 Bank of America USD 2,373 KRW 2,794,279 08/19/16 50 Bank of America USD 30 PLN 118 08/19/16 (1 ) Bank of America USD 446 PLN 1,756 08/19/16 (1 ) Bank of America USD 2,474 PLN 9,561 08/19/16 (54 ) Bank of America USD 205 RUB 13,620 08/19/16 6 Bank of America USD 1,051 RUB 69,608 08/19/16 24 Bank of America USD 413 SGD 559 08/19/16 2 Bank of America USD 178 TRY 527 08/19/16 4 Bank of America USD 400 TRY 1,187 08/19/16 8 Bank of America USD 1,069 TRY 3,243 08/19/16 45 Bank of America USD 2,405 TRY 7,296 08/19/16 103 Bank of America USD 195 ZAR 3,002 08/19/16 7 Bank of America AUD 61 USD 45 07/29/16 — Bank of America AUD 2,399 USD 1,773 07/29/16 (15 ) Bank of America BRL 1,433 USD 405 08/19/16 (35 ) Bank of America BRL 8,388 USD 2,334 08/19/16 (243 ) Bank of America CZK 114 USD 5 08/19/16 — Bank of America CZK 4,938 USD 205 08/19/16 3 Bank of America CZK 25,362 USD 1,067 08/19/16 25 Bank of America HKD 1,531 USD 197 08/19/16 — Bank of America HUF 53,834 USD 192 08/19/16 3 Bank of America HUF 296,067 USD 1,065 08/19/16 25 Bank of America IDR 5,834,689 USD 432 08/19/16 (8 ) Bank of America IDR 31,955,566 USD 2,363 08/19/16 (48 ) Bank of America JPY 290,000 USD 2,675 09/06/16 (139 ) Bank of America MXN 10,231 USD 539 08/19/16 (18 ) Bank of America MXN 43,177 USD 2,349 08/19/16 (2 ) Bank of America PHP 19,025 USD 409 08/19/16 6 Bank of America PHP 112,127 USD 2,403 08/19/16 28 Bank of America PLN 118 USD 30 08/19/16 1 Bank of America PLN 264 USD 68 08/19/16 2 Bank of America SGD 249 USD 183 08/19/16 (1 ) Bank of America SGD 1,463 USD 1,067 08/19/16 (19 ) Bank of America TRY 89 USD 29 08/19/16 (1 ) Bank of America TRY 201 USD 66 08/19/16 (3 ) Bank of America TWD 6,249 USD 193 08/19/16 (1 ) Bank of America TWD 34,757 USD 1,066 08/19/16 (15 ) Bank of Montreal USD 4,702 EUR 4,197 07/21/16 (41 ) Bank of Montreal CHF 2,037 USD 2,109 07/21/16 22 Bank of Montreal CHF 4,582 USD 4,746 07/21/16 49 Bank of Montreal CHF 7,128 USD 7,383 07/21/16 75 Bank of New York USD 2,087 AUD 2,847 07/21/16 35 Barclays JPY 120,000 USD 1,097 07/25/16 (66 ) Barclays MXN 9,256 USD 500 07/14/16 (6 ) Barclays MXN 9,264 USD 500 07/14/16 (6 ) Barclays NZD 1,434 USD 1,000 07/14/16 (23 ) Citigroup USD 1,000 MXN 18,393 07/14/16 5 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 79 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Commonwealth Bank of Australia USD 4,650 CAD 6,052 07/21/16 35 Commonwealth Bank of Australia USD 7,295 CAD 9,414 07/21/16 (7 ) Commonwealth Bank of Australia USD 2,072 NOK 17,375 07/21/16 5 Commonwealth Bank of Australia USD 7,316 NOK 60,812 07/21/16 (50 ) Commonwealth Bank of Australia NOK 39,093 USD 4,661 07/21/16 (10 ) Goldman Sachs USD 1,000 MXN 18,210 07/14/16 (4 ) Goldman Sachs MXN 18,328 USD 1,000 07/14/16 (2 ) HSBC USD 498 RUB 32,000 07/14/16 2 HSBC USD 512 TRY 1,494 07/14/16 6 HSBC CNY 6,584 USD 1,000 08/04/16 12 HSBC CNY 13,179 USD 2,000 08/04/16 23 HSBC TRY 1,494 USD 500 07/14/16 (18 ) JPMorgan Chase USD 3,108 CAD 4,370 07/08/16 273 JPMorgan Chase USD 1,761 CAD 2,254 07/15/16 (16 ) JPMorgan Chase USD 619 GBP 452 08/15/16 (17 ) JPMorgan Chase USD 1,847 IDR 24,616,422 07/15/16 19 JPMorgan Chase USD 1,107 JPY 120,000 07/05/16 55 JPMorgan Chase USD 1,426 MYR 5,587 07/15/16 (25 ) JPMorgan Chase USD 3,977 NOK 32,753 07/15/16 (64 ) JPMorgan Chase USD 1,325 PLN 5,032 07/15/16 (50 ) JPMorgan Chase USD 1,541 THB 54,212 07/11/16 1 JPMorgan Chase USD 1,553 TRY 4,542 07/15/16 20 JPMorgan Chase USD 1,114 ZAR 16,697 07/15/16 18 JPMorgan Chase AUD 9,575 USD 7,101 08/15/16 (30 ) JPMorgan Chase BRL 2,467 USD 718 07/14/16 (48 ) JPMorgan Chase CAD 4,370 USD 3,307 07/08/16 (75 ) JPMorgan Chase CHF 3,236 USD 3,373 07/15/16 57 JPMorgan Chase COP 7,445,341 USD 2,375 07/15/16 (168 ) JPMorgan Chase CZK 622 USD 26 07/15/16 — JPMorgan Chase EUR 196 USD 217 08/15/16 (1 ) JPMorgan Chase EUR 2,123 USD 2,409 08/15/16 49 JPMorgan Chase GBP 50 USD 72 08/15/16 5 JPMorgan Chase GBP 145 USD 210 08/15/16 17 JPMorgan Chase GBP 355 USD 469 08/15/16 (4 ) JPMorgan Chase IDR 24,677,299 USD 1,852 07/15/16 (19 ) JPMorgan Chase JPY 120,000 USD 1,113 07/05/16 (49 ) JPMorgan Chase JPY 120,000 USD 1,102 07/19/16 (61 ) JPMorgan Chase JPY 120,000 USD 1,082 08/01/16 (81 ) JPMorgan Chase JPY 120,000 USD 1,101 08/08/16 (62 ) JPMorgan Chase JPY 4,216 USD 40 08/15/16 (1 ) JPMorgan Chase JPY 5,260 USD 51 08/15/16 — JPMorgan Chase JPY 23,165 USD 227 08/15/16 2 JPMorgan Chase MXN 11,909 USD 673 07/15/16 23 JPMorgan Chase MYR 7,282 USD 1,856 07/15/16 30 JPMorgan Chase NZD 13,298 USD 9,452 08/15/16 (23 ) JPMorgan Chase PEN 6,551 USD 1,912 07/15/16 (78 ) JPMorgan Chase PHP 70,322 USD 1,515 07/15/16 23 JPMorgan Chase PLN 2,785 USD 700 07/15/16 (6 ) JPMorgan Chase SGD 6,074 USD 4,494 07/15/16 (14 ) JPMorgan Chase THB 54,212 USD 1,531 07/11/16 (12 ) JPMorgan Chase THB 54,212 USD 1,540 09/12/16 (1 ) State Street USD 4,771 JPY 504,216 07/21/16 113 State Street USD 7,522 JPY 784,336 07/21/16 76 State Street USD 2,090 NZD 2,980 07/21/16 37 State Street USD 2,405 SGD 3,293 08/19/16 39 State Street USD 1,010 ZAR 16,044 08/19/16 69 See accompanying notes which are an integral part of the financial statements 80 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street DKK 31,208 USD 4,697 07/21/16 38 State Street GBP 5,168 USD 7,304 07/21/16 423 State Street HKD 8,288 USD 1,069 08/19/16 — State Street JPY 224,096 USD 2,121 07/21/16 (50 ) State Street SEK 17,356 USD 2,068 07/21/16 15 Toronto Dominion Bank USD 500 MXN 9,471 07/14/16 18 Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 302 Total Return Swap Contracts (*) Amounts in thousands Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ Long Reference Entity Barclays Capital U.S. Aggregate Bond Index Barclays USD 11,518 09/30/16 (4 ) Barclays Capital U.S. Aggregate Bond Index Barclays USD 17,801 09/30/16 (7 ) Barclays Capital U.S. Aggregate Bond Index Barclays USD 17,310 04/28/17 (10 ) Barclays Capital U.S. Aggregate Bond Index Barclays USD 10,182 04/28/17 (5 ) Barclays Capital U.S. Aggregate Bond Index Barclays USD 22,000 06/30/17 — Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) (26 ) (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fees were all based on the 1 Month LIBOR rate with a fee ranging from 0.08% - 0.10%. Interest Rate Swap Contracts Amounts in thousands Termination Fair Value Counterparty Notional Amount Fund Receives Fund Pays Date $ Citigroup USD 850 Three Month LIBOR 2.714 % 08/15/42 (185 ) Citigroup USD 685 Three Month LIBOR 3.676 % 11/15/43 (293 ) JPMorgan Chase DKK 15,550 Six Month CIBOR 0.942 % 05/05/25 (76 ) JPMorgan Chase HKD 17,750 Three Month HIBOR 2.160 % 05/14/25 (150 ) JPMorgan Chase CZK 55,600 Six Month PRIBOR 1.280 % 06/19/25 (174 ) Total Fair Value on Open Interest Rate Swap Contracts Premiums Paid (Received) - $— (å) (878 ) Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX High NA Yield Index Goldman Sachs USD 2,960 5.000 % 06/20/21 95 CDX High NA Yield Index Goldman Sachs USD 9,920 1.000 % 06/20/21 105 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $116 200 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 81 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2016 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Practical Portfolio Summary Level 1 Level 2 Level 3 Expedient (a) Total % of Net Assets Long-Term Investments Asset-Backed Securities $ — $ 58,141 $ 258 $ — $ 58,399 6.6 Corporate Bonds and Notes — 179,909 — — 179,909 20.1 International Debt — 49,922 — — 49,922 5.6 Loan Agreements — 1,885 — — 1,885 0.2 Mortgage-Backed Securities — 175,893 494 — 176,387 19.8 Municipal Bonds — 4,377 — — 4,377 0.5 Non-US Bonds — 32,020 — — 32,020 3.6 United States Government Agencies — 3,257 — — 3,257 0.4 United States Government Treasuries — 163,117 — — 163,117 18.3 Common Stocks — Preferred Stocks 1,135 543 — — 1,678 0.2 Options Purchased — 17 — — 17 — * Short-Term Investments — 124,846 1,798 135,675 262,319 29.5 Total Investments 1,135 793,927 2,550 135,675 933,287 104.8 Other Assets and Liabilities, Net (4.8 ) 100.0 Other Financial Instruments Futures Contracts 2,999 — — — 2,999 0.3 Options Written — (5 ) — — (5 ) (—) * Foreign Currency Exchange Contracts — 302 — — 302 —* Total Return Swap Contracts — (26 ) — — (26 ) (—) * Interest Rate Swap Contracts — (878 ) — — (878 ) (0.1 ) Credit Default Swap Contracts — 200 — — 200 —* Total Other Financial Instruments ** $ 2,999 $ (407 ) $ — $ — $ 2,592 *Less than .05% of net assets. **Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. ***Refer to Schedule of Investments for detailed sector breakout. (a) Certain investments that are measured at fair value using the net asset value per share (or its equivalent) practical expedient have not been classified in the fair value levels. The fair value amounts presented in the table are intended to permit reconciliation to the amounts presented in the Schedule of Investments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2016, see note 2 in the Notes to Financial Statements. Investments in which significant unobservable inputs (Levels 3) were used in determining a fair value for the period ended June 30, 2016, were less than 1% of net assets. See accompanying notes which are an integral part of the financial statements. 82 Core Bond Fund Russell Investment Funds Core Bond Fund Fair Value of Derivative Instruments — June 30, 2016 (Unaudited) Amounts in thousands Foreign Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Location: Statement of Assets and Liabilities - Assets Investments, at fair value* $ — $ 17 $ — Unrealized appreciation on foreign currency exchange contracts — 2,163 — Variation margin on futures contracts** — — 4,374 Credit default swap contracts, at fair value 200 — — Total $ 200 $ 2,180 $ 4,374 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts** $ — $ — $ 1,375 Unrealized depreciation on foreign currency exchange contracts — 1,861 — Options written, at fair value — 5 — Total return swap contracts, at fair value — — 26 Interest rate swap contracts, at fair value — — 878 Total $ — $ 1,866 $ 2,279 Foreign Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Investments*** $ — $ (79 ) $ — Futures contracts — — 2,927 Options written — 100 — Total return swap contracts — — 4,784 Interest rate swap contracts — — (86 ) Credit default swap contracts 768 — — Foreign currency-related transactions**** — (183 ) — Total $ 768 $ (162 ) $ 7,625 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ — $ — $ 3,221 Options written — (78 ) — Total return swap contracts — — 6 Interest rate swap contracts — — (550 ) Credit default swap contracts (12 ) — — Foreign currency-related transactions***** — 828 — Total $ (12 ) $ 750 $ 2,677 * Fair value of purchased options. ** Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. *** Includes net realized gain (loss) on purchased options as reported in the Schedule of Operations. **** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. ***** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency- related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 83 Russell Investment Funds Core Bond Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2016 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Options Purchased Contracts Investments, at fair value $ 17 $ — $ 17 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 2,162 — 2,162 Futures Contracts Variation margin on futures contracts 1,147 — 1,147 Credit Default Swap Contracts Credit default swap contracts, at fair value 200 — 200 Total Financial and Derivative Assets 3,526 — 3,526 Financial and Derivative Assets not subject to a netting agreement (1,252) — (1,252 ) Total Financial and Derivative Assets subject to a netting agreement $ 2,274 $ — $ 2,274 word Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of America $ 471 $ 471 $ — $ — Bank of Montreal 147 41 — 106 Bank of New York 35 — — 35 Citigroup 22 5 — 17 Commonwealth Bank of Australia 39 39 — — Goldman Sachs 95 — — 95 HSBC 43 18 — 25 JPMorgan Chase 593 394 — 199 State Street 811 51 — 760 Toronto Dominion Bank 18 — — 18 Total $ 2,274 $ 1,019 $ — $ 1,255 See accompanying notes which are an integral part of the financial statements. 84 Core Bond Fund Russell Investment Funds Core Bond Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — June 30, 2016 (Unaudited) Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 745 $ — $ 745 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 1,861 — 1,861 Options Written Contracts Options written, at fair value 5 — 5 Total Return Swap Contracts Total return swap contracts, at fair value 26 — 26 Interest Rate Swap Contracts Interest rate swap contracts, at fair value 878 — 878 Total Financial and Derivative Liabilities 3,515 — 3,515 Financial and Derivative Liabilities not subject to a netting agreement (1,039) — (1,039 ) Total Financial and Derivative Liabilities subject to a netting agreement $ 2,476 $ — $ 2,476 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Bank of America $ 670 $ 471 $ — $ 199 Bank of Montreal 41 41 — — Barclays 127 — — 127 Citigroup 190 5 51 134 Commonwealth Bank of Australia 67 39 — 28 Goldman Sachs 6 — — 6 HSBC 18 18 — — JPMorgan Chase 1,306 394 681 231 State Street 51 51 — — Total $ 2,476 $ 1,019 $ 732 $ 725 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 85 Russell Investment Funds Core Bond Fund Statement of Assets and Liabilities — June 30, 2016 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 921,066 Investments, at fair value(>) 933,287 Cash 9,109 Cash (restricted)(a)(b)(c) 4,953 Foreign currency holdings(^) 2,139 Unrealized appreciation on foreign currency exchange contracts 2,163 Receivables: Dividends and interest 3,936 Dividends from affiliated Russell funds 51 Investments sold 57,182 Fund shares sold 68 Variation margin on futures contracts 1,146 Prepaid expenses 9 Credit default swap contracts, at fair value(+) 200 Total assets 1,014,243 Liabilities Payables: Due to broker (d) 1,018 Investments purchased 118,419 Fund shares redeemed 201 Accrued fees to affiliates 424 Other accrued expenses 159 Variation margin on futures contracts 745 Unrealized depreciation on foreign currency exchange contracts 1,861 Options written, at fair value(x) 5 Total return swap contracts, at fair value(8) 26 Interest rate swap contracts, at fair value( •) 878 Total liabilities 123,736 Net Assets $ 890,507 See accompanying notes which are an integral part of the financial statements. 86 Core Bond Fund Russell Investment Funds Core Bond Fund Statement of Assets and Liabilities, continued — June 30, 2016 (Unaudited) Amounts in thousands Net Assets Consist of: Undistributed (overdistributed) net investment income $ 4,394 Accumulated net realized gain (loss) 10,287 Unrealized appreciation (depreciation) on: Investments 12,221 Futures contracts 2,999 Total return swap contracts (26 ) Interest rate swap contracts (878 ) Credit default swap contracts 84 Foreign currency-related transactions 365 Shares of beneficial interest 822 Additional paid-in capital 860,239 Net Assets $ 890,507 Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ 10.83 Net assets $ 890,507,059 Shares outstanding ($.01 par value) 82,217,665 Amounts in thousands (^) Foreign currency holdings - cost $ 2,079 (x) Premiums received on options written $ 5 (+) Credit default swap contracts - premiums paid (received) $ 116 (>) Investments in affiliates, Russell U.S. Cash Management Fund $ 135,675 (
